Exhibit 10.26

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted and has
been filed separately with the Securities and Exchange Commission pursuant to a
Confidential Treatment Application filed with the Commission.

 

Textron

 

CSC

 

Dated:       October 27, 2004

 

 

[g39041ki01image002.gif]

 

 

MASTER SERVICES AGREEMENT

 

 

Between

 

TEXTRON INC.

 

and

 

COMPUTER SCIENCES CORPORATION

 

Textron Inc

 

 

Master Services Agreement

 

Company Proprietary and Confidential

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

MASTER SERVICES AGREEMENT

 

 

 

BETWEEN

 

 

 

 

1.

DEFINITIONS

 

 

 

 

 

2.

TERM

 

 

 

 

 

 

2.1

Term

 

 

2.2

Extension of Term

 

 

 

 

 

3.

SERVICES

 

 

 

 

 

 

3.1

Scope of Services

 

 

3.2

Textron Web Portal

 

 

3.3

Services Performed by Textron or Third Parties

 

 

3.4

Other Service Recipients

 

 

3.5

Removal of Service Recipients

 

 

3.6

Transition and Transformation

 

 

3.7

Extraordinary Events

 

 

3.8

Decrease in Resource Unit Usage Volume

 

 

3.9

Disaster Recovery

 

 

 

 

 

4.

PERFORMANCE STANDARDS AND SERVICE CREDITS

 

 

 

 

 

 

4.1

Performance of the Services

 

 

4.2

Quality Assurance and Improvement Programs

 

 

4.3

Periodic Reviews

 

 

4.4

Failure to Perform

 

 

4.5

Service Credits

 

 

4.6

Measurement and Monitoring Tools

 

 

 

 

 

5.

SERVICE CHARGES

 

 

 

 

 

 

5.1

General

 

 

5.2

Pass-Through Expenses

 

 

5.3

Cost Improvement

 

 

5.4

Significant Advances in Technology

 

 

5.5

Taxes

 

 

5.6

Incidental Expenses

 

 

5.7

Benchmarking

 

 

 

 

 

6.

INVOICING AND PAYMENT

 

 

 

 

 

 

6.1

Invoicing

 

 

6.2

Payment Due

 

 

6.3

Proration

 

 

6.4

Prepaid Amounts

 

 

6.5

Refunds and Credits

 

 

6.6

Deductions

 

 

6.7

Accountability

 

 

6.8 [a05-3904_1ex10d26.htm#a6_8DisputedCharges_023217]

Disputed Charges [a05-3904_1ex10d26.htm#a6_8DisputedCharges_023217]

 

 

6.9 [a05-3904_1ex10d26.htm#a6_9NetPaymentsToTextron_023229]

Net Payments to Textron [a05-3904_1ex10d26.htm#a6_9NetPaymentsToTextron_023229]

 

 

 

 

 

7. [a05-3904_1ex10d26.htm#a7_TextronFacilities_023234]

TEXTRON FACILITIES [a05-3904_1ex10d26.htm#a7_TextronFacilities_023234]

 

 

 

 

 

 

7.1 [a05-3904_1ex10d26.htm#a7_1ProvisionOfTextronFacilities_023238]

Provision of Textron Facilities
[a05-3904_1ex10d26.htm#a7_1ProvisionOfTextronFacilities_023238]

 

 

7.2 [a05-3904_1ex10d26.htm#a7_2RightsInTextronFacilities_023256]

Rights in Textron Facilities
[a05-3904_1ex10d26.htm#a7_2RightsInTextronFacilities_023256]

 

 

7.3 [a05-3904_1ex10d26.htm#a7_3UseOfTextronFacilities_023301]

Use of Textron Facilities
[a05-3904_1ex10d26.htm#a7_3UseOfTextronFacilities_023301]

 

 

7.4 [a05-3904_1ex10d26.htm#a7_4RelocationOfFacilities_023313]

Relocation of Facilities
[a05-3904_1ex10d26.htm#a7_4RelocationOfFacilities_023313]

 

 

7.5 [a05-3904_1ex10d26.htm#a7_5ReturnOfTextronFacilities_023319]

Return of Textron Facilities
[a05-3904_1ex10d26.htm#a7_5ReturnOfTextronFacilities_023319]

 

 

 

 

 

8. [a05-3904_1ex10d26.htm#a8_EquipmentAndThirdPartyContract_023324]

EQUIPMENT AND THIRD PARTY CONTRACTS
[a05-3904_1ex10d26.htm#a8_EquipmentAndThirdPartyContract_023324]

 

 

 

 

 

 

8.1 [a05-3904_1ex10d26.htm#a8_1TextronownedExistingEquipment_023327]

Textron-Owned Existing Equipment
[a05-3904_1ex10d26.htm#a8_1TextronownedExistingEquipment_023327]

 

 

8.2 [a05-3904_1ex10d26.htm#a8_2ManagedContracts_023339]

Managed Contracts [a05-3904_1ex10d26.htm#a8_2ManagedContracts_023339]

 

 

8.3 [a05-3904_1ex10d26.htm#a8_3TransferOfThirdPartyContracts_023345]

Transfer of Third Party Contracts
[a05-3904_1ex10d26.htm#a8_3TransferOfThirdPartyContracts_023345]

 

 

8.4 [a05-3904_1ex10d26.htm#a8_4RightOfUseUnderManagedContrac_023352]

Right of Use Under Managed Contracts
[a05-3904_1ex10d26.htm#a8_4RightOfUseUnderManagedContrac_023352]

 

 

8.5 [a05-3904_1ex10d26.htm#a8_5EquipmentAcquisitionsDuringTh_023400]

Equipment Acquisitions during the Term
[a05-3904_1ex10d26.htm#a8_5EquipmentAcquisitionsDuringTh_023400]

 

 

8.6 [a05-3904_1ex10d26.htm#a8_6RequiredConsents_023416]

Required Consents [a05-3904_1ex10d26.htm#a8_6RequiredConsents_023416]

 

 

i

--------------------------------------------------------------------------------


 

 

8.7 [a05-3904_1ex10d26.htm#a8_7SharedhostProcessorLicense_023421]

Shared-Host Processor License
[a05-3904_1ex10d26.htm#a8_7SharedhostProcessorLicense_023421]

 

 

8.8 [a05-3904_1ex10d26.htm#a8_8Subcontractors_023425]

Subcontractors [a05-3904_1ex10d26.htm#a8_8Subcontractors_023425]

 

 

8.9 [a05-3904_1ex10d26.htm#a8_9RelocationOfEquipment_023431]

Relocation of Equipment [a05-3904_1ex10d26.htm#a8_9RelocationOfEquipment_023431]

 

 

 

 

 

9. [a05-3904_1ex10d26.htm#a9_SoftwareAndProprietaryRights_023438]

SOFTWARE AND PROPRIETARY RIGHTS
[a05-3904_1ex10d26.htm#a9_SoftwareAndProprietaryRights_023438]

 

 

 

 

 

 

9.1 [a05-3904_1ex10d26.htm#a9_1IntellectualPropertyRightsExi_023444]

Intellectual Property Rights Existing at the Signature Date
[a05-3904_1ex10d26.htm#a9_1IntellectualPropertyRightsExi_023444]

 

 

9.2 [a05-3904_1ex10d26.htm#a9_2TextronSoftwareAndTextronMate_023453]

Textron Software and Textron Material
[a05-3904_1ex10d26.htm#a9_2TextronSoftwareAndTextronMate_023453]

 

 

9.3 [a05-3904_1ex10d26.htm#a9_3CscSoftwareAndCscMaterial_023459]

CSC Software and CSC Material
[a05-3904_1ex10d26.htm#a9_3CscSoftwareAndCscMaterial_023459]

 

 

9.4 [a05-3904_1ex10d26.htm#a9_4ThirdPartySoftware_023507]

Third Party Software [a05-3904_1ex10d26.htm#a9_4ThirdPartySoftware_023507]

 

 

9.5 [a05-3904_1ex10d26.htm#a9_5WorkProduct_023514]

Work Product [a05-3904_1ex10d26.htm#a9_5WorkProduct_023514]

 

 

9.6 [a05-3904_1ex10d26.htm#a9_6ThirdPartyApplicationSoftware_023518]

Third Party Application Software Acquired During Term
[a05-3904_1ex10d26.htm#a9_6ThirdPartyApplicationSoftware_023518]

 

 

9.7 [a05-3904_1ex10d26.htm#a9_7ThirdPartySystemsSoftwareAcqu_023523]

Third Party Systems Software Acquired During the Term
[a05-3904_1ex10d26.htm#a9_7ThirdPartySystemsSoftwareAcqu_023523]

 

 

9.8 [a05-3904_1ex10d26.htm#a9_8NoninfringementConformityToSp_023529]

Non-Infringement, Conformity to Specifications and Confirmation of Ownership
[a05-3904_1ex10d26.htm#a9_8NoninfringementConformityToSp_023529]

 

 

9.9 [a05-3904_1ex10d26.htm#a9_9RelocationOfSoftware_023538]

Relocation of Software [a05-3904_1ex10d26.htm#a9_9RelocationOfSoftware_023538]

 

 

 

 

 

10. [a05-3904_1ex10d26.htm#a10_Employees_023544]

EMPLOYEES [a05-3904_1ex10d26.htm#a10_Employees_023544]

 

 

 

 

 

 

10.1 [a05-3904_1ex10d26.htm#a10_1TransferOfEmployees_023548]

Transfer of Employees [a05-3904_1ex10d26.htm#a10_1TransferOfEmployees_023548]

 

 

10.2 [a05-3904_1ex10d26.htm#a10_2KeyCscPositions_023555]

Key CSC Positions [a05-3904_1ex10d26.htm#a10_2KeyCscPositions_023555]

 

 

10.3 [a05-3904_1ex10d26.htm#a10_3KeyCscPositionApprovalsProce_023602]

Key CSC Position Approvals Procedure
[a05-3904_1ex10d26.htm#a10_3KeyCscPositionApprovalsProce_023602]

 

 

10.4 [a05-3904_1ex10d26.htm#a10_4RetainingKeyCscPositions_023608]

Retaining Key CSC Positions
[a05-3904_1ex10d26.htm#a10_4RetainingKeyCscPositions_023608]

 

 

10.5 [a05-3904_1ex10d26.htm#a10_5UseAndComplianceOfCscPersonn_023618]

Use and Compliance of CSC Personnel
[a05-3904_1ex10d26.htm#a10_5UseAndComplianceOfCscPersonn_023618]

 

 

10.6 [a05-3904_1ex10d26.htm#a10_6TurnoverOfCscPersonnel_023626]

Turnover of CSC Personnel
[a05-3904_1ex10d26.htm#a10_6TurnoverOfCscPersonnel_023626]

 

 

10.7 [a05-3904_1ex10d26.htm#a10_7ReplacementOfCscPersonnelAtT_023635]

Replacement of CSC Personnel at Textron’s Request
[a05-3904_1ex10d26.htm#a10_7ReplacementOfCscPersonnelAtT_023635]

 

 

10.8 [a05-3904_1ex10d26.htm#a10_8InscopeContractors_023641]

In-Scope Contractors [a05-3904_1ex10d26.htm#a10_8InscopeContractors_023641]

 

 

10.9 [a05-3904_1ex10d26.htm#a10_9AssignmentAndReassignmentOfC_023645]

Assignment and Reassignment of CSC Employees
[a05-3904_1ex10d26.htm#a10_9AssignmentAndReassignmentOfC_023645]

 

 

 

 

 

11. [a05-3904_1ex10d26.htm#a11_Subcontractors_023655]

SUBCONTRACTORS [a05-3904_1ex10d26.htm#a11_Subcontractors_023655]

 

 

 

 

 

 

11.1 [a05-3904_1ex10d26.htm#a11_1ApprovalOfMaterialSubcontrac_023715]

Approval of Material Subcontractors
[a05-3904_1ex10d26.htm#a11_1ApprovalOfMaterialSubcontrac_023715]

 

 

11.2 [a05-3904_1ex10d26.htm#a11_2KeySubcontracts_023723]

Key Subcontracts [a05-3904_1ex10d26.htm#a11_2KeySubcontracts_023723]

 

 

11.3 [a05-3904_1ex10d26.htm#a11_3CscSubcontractorCompliance_023736]

CSC Subcontractor Compliance
[a05-3904_1ex10d26.htm#a11_3CscSubcontractorCompliance_023736]

 

 

11.4 [a05-3904_1ex10d26.htm#a11_4RemediationOfCscSubcontracto_023745]

Remediation of CSC Subcontractor Problems
[a05-3904_1ex10d26.htm#a11_4RemediationOfCscSubcontracto_023745]

 

 

11.5 [a05-3904_1ex10d26.htm#a11_5RevocationOfApproval_023751]

Revocation of Approval [a05-3904_1ex10d26.htm#a11_5RevocationOfApproval_023751]

 

 

11.6 [a05-3904_1ex10d26.htm#a11_6ProcedureAfterRevocation_023757]

Procedure After Revocation
[a05-3904_1ex10d26.htm#a11_6ProcedureAfterRevocation_023757]

 

 

11.7 [a05-3904_1ex10d26.htm#a11_7RequirementsForCscSubcontrac_023803]

Requirements for CSC Subcontractors
[a05-3904_1ex10d26.htm#a11_7RequirementsForCscSubcontrac_023803]

 

 

11.8 [a05-3904_1ex10d26.htm#a11_8LiabilityForContractors_023812]

Liability for Contractors
[a05-3904_1ex10d26.htm#a11_8LiabilityForContractors_023812]

 

 

 

 

 

12. [a05-3904_1ex10d26.htm#a12_TextronResponsibilities_023822]

TEXTRON RESPONSIBILITIES
[a05-3904_1ex10d26.htm#a12_TextronResponsibilities_023822]

 

 

 

 

 

 

12.1 [a05-3904_1ex10d26.htm#a12_1Cooperation_023826]

Cooperation [a05-3904_1ex10d26.htm#a12_1Cooperation_023826]

 

 

12.2 [a05-3904_1ex10d26.htm#a12_2SavingsSection_023831]

Savings Section [a05-3904_1ex10d26.htm#a12_2SavingsSection_023831]

 

 

Nothing in this Section 12.2 is intended to relieve Textron of liability for
direct, provable damages that may be incurred by CSC as a result of any of the
circumstances described in Section 12.2.1.

 

 

 

 

 

13. [a05-3904_1ex10d26.htm#a13_ContractManagement_023838]

CONTRACT MANAGEMENT [a05-3904_1ex10d26.htm#a13_ContractManagement_023838]

 

 

 

 

 

 

13.1 [a05-3904_1ex10d26.htm#a13_1Governance_023842]

Governance [a05-3904_1ex10d26.htm#a13_1Governance_023842]

 

 

13.2 [a05-3904_1ex10d26.htm#a13_2Reports_023846]

Reports [a05-3904_1ex10d26.htm#a13_2Reports_023846]

 

 

13.3 [a05-3904_1ex10d26.htm#a13_3TechnologyPlan_023857]

Technology Plan [a05-3904_1ex10d26.htm#a13_3TechnologyPlan_023857]

 

 

 

 

 

14. [a05-3904_1ex10d26.htm#a14_DueDiligence_023914]

DUE DILIGENCE [a05-3904_1ex10d26.htm#a14_DueDiligence_023914]

 

 

 

 

 

15. [a05-3904_1ex10d26.htm#a15_AuditsAndRecordKeeping_023921]

AUDITS AND RECORD KEEPING
[a05-3904_1ex10d26.htm#a15_AuditsAndRecordKeeping_023921]

 

 

 

 

 

 

15.1 [a05-3904_1ex10d26.htm#a15_1AuditRights_023929]

Audit Rights [a05-3904_1ex10d26.htm#a15_1AuditRights_023929]

 

 

15.2 [a05-3904_1ex10d26.htm#a15_2CscAudits_023945]

CSC Audits [a05-3904_1ex10d26.htm#a15_2CscAudits_023945]

 

 

15.3 [a05-3904_1ex10d26.htm#a15_3AuditFollowup_023953]

Audit Follow-Up [a05-3904_1ex10d26.htm#a15_3AuditFollowup_023953]

 

 

15.4 [a05-3904_1ex10d26.htm#a15_4RecordsRetention_024004]

Records Retention [a05-3904_1ex10d26.htm#a15_4RecordsRetention_024004]

 

 

15.5 [a05-3904_1ex10d26.htm#a15_5CscSubcontractorAndPassthrou_024012]

CSC Subcontractor and Pass-Through Expenses
[a05-3904_1ex10d26.htm#a15_5CscSubcontractorAndPassthrou_024012]

 

 

15.6 [a05-3904_1ex10d26.htm#a15_6DurationOfRights_024020]

Duration of Rights [a05-3904_1ex10d26.htm#a15_6DurationOfRights_024020]

 

 

 

 

 

16. [a05-3904_1ex10d26.htm#a16_ConfidentialInformation_024026]

CONFIDENTIAL INFORMATION
[a05-3904_1ex10d26.htm#a16_ConfidentialInformation_024026]

 

 

 

 

 

 

16.1 [a05-3904_1ex10d26.htm#a16_1ProtectionOfConfidentialInfo_024030]

Protection of Confidential Information
[a05-3904_1ex10d26.htm#a16_1ProtectionOfConfidentialInfo_024030]

 

 

16.2 [a05-3904_1ex10d26.htm#a16_2UseOfConfidentialInformation_024039]

Use of Confidential Information
[a05-3904_1ex10d26.htm#a16_2UseOfConfidentialInformation_024039]

 

 

16.3 [a05-3904_1ex10d26.htm#a16_3HandlingTextronConfidentialI_024048]

Handling Textron Confidential Information
[a05-3904_1ex10d26.htm#a16_3HandlingTextronConfidentialI_024048]

 

 

16.4 [a05-3904_1ex10d26.htm#a16_4HandlingCscsConfidentialInfo_030252]

Handling CSC’s Confidential Information
[a05-3904_1ex10d26.htm#a16_4HandlingCscsConfidentialInfo_030252]

 

 

16.5 [a05-3904_1ex10d26.htm#a16_5ExceptionsToObligationsOfCon_024105]

Exceptions to Obligations of Confidentiality
[a05-3904_1ex10d26.htm#a16_5ExceptionsToObligationsOfCon_024105]

 

 

16.6 [a05-3904_1ex10d26.htm#a16_6PeriodOfConfidentiality_024113]

Period of Confidentiality
[a05-3904_1ex10d26.htm#a16_6PeriodOfConfidentiality_024113]

 

 

16.7 [a05-3904_1ex10d26.htm#a16_7ReturningMaterialDataAndInfo_024317]

Returning Material, Data and Information
[a05-3904_1ex10d26.htm#a16_7ReturningMaterialDataAndInfo_024317]

 

 

 

 

 

17. [a05-3904_1ex10d26.htm#a17_RepresentationsWarrantiesAndC_024322]

REPRESENTATIONS, WARRANTIES AND COVENANTS
[a05-3904_1ex10d26.htm#a17_RepresentationsWarrantiesAndC_024322]

 

 

ii

--------------------------------------------------------------------------------


 

 

17.1 [a05-3904_1ex10d26.htm#a17_1RepresentationsWarrantiesAnd_024324]

Representations, Warranties and Covenants by CSC
[a05-3904_1ex10d26.htm#a17_1RepresentationsWarrantiesAnd_024324]

 

 

17.2 [a05-3904_1ex10d26.htm#a17_2RepresentationsAndWarranties_024346]

Representations and Warranties By Textron
[a05-3904_1ex10d26.htm#a17_2RepresentationsAndWarranties_024346]

 

 

17.3 [a05-3904_1ex10d26.htm#a17_3ComplianceWithLaws_024354]

Compliance with Laws [a05-3904_1ex10d26.htm#a17_3ComplianceWithLaws_024354]

 

 

17.4 [a05-3904_1ex10d26.htm#a17_4NoAdditionalRepresentationsA_024359]

No Additional Representations and Warranties
[a05-3904_1ex10d26.htm#a17_4NoAdditionalRepresentationsA_024359]

 

 

 

 

 

18. [a05-3904_1ex10d26.htm#a18_Indemnities_024412]

INDEMNITIES [a05-3904_1ex10d26.htm#a18_Indemnities_024412]

 

 

 

 

 

 

18.1 [a05-3904_1ex10d26.htm#a18_1IndemnityByCsc_024414]

Indemnity by CSC [a05-3904_1ex10d26.htm#a18_1IndemnityByCsc_024414]

 

 

18.2 [a05-3904_1ex10d26.htm#a18_2IndemnityByTextron_024425]

Indemnity by Textron [a05-3904_1ex10d26.htm#a18_2IndemnityByTextron_024425]

 

 

18.3 [a05-3904_1ex10d26.htm#a18_3AnticipationOfInfringement_024431]

Anticipation of Infringement
[a05-3904_1ex10d26.htm#a18_3AnticipationOfInfringement_024431]

 

 

18.4 [a05-3904_1ex10d26.htm#a18_4EnforcementOfIndemnities_024438]

Enforcement of Indemnities
[a05-3904_1ex10d26.htm#a18_4EnforcementOfIndemnities_024438]

 

 

18.5 [a05-3904_1ex10d26.htm#a18_5IndemnificationProcedures_024442]

Indemnification Procedures
[a05-3904_1ex10d26.htm#a18_5IndemnificationProcedures_024442]

 

 

18.6 [a05-3904_1ex10d26.htm#a18_6EmployeeIndemnities_024455]

Employee Indemnities [a05-3904_1ex10d26.htm#a18_6EmployeeIndemnities_024455]

 

 

 

 

 

19. [a05-3904_1ex10d26.htm#a19_LimitationOfLiability_024458]

LIMITATION OF LIABILITY [a05-3904_1ex10d26.htm#a19_LimitationOfLiability_024458]

 

 

 

 

 

 

19.1 [a05-3904_1ex10d26.htm#a19_1LimitationOfLiability_024510]

Limitation of Liability
[a05-3904_1ex10d26.htm#a19_1LimitationOfLiability_024510]

 

 

 

 

 

20. [a05-3904_1ex10d26.htm#a20_InsuranceAndRisk_024522]

INSURANCE AND RISK [a05-3904_1ex10d26.htm#a20_InsuranceAndRisk_024522]

 

 

 

 

 

 

20.1 [a05-3904_1ex10d26.htm#a20_1InsuranceCoverage_024526]

Insurance Coverage [a05-3904_1ex10d26.htm#a20_1InsuranceCoverage_024526]

 

 

20.2 [a05-3904_1ex10d26.htm#a20_2TermsOfInsurance_024544]

Terms of Insurance [a05-3904_1ex10d26.htm#a20_2TermsOfInsurance_024544]

 

 

20.3 [a05-3904_1ex10d26.htm#a20_3RiskOfLossAndDamage_024552]

Risk of Loss and Damage [a05-3904_1ex10d26.htm#a20_3RiskOfLossAndDamage_024552]

 

 

 

 

 

21. [a05-3904_1ex10d26.htm#a21_ForceMajeure_024557]

FORCE MAJEURE [a05-3904_1ex10d26.htm#a21_ForceMajeure_024557]

 

 

 

 

 

 

21.1 [a05-3904_1ex10d26.htm#a21_1ForceMajeureEvents_024601]

Force Majeure Events [a05-3904_1ex10d26.htm#a21_1ForceMajeureEvents_024601]

 

 

21.2 [a05-3904_1ex10d26.htm#a21_2AllocationOfResources_024612]

Allocation of Resources
[a05-3904_1ex10d26.htm#a21_2AllocationOfResources_024612]

 

 

21.3 [a05-3904_1ex10d26.htm#a21_3Subcontractors_024619]

Subcontractors [a05-3904_1ex10d26.htm#a21_3Subcontractors_024619]

 

 

21.4 [a05-3904_1ex10d26.htm#a21_4TextronOption_024622]

Textron Option [a05-3904_1ex10d26.htm#a21_4TextronOption_024622]

 

 

21.5 [a05-3904_1ex10d26.htm#a21_5NoCompensation_024631]

No Compensation [a05-3904_1ex10d26.htm#a21_5NoCompensation_024631]

 

 

 

 

 

22. [a05-3904_1ex10d26.htm#a22_DisputeResolutionAndChoiceOfL_024640]

DISPUTE RESOLUTION AND CHOICE OF LAW
[a05-3904_1ex10d26.htm#a22_DisputeResolutionAndChoiceOfL_024640]

 

 

 

 

 

 

22.1 [a05-3904_1ex10d26.htm#a22_1InformalDisputeResolution_024653]

Informal Dispute Resolution
[a05-3904_1ex10d26.htm#a22_1InformalDisputeResolution_024653]

 

 

22.2 [a05-3904_1ex10d26.htm#a22_2AlternativeDisputeResolution_024704]

Alternative Dispute Resolution
[a05-3904_1ex10d26.htm#a22_2AlternativeDisputeResolution_024704]

 

 

22.3 [a05-3904_1ex10d26.htm#a22_3SpecialProcedureFollowingANo_024712]

Special Procedure following a Notice of Termination
[a05-3904_1ex10d26.htm#a22_3SpecialProcedureFollowingANo_024712]

 

 

22.4 [a05-3904_1ex10d26.htm#a22_4FormalDisputeResolution_024716]

Formal Dispute Resolution
[a05-3904_1ex10d26.htm#a22_4FormalDisputeResolution_024716]

 

 

22.5 [a05-3904_1ex10d26.htm#a22_5EquitableRelief_024723]

Equitable Relief [a05-3904_1ex10d26.htm#a22_5EquitableRelief_024723]

 

 

22.6 [a05-3904_1ex10d26.htm#a22_6ContinuedPerformance_024727]

Continued Performance [a05-3904_1ex10d26.htm#a22_6ContinuedPerformance_024727]

 

 

22.7 [a05-3904_1ex10d26.htm#a22_7GoverningLaw_024730]

Governing Law [a05-3904_1ex10d26.htm#a22_7GoverningLaw_024730]

 

 

22.8 [a05-3904_1ex10d26.htm#a22_8WaiverOfRightToTrialByJury_024734]

Waiver of Right to Trial by Jury
[a05-3904_1ex10d26.htm#a22_8WaiverOfRightToTrialByJury_024734]

 

 

 

 

 

23. [a05-3904_1ex10d26.htm#a23_StepinRights_024739]

STEP-IN RIGHTS [a05-3904_1ex10d26.htm#a23_StepinRights_024739]

 

 

 

 

 

24. [a05-3904_1ex10d26.htm#a24_Termination_024746]

TERMINATION [a05-3904_1ex10d26.htm#a24_Termination_024746]

 

 

 

 

 

 

24.1 [a05-3904_1ex10d26.htm#a24_1TerminationForCauseOrInsolve_024749]

Termination for Cause or Insolvency by Textron
[a05-3904_1ex10d26.htm#a24_1TerminationForCauseOrInsolve_024749]

 

 

24.2 [a05-3904_1ex10d26.htm#a24_2TerminationForConvenienceByT_024759]

Termination for Convenience by Textron
[a05-3904_1ex10d26.htm#a24_2TerminationForConvenienceByT_024759]

 

 

24.3 [a05-3904_1ex10d26.htm#a24_3TerminationByTextronForChang_024804]

Termination by Textron for Change of Control of CSC
[a05-3904_1ex10d26.htm#a24_3TerminationByTextronForChang_024804]

 

 

24.4 [a05-3904_1ex10d26.htm#a24_4TerminationByCscForNonpaymen_024808]

Termination by CSC for Non-Payment
[a05-3904_1ex10d26.htm#a24_4TerminationByCscForNonpaymen_024808]

 

 

24.5 [a05-3904_1ex10d26.htm#a24_5EffectiveDateOfTermination_024826]

Effective Date of Termination
[a05-3904_1ex10d26.htm#a24_5EffectiveDateOfTermination_024826]

 

 

24.6 [a05-3904_1ex10d26.htm#a24_6TerminationCharges_024829]

Termination Charges [a05-3904_1ex10d26.htm#a24_6TerminationCharges_024829]

 

 

24.7 [a05-3904_1ex10d26.htm#a24_7EffectOfTermination_024840]

Effect of Termination [a05-3904_1ex10d26.htm#a24_7EffectOfTermination_024840]

 

 

24.8 [a05-3904_1ex10d26.htm#a24_8TerminationAssistance_024854]

Termination Assistance [a05-3904_1ex10d26.htm#a24_8TerminationAssistance_024854]

 

 

24.9 [a05-3904_1ex10d26.htm#a24_9EquitableRemedies_024911]

Equitable Remedies [a05-3904_1ex10d26.htm#a24_9EquitableRemedies_024911]

 

 

24.10 [a05-3904_1ex10d26.htm#a24_10AccruedRights_024917]

Accrued Rights [a05-3904_1ex10d26.htm#a24_10AccruedRights_024917]

 

 

24.11 [a05-3904_1ex10d26.htm#a24_11Survival_024928]

Survival [a05-3904_1ex10d26.htm#a24_11Survival_024928]

 

 

 

 

 

25. [a05-3904_1ex10d26.htm#a25_General_024932]

GENERAL [a05-3904_1ex10d26.htm#a25_General_024932]

 

 

 

 

 

 

25.1 [a05-3904_1ex10d26.htm#a25_1NonsolicitationOfEmployees_024936]

Non-Solicitation of Employees
[a05-3904_1ex10d26.htm#a25_1NonsolicitationOfEmployees_024936]

 

 

25.2 [a05-3904_1ex10d26.htm#a25_2PublicStatement_024941]

Public Statement [a05-3904_1ex10d26.htm#a25_2PublicStatement_024941]

 

 

25.3 [a05-3904_1ex10d26.htm#a25_3Notices_024949]

Notices [a05-3904_1ex10d26.htm#a25_3Notices_024949]

 

 

25.4 [a05-3904_1ex10d26.htm#a25_4RelationshipOfParties_024958]

Relationship of Parties
[a05-3904_1ex10d26.htm#a25_4RelationshipOfParties_024958]

 

 

25.5 [a05-3904_1ex10d26.htm#a25_5NoSecurity_025007]

No Security [a05-3904_1ex10d26.htm#a25_5NoSecurity_025007]

 

 

25.6 [a05-3904_1ex10d26.htm#a25_6WaiversConsentsAndApproval_025011]

Waivers, Consents and Approval
[a05-3904_1ex10d26.htm#a25_6WaiversConsentsAndApproval_025011]

 

 

25.7 [a05-3904_1ex10d26.htm#a25_7EntireAgreement_025020]

Entire Agreement [a05-3904_1ex10d26.htm#a25_7EntireAgreement_025020]

 

 

25.8 [a05-3904_1ex10d26.htm#a25_8Amendments_025027]

Amendments [a05-3904_1ex10d26.htm#a25_8Amendments_025027]

 

 

25.9 [a05-3904_1ex10d26.htm#a25_9Counterparts_025031]

Counterparts [a05-3904_1ex10d26.htm#a25_9Counterparts_025031]

 

 

25.10 [a05-3904_1ex10d26.htm#a25_10CumulativeRights_025039]

Cumulative Rights [a05-3904_1ex10d26.htm#a25_10CumulativeRights_025039]

 

 

25.11 [a05-3904_1ex10d26.htm#a25_11SeverabilityEtc__025043]

Severability, etc. [a05-3904_1ex10d26.htm#a25_11SeverabilityEtc__025043]

 

 

25.12 [a05-3904_1ex10d26.htm#a25_12Costs_025050]

Costs [a05-3904_1ex10d26.htm#a25_12Costs_025050]

 

 

25.13 [a05-3904_1ex10d26.htm#a25_13ThirdPartyRights_025053]

Third Party Rights [a05-3904_1ex10d26.htm#a25_13ThirdPartyRights_025053]

 

 

25.14 [a05-3904_1ex10d26.htm#a25_14FurtherAssurances_025057]

Further Assurances [a05-3904_1ex10d26.htm#a25_14FurtherAssurances_025057]

 

 

iii

--------------------------------------------------------------------------------


 

 

25.15 [a05-3904_1ex10d26.htm#a25_15Assignment_025104]

Assignment [a05-3904_1ex10d26.htm#a25_15Assignment_025104]

 

 

25.16 [a05-3904_1ex10d26.htm#a25_16Interpretation_025119]

Interpretation [a05-3904_1ex10d26.htm#a25_16Interpretation_025119]

 

 

25.17 [a05-3904_1ex10d26.htm#a25_17Precedence_025132]

Precedence [a05-3904_1ex10d26.htm#a25_17Precedence_025132]

 

 

25.18 [a05-3904_1ex10d26.htm#a25_18ConflictsOfInterest_025137]

Conflicts of Interest [a05-3904_1ex10d26.htm#a25_18ConflictsOfInterest_025137]

 

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

Schedule A

 

Definitions

 

 

 

Schedule B

 

Cross-Functional Obligations

 

 

 

Schedule C

 

Service Recipients and Textron Facilities

 

 

 

Schedule D

 

Pricing

 

 

 

Schedule E

 

Employees

 

 

 

Schedule F

 

Existing Equipment and Software

 

 

 

Schedule G

 

Omitted Intentionally

 

 

 

Schedule H

 

Termination Assistance

 

 

 

Schedule I

 

A. Transition Plan and Milestones

 

 

B. Transformation Plans and Milestones

 

 

 

Schedule J

 

Key Subcontracts and Material Subcontractors

 

 

 

Schedule K

 

Governance

 

 

 

Schedule L

 

Competitors

 

 

 

Schedule M

 

Minimum IT General Controls

 

 

 

Schedule N

 

Refresh Schedule

 

 

 

Schedule O

 

Omitted Intentionally

 

 

 

Schedule P

 

In-flight Projects

 

 

 

ATTACHMENTS

 

 

 

 

 

Tower Services Agreement

 

 

 

 

 

Attachment 1

 

Mainframe Services Agreement

 

 

 

 

 

Appendix 1A: Service Description

 

 

 

 

 

Appendix 1B: Service Level Agreement

 

 

 

 

 

Appendix 1C: Pricing

 

 

 

Attachment 2

 

Midrange Services Agreement

 

 

 

 

 

Appendix 2A: Service Description

 

v

--------------------------------------------------------------------------------


 

 

 

Appendix 2B: Service Level Agreement

 

 

 

 

 

Appendix 2C: Pricing

 

 

 

Attachment 3

 

Network Services Agreement

 

 

 

 

 

Appendix 3A: Service Description

 

 

 

 

 

Appendix 3B: Service Level Agreement

 

 

 

 

 

Appendix 3C: Pricing

 

 

 

 

 

Appendix 3D: Network Sites

 

 

 

 

 

Appendix 3E: Allocation of AT&T Charges

 

 

 

Attachment 4

 

Workstation Services Agreement

 

 

 

 

 

Appendix 4A: Service Description

 

 

 

 

 

Appendix 4B: Service Level Agreement

 

 

 

 

 

Appendix 4C: Pricing

 

 

 

Attachment 5

 

Service Desk Services Agreement

 

 

 

 

 

Appendix 5A: Service Description

 

 

 

 

 

Appendix 5B: Service Levels

 

 

 

 

 

Appendix 5C: Pricing

 

 

 

 

 

Appendix 5D: Non-Infrastructure Related Service Desk Services

 

 

 

 

 

Appendix 5E: Key Personnel for Platinum Executive Support

 

 

 

 

 

Appendix 5F: U.S. Restricted Facilities

 

 

 

 

 

Appendix 5G: U.K. Restricted Facilities

 

 

 

 

 

Appendix 5H: Non-U.S. Facilities Possessing Controlled Data

 

vi

--------------------------------------------------------------------------------


 

MASTER SERVICES AGREEMENT

 

THIS MASTER SERVICES AGREEMENT is made as of the [       ] day of       , 2004,
(the “Signature Date”) by and between TEXTRON INC., a Delaware corporation with
its principal place of business at 40 Westminster Street, Providence, Rhode
Island 02903-2596, (“Textron”) and COMPUTER SCIENCES CORPORATION, a Nevada
corporation with its principal place of business at 2100 East Grand Avenue, El
Segundo, California 90245 (“CSC”).

 

RECITALS

 

(A)          On April 30, 2004, Textron issued a Request for Proposal to CSC for
the outsourcing of certain global IT infrastructure services, including
Mainframe Services, Midrange Services, Network Services, Workstation Services
and Service Desk Services (each referred to as a “Tower of Services”).

 

(B)           In response to the Request for Proposal and the subsequent
evaluation and clarification process, CSC has represented to Textron that CSC
has the necessary skill and experience to provide the Services as required by
Textron and the Service Recipients.

 

(C)           Consistent with the global nature of Textron’s requirements and
the scope of Services involved, Textron and CSC have agreed to enter into this
Agreement which will govern each Tower of Services.

 

(D)          Pursuant to the terms of this Agreement, (i) Textron and CSC have
contemporaneously entered into individual agreements for each Tower of Services
which are attached hereto as Attachments 1 through 5 (collectively, with any
other Attachments that may be added in the future by mutual agreement of the
parties, the “Tower Services Agreements”) that set forth additional terms and
conditions that are unique to each Tower of Services, including a description of
the relevant Services in the form of an attached Service Description and the
Service Levels and Service Charges applicable to those Services, and (ii)
certain Service Recipients and certain Affiliates of CSC have entered or shall
enter into individual agreements, substantially in the form of Annex C-1 to
Schedule C, in order to give the parties thereto the benefit of this Agreement
and/or to conform to the Laws, customs and practices of the relevant
jurisdiction (collectively, the “Local Enabling Agreements”).

 

(E)           Subject to the terms of this Agreement, the Tower Services
Agreements and the Local Enabling Agreements, CSC has agreed to provide IT
infrastructure services for the benefit of Textron, the Service Recipients and
the End Users.

 

NOW, THEREFORE, IN CONSIDERATION OF THEIR MUTUAL PROMISES, THE PARTIES HERETO DO
HEREBY AGREE AS FOLLOWS:

 

1.             DEFINITIONS

 


IN THIS AGREEMENT CAPITALIZED TERMS NOT EXPRESSLY DEFINED IN THE BODY OF THIS
AGREEMENT SHALL HAVE THE MEANING SET FORTH IN SCHEDULE A (DEFINITIONS).

 

1

--------------------------------------------------------------------------------


 

2.             TERM

 

2.1          Term

 


THE TERM OF THIS AGREEMENT SHALL BEGIN ON THE SIGNATURE DATE AND SHALL EXPIRE,
UNLESS TERMINATED EARLIER IN ACCORDANCE WITH SECTION 23.1.3 OR EXTENDED IN
ACCORDANCE WITH SECTION 2.2, ON THE LATEST-TO-OCCUR OF (A) THE TENTH (10TH)
ANNIVERSARY OF THE EARLIEST HANDOVER DATE OR (B) THE EXPIRATION OF THE
LAST-TO-EXPIRE TOWER SERVICES AGREEMENT IN ACCORDANCE WITH ITS TERMS, OR (C)
COMPLETION OF THE TERMINATION ASSISTANCE DESCRIBED IN SECTION 24.8 IN CONNECTION
WITH THE LAST-TO-EXPIRE TOWER SERVICES AGREEMENT (THE “TERM”).


 

2.2          Extension of Term

 


BY GIVING CSC WRITTEN NOTICE NOT LESS THAN [***] PRIOR TO THE THEN APPLICABLE
EXPIRATION DATE OF THIS AGREEMENT (OTHER THAN THE EXPIRATION DATE ESTABLISHED
PURSUANT TO SECTION 2.1(B)), TEXTRON SHALL HAVE THE RIGHT TO EXTEND THE TERM FOR
A FURTHER PERIOD OF UP TO [***] ON THE TERMS OF THIS AGREEMENT (INCLUDING
PRICING) THEN IN EFFECT.  TEXTRON SHALL HAVE [***] SUCH EXTENSION OPTIONS OF UP
TO [***].

 

3.             SERVICES

 

3.1          Scope of Services

 


EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, ANY TOWER SERVICES
AGREEMENT OR ANY LOCAL ENABLING AGREEMENT, CSC SHALL, COMMENCING ON THE
APPLICABLE HANDOVER DATE, PROVIDE TO TEXTRON AND EACH OF THE SERVICE RECIPIENTS
THE FOLLOWING SERVICES AND FUNCTIONS AND UNDERTAKE THE FOLLOWING
RESPONSIBILITIES, AS THEY MAY BE SUPPLEMENTED, ENHANCED, MODIFIED OR REPLACED IN
ACCORDANCE WITH THIS AGREEMENT, BUT EXCLUDING THOSE SERVICES, FUNCTIONS OR
RESPONSIBILITIES THAT ARE SPECIFICALLY IDENTIFIED IN THIS AGREEMENT, A TOWER
SERVICES AGREEMENT OR A LOCAL ENABLING AGREEMENT AS TEXTRON’S RESPONSIBILITY OR
NOT CSC’S RESPONSIBILITY (COLLECTIVELY, THE “SERVICES”):

 

3.1.1        the services, functions and responsibilities specified in this
Agreement, together with all Schedules and Annexes hereto, the Tower Services
Agreements, together with all Appendices thereto and Local Enabling Agreements;

 

3.1.2        any service, function or responsibility that relates to
Infrastructure Systems performed within the [***] period preceding the Signature
Date by the employees of Textron, the Service Recipients and their respective
contractors who are identified in Schedule E who were displaced or transitioned
to CSC or whose functions were displaced as a result of this Agreement, even if
such service, function or responsibility is not specifically described in this
Agreement at the same level as in effect on the Signature Date.

 

3.1.3        any service, function or responsibility that was performed within
the [***] period preceding the Signature Date under any Assigned Contract listed
in Annex F-2 to Schedule F (Existing Equipment and Software) or any portion of
any Managed Contract listed in Annex F-3 to Schedule F (Existing Equipment and
Software) as of the Signature Date that is related to any Services described in
any Tower Services Agreement or other obligations of CSC.

 

3.1.4        new services and Projects requested by Textron that are related to
the Services, subject to Scope Change Procedure;

 

3.1.5        any incidental services, functions and responsibilities not
specified in this Agreement, a Tower Services Agreement or a Local Enabling
Agreement as within the scope of CSC’s responsibilities but that are reasonably
and necessarily required for, or related to,

 

2

--------------------------------------------------------------------------------


 

the proper performance and provision of the services, functions and
responsibilities set forth above; the foregoing is not intended to expand
materially the scope of CSC’s responsibilities under this Agreement; and

 

3.1.6        consulting to Textron related to the Services cost benefit
analysis, project planning and estimates, project coordination and management,
audit, impact analysis of current operations, timing and schedule
considerations, CSC coordination, and completion of configuration and quality
management as necessary to provide the Services.

 

3.1.7        The applicability of the above sections shall not override the
express limitations on work effort agreed by the Parties elsewhere in the
Agreement (e.g., limits on Resource Unit volumes and associated Pricing in
Schedule D).

 

3.2          Textron Web Portal

 

CSC shall develop, operate, maintain and support a secure interactive internet
web portal/s for exclusive access and use by Textron, Textron’s designees and
the Service Recipients, in order to enable them to view and track all relevant
processes, functions, changes and status required by them in relation to the
Services, in form and content, and with timing, satisfactory to Textron,
including but not limited to governance matters, invoicing and payment matters,
all reports required of CSC and Changes.

 

3.3          Services Performed by Textron or Third Parties

 

3.3.1        Textron, at any time, may perform itself, or retain Third Parties
to perform, any of the Services.  If, and to the extent that, the scope of
Services being performed by CSC is reduced pursuant to this Section 3.3.1, then
the Service Charges shall be adjusted in accordance with the Resource Unit
Change Procedure and Schedule D (Pricing).

 

3.3.2        To the extent that Textron performs or retains Third Parties to
perform any services that formed part of the Services pursuant to Section 3.3.1,
or any other services related to the Services, CSC shall cooperate with Textron
and such Third Parties to cause such services to be carried out in a
coordinated, effective and timely manner, provided that Textron shall be
responsible for any increased costs to CSC, and CSC shall not be responsible for
degradation in Services, resulting therefrom.  In the case of services that
formed part of the Services, such CSC cooperation shall include, as necessary to
enable such services to be performed:

 

(a)           providing reasonable access to any facilities used to provide the
Services;

 

(b)           providing reasonable access to Infrastructure Systems, to the
extent permitted under any underlying agreements with Third Parties; and

 

(c)           providing such then-existing information regarding the operating
environment, system constraints and other operating parameters as a person with
reasonable commercial skills and expertise would find reasonably necessary to
perform the Services.

 

3.3.3        Third Parties retained by Textron, to the extent that they have
been provided access to the facilities, assets and information specified in
Section 3.3.2, shall comply with CSC’s reasonable security and confidentiality
requirements.  CSC shall immediately notify Textron if an act or omission of
such a Third Party causes a problem or delay in providing the Services and shall
work with Textron to prevent or circumvent such problem or delay.

 

3.3.4        Notwithstanding the foregoing, CSC shall not be required to
disclose any of CSC’s proprietary information to a CSC Competitor.

 

3

--------------------------------------------------------------------------------


 

3.4          Other Service Recipients

 

3.4.1        Except as otherwise expressly provided in the Agreement, any Tower
Services Agreement or any Local Enabling Agreement, CSC shall, (a) as of the
Signature Date, commence providing such preliminary Services in support of the
Transition Plan as may be performed prior to the applicable Handover Date(s),
and (b) as of the applicable Handover Date (s), provide the Services specified
in the Tower Services Agreements to Textron, to the Service Recipients and to
End Users in accordance with the provisions of the Agreement.  Textron shall
retain all operational responsibility for services included in the Services
until the applicable Handover Date(s).  Subject to the Resource Unit Change
Procedure and, if applicable, the Scope Change Procedure and Schedule D
(Pricing), CSC shall also provide the Services to such other entities who
otherwise meet the definition of a Service Recipient as Textron may designate in
writing from time to time, each of which shall become a Service Recipient as of
the date specified by Textron in its written designation and deemed to be added
to Schedule C attached hereto as of such date.

 

3.4.2        With respect to the entities identified in or added (pursuant to
Section 3.4.1) to Schedule C as Service Recipients:

 

(a)           Services rendered to Service Recipients and End Users (including
under Local Enabling Agreements) shall be deemed Services rendered to Textron
and Textron shall have all the rights, responsibilities and obligations with
respect to such Services as if they were directly rendered to Textron;

 

(b)           Textron shall be responsible for the compliance by Service
Recipients and End Users with Textron’s obligations to the extent Textron
performs such obligations through such End Users and Service Recipients;

 

(c)           Textron shall ensure that any claims that the Service Recipients
may have under this Agreement or otherwise in connection with the Services
against CSC or any CSC Affiliate or CSC Subcontractor are assigned by the
Service Recipients to Textron, and CSC agrees that such claims may be so
assigned; any such claims that are not so assigned shall be void; and

 

(d)           the Parties agree that no consent from the Service Recipients is
required for the Parties to vary or terminate this Agreement (whether or not in
a way that varies or extinguishes rights or benefits in favor of such Service
Recipients).

 

3.4.3        CSC shall ensure that any claims that the CSC Affiliates and CSC
Subcontractors may have under this Agreement or otherwise in connection with the
Services against Textron or any Service Recipient or End User are assigned by
the CSC Affiliates and CSC Subcontractors to CSC, and Textron agrees that such
claims may be so assigned; any such claims that are not so assigned shall be
void.

 

3.4.4        As and when reasonably requested by Textron for use in the process
of evaluating whether to designate any entity for addition to Schedule C as a
Service Recipient or an End User, CSC shall provide to Textron such information
and other cooperation regarding performance of the Services for that entity as
would be reasonably necessary for Textron to submit a proposal for performing
the Services for that entity.  CSC’s cooperation shall include performing due
diligence on any such entity.

 

3.4.5        Notwithstanding the foregoing, Textron and certain Service
Recipients identified in Schedule C (Service Recipients) as “Contracting Service
Recipients” and CSC and

 

4

--------------------------------------------------------------------------------


 

certain CSC Affiliates identified in Schedule J as “Contracting CSC Affiliates”
shall enter into Local Enabling Agreements.  CSC shall be liable as a principal
for all obligations of CSC and the Contracting CSC Affiliates under the Local
Enabling Agreements or otherwise in connection with the Services, as either such
Local Enabling Agreements or the Services may change from time to time.  Textron
shall be liable as a principal for all obligations of Textron and the
Contracting Service Recipients under the Local Enabling Agreements or otherwise
in connection with the Services as either such Local Enabling Agreements or the
Services may change from time to time.  No notification to or consent of CSC,
Textron, any Contracting Service Recipient or any Contracting CSC Affiliate
shall be required to continue in effect the liability of CSC for any and all
obligations, whether now existing or hereafter created, of CSC and the
Contracting CSC Affiliates and the liability of Textron for any and all
obligations, whether now existing or hereafter created, of Textron and the
Contracting Service Recipients.  In the event any Local Enabling Agreement is
not entered into on the Signature Date for the applicable Services and Services
which would otherwise be covered by a Local Enabling Agreement are rendered,
then the designated Contracting CSC Affiliate shall be deemed to have provided
such Services and the designated Contracting Service Recipient shall be deemed
to have accepted such Services under the terms of this  MSA and all Schedules,
Annexes, Appendices, Attachments and Exhibits thereto unless and until a Local
Enabling Agreement is entered into.

 

3.5          Removal of Service Recipients

 

3.5.1        Subject to the Resource Unit Change Procedure and Schedule D
(Pricing), Textron may, at any time and from time to time in its sole
discretion, remove any Service Recipient from the list of entities identified on
Schedule C upon written notice to CSC, which entity shall no longer be a Service
Recipient as of the date specified by Textron in its written notice and shall be
deemed to be deleted from Schedule C attached hereto as of such date.

 

3.5.2        In addition, subject to the Resource Unit Change Procedure and
Schedule D (Pricing), in the event that:

 

(a)

 

Textron disposes of Textron’s interest in any Service Recipient;

 

 

 

(b)

 

Textron or any Service Recipient transfers its business or operations that
receive the Services to another entity; or

 

 

 

(c)

 

Textron terminates Textron’s relationship with a Service Recipient for that
Service Recipient’s receipt of the Services, either by decision of Textron or
the Service Recipient,

 

 

 

then:

 

(i)            Textron may remove that Service Recipient or the transferred
business or operations from the scope of this Agreement as of the date specified
by Textron in a written notice to CSC;

 

(ii)           the Service Charges shall be adjusted to reflect the reduction in
Resource Units in accordance with the procedure set forth in Schedule D
(Pricing) to reflect the reduced scope and/or volume of the Services;

 

(iii)          CSC shall, at Textron’s request, provide Termination Assistance
in relation to the removed Service Recipient; and

 

5

--------------------------------------------------------------------------------


 

(iv)          if the Service Recipient or business or operations are removed
from the scope of this Agreement pursuant to this Section 3.5.2 and the disposal
or transfer is to another entity, then CSC shall, if requested by Textron,
provide (a) the Services to that entity pursuant to this Agreement for up to
[***] after the effective date of such removal, and (b) Termination Assistance
to that entity for a Termination Assistance Period determined in accordance with
Section 24.8.1 by considering the expiration of this Agreement to be, solely for
purposes of such determination, the end of the period for which Textron requests
the provision of Services to that entity.

 

3.5.3        Textron may partially remove a Service Recipient from the scope of
this Agreement based upon the principles of this Section 3.5 and upon so doing
CSC shall comply with the other provisions of this Section.

 

3.6          Transition and Transformation

 

3.6.1        The Transition shall be carried out as follows:

 

(a)

 

within [***] following the Signature Date, CSC shall propose and agree with
Textron on changes to the overall written Transition Plan set forth in Schedule
I.A (Transition) for the orderly handover of the Services from Textron and the
Service Recipients to CSC, including staff loading charts for both Textron and
CSC and scope of required activities for implementing the provision of the
Services to Textron and the Service Recipients;

 

 

 

(b)

 

the In-Scope Employees shall be dealt with in accordance with Schedule E
(Employees);

 

 

 

(c)

 

the Assigned Contracts and the Transferred Equipment shall be transferred from
Textron to CSC in accordance with Section 8;

 

 

 

(d)

 

the use of the Existing Equipment that is Supported Equipment, other than the
Transferred Equipment, shall be provided by Textron to CSC in accordance with
Section 8; and

 

 

 

(e)

 

the Textron Facilities and related facility management services shall be
provided by Textron to CSC in accordance with Schedule C (Service Recipients and
Textron Facilities).

 

3.6.2        Within [***] following the Signature Date, CSC shall propose and
agree with Textron on changes to the Transformation Plan set forth in Schedule
I.B (Transformation) to include an overall written timetable for the completion
of detailed plans for transformation of the Infrastructure System to the status
that shall enable CSC to provide the Services and meet the End-State Service
Levels that are required by each Tower Services Agreement.  Each proposed plan
shall include a specific description of each proposed Systems Change and a
corresponding Impact Analysis, and upon mutual agreement by the Parties, each
such plan shall be referred to individually as a “Transformation Plan,” and such
plans shall be referred to collectively as the “Transformation Plans.”

 

3.6.3        CSC shall perform the Transition and Transformation with minimal
disruption to the business of Textron or any of the Service Recipients.

 

3.6.4        CSC shall be responsible for the overall management of the
Transition and Transformation and shall keep the Transition and Transformation
on schedule in

 

6

--------------------------------------------------------------------------------


 

accordance with the timetable set forth in the Transition Plan and the
Transformation Plans, respectively.  In addition, CSC shall identify and
resolve, or assist Textron and any Service Recipient in the resolution of (in
the case of a Textron responsibility), any problems encountered in the timely
completion of each task identified in the Transition Plan or in any
Transformation Plan, whether the task is the responsibility of CSC or Textron. 
CSC shall utilize information technology quality procedures of a level at least
as high as those utilized by Textron immediately prior to the Signature Date and
comply, insofar as practicable, with all relevant requirements under Section 8.2
(Managed Contracts), Section 8.3.5 (Transfer of Third Party Contracts),
Section 8.7 (Required Consents) and the proper transfer of employees as part of
CSC’s Transition and Transformation obligations.  Textron shall comply with all
obligations specifically identified as Textron obligations in the Transition
Plan and the Transformation Plans.

 

3.6.5        CSC shall provide Textron and those Service Recipients designated
by Textron with weekly written progress reports that describe, in reasonable
detail, the current status of the Transition (during the Transition Period) and
Transformation (during the Transformation Period), indicate the progress of the
work being performed, identify any actual or anticipated problems or delays,
assess the impact of such problems or delays on CSC’s provision of the Services
and describe all actions being taken or to be taken to remedy such problems or
delays.

 

3.6.6        In the event that CSC fails to fulfill any of CSC’s material
obligations with respect to the Transition or Transformation in accordance with
the Transition Plan or any Transformation Plan and this Section 3 by the dates
specified in the Transition Plan or the Transformation Plan, as the case may be,
CSC shall, at Textron’s request and without prejudice to Textron’s other rights
and remedies in Law or under this Agreement, arrange (at CSC’s own cost, except
as provided below) all such additional resources as may be reasonably necessary
to satisfy said obligations as early as practicable thereafter.  CSC shall
notify Textron as soon as CSC becomes aware of the failure and shall follow any
applicable escalation procedures in the Transition Plan or the applicable
Transformation Plan.

 

3.6.7        In the event that CSC’s failure to fulfill any obligation in the
Transition Plan or any Transformation Plan by the date specified in the
Transition Plan or the applicable Transformation Plan, respectively, is
primarily due to:

 

(a)

 

a material breach by Textron or any Service Recipient;

 

 

 

(b)

 

a failure by Textron, a Service Recipient, or an End User to perform Textron’s
obligations under the Transition Plan or any Transformation Plan, as modified
from time to time by mutual agreement of the Parties; or

 

 

 

(c)

 

subject, as applicable, to fulfillment by CSC of its management obligations for
the Managed Contracts and CSC’s advising Textron within a reasonable time of any
failure by a Textron contractor in performing any of Textron’s obligations under
the Transition Plan or any Transformation Plan about which CSC knew, and which
was unknown to Textron, a failure by any of Textron’s contractors in performing
any of Textron’s obligations under the Transition Plan or any Transformation
Plan,

 

then the costs of the nature described in Section 3.6.6 shall be borne by
Textron.

 

7

--------------------------------------------------------------------------------


 

3.6.8        Delivery and Delays Generally

 

(a)           CSC acknowledges and accepts that it is material to Textron’s
strategic business and financial interests that CSC complete each deliverable
specified in the Transition Plan and the Transformation Plans by the applicable
Milestone Date and, accordingly, time is of the essence with respect thereto.

 

(b)           It is acknowledged and accepted by CSC that the Transition Plan
and the Transformation Plans shall be designed so as to enable Textron to
efficiently schedule Textron’s resources so as to complete Textron’s tasks
outlined in such plans without disrupting Textron’s business.

 

(c)           The Transition Plan and the Transformation Plans may be modified
during their operation only in accordance with the Change Control Procedures.

 

3.6.9        Textron Delay

 

(a)           In the event that CSC reasonably believes that Textron has, other
than for reasons of a Force Majeure Event or default by CSC of any of its
obligations, failed to complete a material task within Textron’s control and
which is specified as Textron’s responsibility in the Transition Plan or in any
Transformation Plan, and that failure to complete such material task will
significantly hinder or delay the successful completion of the applicable plan’s
next Key Deliverable, then CSC will promptly give Textron written notice
thereof, and the Parties will agree on:

 

(i)            whether or to what extent Textron has failed to complete such
material task;

 

(ii)           when Textron will complete such material task; and

 

(iii)          the date by which such material task must be completed before the
applicable Transition or Transformation Plan will be significantly impacted (the
“Completion Date”).

 

(b)           On the applicable Completion Date, if CSC reasonably believes that
Textron has not completed such material task, then CSC will promptly give
Textron written notice thereof and the Parties will agree on:

 

(i)            whether such material task has been completed or not;

 

(ii)           if not, the steps necessary for Textron to complete such material
task;

 

(iii)          an estimate of when Textron will complete such material task;

 

(iv)          the impact, if any on the applicable Transition or Transformation
Plan; and

 

(v)           an appropriate adjustment to the relevant Milestone Dates to take
account of the impact (if any) of the delayed completion of such material task.

 

3.6.10      CSC and Textron shall each use commercially reasonable efforts to
minimize the impact of a delay described in this Section 3.6 (each a “Delaying
Event”) on the Transition Plan or any Transformation Plan, provided that such
efforts do not adversely impact the quality of the tasks performed or the
resulting Work Product.

 

8

--------------------------------------------------------------------------------


 

3.6.11      For the purpose of avoiding a Delaying Event, CSC shall promptly
notify the Textron Program Executive in writing upon identifying Textron’s
failure or likelihood of failure to complete a material task which is the
responsibility of Textron in the Transition Plan or any Transformation Plan.  If
CSC is of the reasonable view that the applicable plan cannot be adjusted
(including by reprioritizing other obligations) to prevent CSC completing a
certain obligation late, then that notice will specify:

 

(a)           that obligation or part thereof that CSC cannot carry out because
of Textron’s failure (or likelihood of failure) to complete a material task; and

 

(b)           the date from which such failure to complete such material task
will have a material effect on CSC being able to carry out all or any part of
any of its obligations under the applicable Transition or Transformation Plan.

 

3.6.12      CSC Delay.

 

(a)           If CSC fails to satisfy a material obligation or provide an item
of Work Product by the relevant Milestone Date in the Transition Plan or any
Transformation Plan (which Milestone Date may be adjusted because of a Delaying
Event, as contemplated above, or pursuant to a Change Request approved by
Textron), CSC will accelerate work under the Transition Plan or the applicable
Transformation Plan at no additional charge to Textron (by the provision of
additional resources, including additional CSC Personnel and Subcontractors, if
necessary) in order to facilitate the earliest completion of that late
obligation or Work Product without there being any impact on the timing of any
other obligation or Work Product.

 

(b)           If CSC fails to complete a material obligation or provide an item
of Work Product in accordance with the Transition Plan or any Transformation
Plan, Textron (in addition to being entitled to enforce CSC’s obligations above)
may withhold payment with respect to that obligation, Work Product or the
Transition Plan or Transformation Plan until such completion or provision, and
CSC shall grant to Textron a credit against the charges as set forth in the
Transition Plan, the Transformation Plan or Schedule I, as applicable.

 

(c)           CSC shall not be liable under this Section 3.6.12 if the reason
for the failure to meet a Milestone Date for an obligation or Work Product is
described in Section 3.6.7 or is a Force Majeure Event.

 

3.6.13      Textron shall have the right to test, accept and/or approve each Key
Deliverable in the Transition Plan and the Transformation Plan (or components of
any such plan), as applicable, in accordance with the acceptance criteria
included in the applicable plan.

 

3.7          Extraordinary Events

 

3.7.1        A Party shall promptly notify the other Party of any event or
series of events that it believes constitutes or is likely to constitute an
Extraordinary Event.  If the Parties agree that an Extraordinary Event has
occurred (or shall occur), the Parties shall (i) discuss the impact of such
Extraordinary Event upon the Services or any part thereof; and (ii) renegotiate
and adjust pricing for the affected Services, provided that Textron shall not be
subject to any penalties by CSC as a result of any Extraordinary Event, and any
revised pricing terms shall not put either Party in any worse a position
(including the Service Charges payable by Textron or the quality of the
Services) than it occupied prior to the occurrence of the Extraordinary Event.

 

9

--------------------------------------------------------------------------------


 

3.7.2        An “Extraordinary Event” means an increase or decrease of [***]
percent ([***]%) or more during any [***] period, in the actual average [***]
usage volume of any Resource Unit when compared with the applicable [***]
Baseline Usage Volume for such period, to be calculated in accordance with the
applicable provisions of Appendix C (Pricing) of each Tower Services Agreement.

 

3.8          Decrease in Resource Unit Usage Volume

 

3.8.1        In the event of a decrease at any Site outside of the United States
of [***] percent ([***]%) or more, during any [***] period, in the actual
average [***] usage volume at such Site of any Resource Unit when compared with
the actual [***] usage volume of such Resource Unit during the [***] following
the applicable Handover Date, CSC or its designated applicable CSC Affiliate
shall be entitled to reimbursement of all redundancy payments in respect of
employees (whether or not Transitioned Employees) of CSC or the applicable CSC
Affiliate who devote at least [***] percent ([***]%) of their time to performing
Services at the affected Site, whose employment is terminated in connection with
such Resource Unit usage reduction and who are not redeployed to other tasks. 
CSC shall use commercially reasonable efforts to mitigate the costs set forth
herein.

 

3.8.2        For purposes of Section 3.8.1, “all redundancy payments” payments
means, and shall be limited to, an amount equal to the higher of any redundancy
payments required by (a) statute or other Law, or (b) either (i) redundancy
payments made pursuant to contractual arrangements with the employee, subject to
the Contractual Redundancy Cap (as defined below) or (ii) where there is no
contractual arrangement with the employee, a settlement with the employee not to
exceed an amount equal to [***] salary for each year of year of service
recognized by CSC or the applicable CSC Affiliate (which may include years of
employment by prior employers), with the salary rate being that in effect at the
time of termination. The Contractual Redundancy Cap shall mean and be limited to
an amount equal to the average amount of redundancy payments which Transitioned
Employees in the country where the employee whose employment is terminated
resides, having a comparable number of years of service, would have received at
the time of termination from Textron under contractual arrangements with Textron
in effect at the time of the applicable Handover Date.

 

3.8.3        Notwithstanding the foregoing, no redundancy reimbursement shall be
payable by Textron with respect to: (a) termination for cause of an employee by
CSC or a CSC Affiliate which is later determined to have been improper; (b)
termination for the convenience of any employee of CSC or a CSC Affiliate under
circumstances where the employee is replaced by an employee who performs the
same work; or (c) circumstances where the employee is redeployed by CSC or a CSC
Affiliate or is offered employment by Textron or a Textron Affiliate resulting
in a failure to trigger applicable statutory or contractual provisions related
to redundancy payments and thereby relieving CSC or the applicable CSC Affiliate
from redundancy payment obligations.

 

3.9          Disaster Recovery

 

3.9.1        Beginning on the applicable Handover Date, CSC will be responsible
for the testing and recovery of each of the Services in compliance with the
provisions of Schedule B (Cross-Functional Obligations).

 

3.9.2        CSC shall maintain disaster recovery plans or take other measures
with respect to its business not related to this Agreement or Textron such that
a disaster with respect to such business will not impact CSC’s ability to
perform its obligations under this

 

10

--------------------------------------------------------------------------------


 

Agreement, provided that this provision shall not obligate CSC to provide more
disaster recovery services for Textron than Textron has purchased under the
terms of this Agreement.

 

4.             PERFORMANCE STANDARDS AND SERVICE CREDITS

 

4.1          Performance of the Services

 

4.1.1        From the applicable Handover Date, in accordance with an agreed
upon implementation schedule for Service Levels for the applicable Services, CSC
shall at all times achieve or exceed the Performance Standards with respect to
such Services and shall, unless otherwise agreed, perform the Services:

 

(a)           at least at the same level of performance with respect to
accuracy, quality, completeness, timeliness, responsiveness and efficiency as
was provided by or for Textron prior to the applicable Handover Date, as
documented using a consistent measurement methodology;

 

(b)           with promptness, diligence and in a professional manner, in
accordance with the practices and professional standards used by, and consistent
with levels of performance achieved by, well-managed operations performing
services similar to the Services;

 

(c)           using efficiently the resources or services necessary to provide
the Services, where the charges to Textron are dependent upon such efficiency;

 

(d)           in a cost-effective manner consistent with the required level of
quality and performance;

 

(e)           using, consistent with the Systems Change Management Procedure and
the Technology Plan, proven, current technology that enables Textron to take
advantage of technological advances in the information technology industry and
supports Textron’s efforts to maintain competitiveness in the markets in which
Textron competes; and

 

(f)            using adequate numbers of individuals that:

 

(i)            are appropriately experienced, qualified and trained, provided
however that all In-Scope Employees performing work similar to the work they
previously performed shall be deemed to fulfill these requirements with respect
to the functions performed by such individuals as of the applicable Handover
Date;

(ii)           are familiar with the requirements set forth in this Agreement,
the Tower Services Agreements and the Local Enabling Agreements; and

(iii)          shall perform the Services with all reasonable skill, care and
diligence.

 

4.1.2        CSC shall maintain the Infrastructure Systems in accordance with
the Technology Plan as approved by Textron and, if required as a result of such
plan, the Scope Change Procedure, so that they operate in accordance with this
Agreement, including Schedule B (Cross-Functional Obligations) and the Policy
and Procedures Manuals that are prepared in accordance with Schedule B.

 

4.2          Quality Assurance and Improvement Programs

 

4.2.1           Subject to Section 4.2.2, CSC shall utilize information
technology quality procedures of a level at least as high as those utilized by
Textron immediately prior to the applicable Handover Date, including Six Sigma
and Lean Principles.

 

11

--------------------------------------------------------------------------------


 

4.2.2           In accordance with the Transformation Plans and the Technology
Plans, CSC shall significantly enhance the delivery of the Services through the
introduction of Software Tools, procedures and other improvements into Textron’s
information technology environment so that the Services are performed at least
in accordance with the Performance Standards, as those Performance Standards may
be enhanced over the Term.  Such enhancements shall include:

 

(a)        as part of CSC’s total quality management process, CSC providing
continuous quality assurance and

                     quality improvement through:

(i)           the identification and application of proven techniques and
Software Tools from other installations within CSC’s operations that would
benefit Textron operationally and/or financially;

(ii)          the implementation of programs, practices and measures (including
checkpoint reviews, testing, acceptance, and other procedures for Textron to
assure the quality of CSC’s performance) which shall be specified in the Policy
and Procedures Manuals;

(iii)         utilizing such quality assurance and improvement tools and
methodologies as Textron may specify from time to time, including those
specified in Schedule B (Cross-Functional Obligations); and

 

(b)       CSC carrying out the initial enhancements described in Schedule I.A
(Transition) and Schedule I.B (Transformation).

 

4.3          Periodic Reviews

 


WITHIN [***] FOLLOWING THE LAST TO OCCUR OF THE TRANSFORMATION COMPLETION DATES
UNDER THE TOWER SERVICES AGREEMENTS AND AT LEAST [***] EACH CONTRACT YEAR
THEREAFTER, TEXTRON AND CSC SHALL REVIEW THE SERVICE LEVELS AND SHALL MAKE
ADJUSTMENTS TO THEM AS APPROPRIATE TO REFLECT IMPROVED PERFORMANCE CAPABILITIES
ASSOCIATED WITH ADVANCES IN THE TECHNOLOGY AND METHODS USED TO PERFORM THE
SERVICES.  THE PARTIES EXPECT AND UNDERSTAND THAT THE SERVICE LEVELS WILL BE
IMPROVED OVER TIME.  IT IS TEXTRON’S DESIRE TO IMPROVE THE SERVICE LEVELS BASED
ON QUALITY ASSURANCE AND IMPROVEMENT TOOLS AND METHODOLOGIES REFERENCED IN
SECTION 4.2.2(A)(III).  CSC SHALL ALSO COMPLY WITH ANY RELEVANT REVIEWS
REGARDING CSC’S PERFORMANCE OF THE SERVICES PURSUANT TO SCHEDULE B
(CROSS-FUNCTIONAL OBLIGATIONS).

 

4.4          Failure to Perform

 


SUBJECT TO SECTION 12.2, IF CSC FAILS TO MEET ANY PERFORMANCE STANDARD (A
“SERVICE PROBLEM”), CSC SHALL PROMPTLY:

4.4.1           [***] failure to meet the Performance Standard [***] the Service
Problem;

4.4.2           [***] the Service Problem [***] the Service Level Agreement
attached to the applicable Tower Services Agreement and [***];

4.4.3           [***] the Service Problem [***];

4.4.4           [***] the Service Problem [***] the Performance Standard; and

4.4.5           [***].

 

4.5          Service Credits

 

4.5.1        If CSC fails to meet a Service Level and such failure is not
excused in accordance with Section 11.8 of Schedule B (Cross Functional
Obligations), CSC shall pay Textron a service credit (or Textron may deduct that
service credit from the Service Charges payable to CSC) in accordance with
Schedule B (Cross-Functional Obligations).

 

12

--------------------------------------------------------------------------------


 

4.5.2        CSC acknowledges and agrees that the Service Credits are a price
adjustment and are not an estimate of the loss or damage that may be suffered by
Textron as a result of CSC’s failure to meet any Service Level.  Payment of any
Service Credit by CSC under this Agreement is without prejudice to any
entitlement Textron may have to damages at law or in equity from CSC resulting
from, or otherwise arising with respect to, any such breach of this Agreement,
or to any right of Textron to terminate this Agreement pursuant to Section 24.1,
except as they may apply as a credit against such damages.

 

4.6          Measurement and Monitoring Tools

 

CSC shall use the necessary measurement and monitoring tools and procedures
required to measure and report CSC’s performance of the Services against the
applicable Performance Standards.  Such measurement and monitoring shall permit
reporting at the enterprise level (Textron and all Service Recipients) with a
level of detail sufficient to verify compliance with the Performance Standards,
and shall be subject to Audit by Textron in accordance with Section 15.  CSC
shall provide such data in a format commonly understood (e.g., Microsoft Access
or Excel) that includes the identification of Business Unit and Site for
Problems identified by Textron and, as much as possible, for Problems identified
by CSC.  Textron and Service Recipients shall be able to review Service Level
measurement and reporting information through the Textron web portal(s)
described in Section 3.2.

 

5.             SERVICE CHARGES

 

5.1          General

 


ALL SERVICE CHARGES SHALL BE CALCULATED IN ACCORDANCE WITH THE TERMS OF THE
AGREEMENT, AND TEXTRON SHALL ONLY BE REQUIRED TO PAY CSC AMOUNTS CALCULATED IN
ACCORDANCE WITH THE AGREEMENT.

 

5.2          Pass-Through Expenses

 


TEXTRON’S PAYMENT OF THE PASS-THROUGH EXPENSES SHALL BE IN ACCORDANCE WITH, AND
SUBJECT TO, THE FOLLOWING:

 

5.2.1        If Annex D-2 to Schedule D (Pricing) identifies a particular
expense as a Pass-Through Expense, CSC shall ensure that the original invoice
for such Pass-Through Expense shall be addressed to Textron but sent to CSC and
shall, as soon as practicable and in any event not more than [***] following
receipt of the original Third Party invoice:

 

(a)           provide Textron with such original Third Party invoice;

 

(b)           review the invoice charges to determine the validity of the
Pass-Through Expense; and

 

(c)           provide Textron with a written statement that the charges on the
invoice are proper.

 

5.2.2        With respect to services or materials paid for on a Pass-Through
Expenses basis, Textron reserves the right to:

 

(a)           obtain such services or materials directly from a Third Party;

 

(b)           designate the Third Party who will provide such services or
materials;

 

(c)           designate the particular services or materials (e.g., equipment
make and model) that CSC shall obtain, provided that if CSC demonstrates to
Textron that such designation will have an adverse impact on CSC’s ability to
meet the Service Levels, such designation shall be subject to CSC’s reasonable
approval;

 

13

--------------------------------------------------------------------------------


 

(d)           designate the terms for obtaining such services or materials
(e.g., purchase,  lease, lump sum payment or payment over time);

 

(e)           require CSC to identify and consider multiple sources for such
services or materials, or to conduct a competitive procurement; and

 

(f)            review and approve the Pass-Through Expenses for such services or
materials before entering into a contract for such services or materials.

 

5.2.3        CSC shall use commercially reasonable efforts to secure invoices
from vendors and suppliers whose charges are designated as Pass-Through
Expenses, and to validate and forward such invoices to Textron, within [***]
after the provision of products or services to which such invoices relate.  CSC
shall notify Textron of any invoice that it is unable to secure within a
reasonable time after applicable products are delivered or services are
provided.

 

5.3          Cost Improvement

 

5.3.1        During the Term, CSC shall plan for, identify and realize
opportunities to reduce the Service Charges and the Pass-Through Expenses, and
in so doing shall advise Textron in writing of each savings opportunity that is
identified together with an estimate of the potential savings.

 

5.3.2        CSC shall use commercially reasonable efforts to persuade vendors
to reduce their Pass-Through Expenses such that they are lower than, or
equivalent to, the vendor’s current market prices for equivalent goods or
services.  CSC shall identify ways in which, and assist Textron, to reduce
volumes and consumption of the Services.

 

5.3.3        In the event CSC provides Textron with procurement services for
information technology products and services, CSC will use commercially
reasonable efforts to obtain for Textron the best pricing and financing rates
then available for the products and services being procured.

 

5.3.4        If CSC offers services to any Third Party other than a government
agency that are substantially similar to locations, volumes, scope,
technological base and contract terms and conditions of the Services provided
under this Agreement, and such services are offered or provided at a lower
aggregate price than those charged to Textron, then Textron will receive the
same aggregate price as such Third Party.

 

5.4          Significant Advances in Technology

 

5.4.1        Subject to Sections 13.3.1 and the Systems Change Management
Procedure in Schedule K (Governance), if CSC adopts advanced state-of-the-art
technology or processes that were not contemplated in the Transformation Plans,
the Service Charges and the Services Descriptions as of the Signature Date and,
as a result, the cost to CSC of supplying the Services materially decreases, CSC
shall notify Textron in writing of the extent of the change.

 

5.4.2        As soon as reasonably practicable following such adoption, the
Service Charges shall be revised so that CSC and Textron share the net benefit
of the decreased cost equitably.

 

5.5          Taxes

 

5.5.1        Except as otherwise expressly provided below in this Section 5.5,
each of Textron and CSC shall be responsible for:

 

14

--------------------------------------------------------------------------------


 

(a)           any Taxes assessed or imposed on or with respect to property or
assets or interests therein owned or used (to the extent such use permits the
imposition of such a Tax) by it (collectively, “Property Taxes”);

 

(b)           any Taxes imposed on or attributable to its business, employees,
contractors, subcontractors or operations (collectively, “Business Taxes”); and

 

(c)           any Taxes imposed on or attributable to its income or receipts
(collectively, “Income Taxes”).

 

5.5.2        The Parties shall, wherever legally permissible, use commercially
reasonable efforts to enable each to determine and minimize its own Taxes
arising from or associated with this Agreement, including, without limitation,
the consummation of the transactions contemplated herein and the provision of
the Services.

 

5.5.3        CSC shall be liable for any Business Taxes or Property Taxes
payable by CSC on or with respect to any goods and services used or consumed by
CSC exclusively for purposes of providing the Services.

 

5.5.4        CSC shall be liable for all Business Taxes and Property Taxes that
are assessed against or incurred on or in connection with the transfer of assets
from Textron to CSC, including without limitation the transfer of the
Transferred Equipment, Software or the Assigned Contracts, together with any
other goods or services transferred or provided by Textron to CSC.

 

5.5.5        The Parties shall, wherever legally permissible, use commercially
reasonable efforts to cause the transfer of Assigned Contracts, Transferred
Equipment or Software from Textron to CSC and, on the termination or expiration
of this Agreement, from CSC to a Third Party supplier or back to Textron as part
of Transition, Transformation  or Termination Assistance, or otherwise, to not
be subject to any Business Taxes or Property Taxes; provided, if such treatment
is not possible or permissible, the Parties shall, wherever legally permissible,
use commercially reasonable efforts to minimize the amount of such Taxes.

 

5.5.6        Textron shall be liable for all Service Taxes.

 

5.5.7        CSC shall, where applicable, provide Textron with a Service Tax
invoice or equivalent document to enable Textron, where possible, to reclaim or
obtain a refund of the Service Tax from the relevant taxing authority and such
invoice or document shall be provided by CSC in the format and within the
timeframes required by law.

 

5.5.8        In the event that the use without charge by CSC of the Textron’s
premises in the provision of the Services constitutes additional consideration
for Property Tax purposes, each Party will issue to the other a tax invoice for
the amount of the additional consideration, and shall pay to the other the
amount of tax due thereon or agree on any other mutually convenient procedure
which allows both Parties to discharge their tax obligations.

 

5.5.9        If a new Tax increases the cost of an item included in the Service
Charges, CSC may apply to adjust the Service Charges to take account of the net
effect of the new Tax, but that increase will not take effect, and Textron is
not obliged to pay the amount claimed to be attributable to that new Tax, unless
and until Textron is notified thereof in writing and is satisfied that:

 

(a)           the claimed increase is actually attributable to that Tax and
takes into account reductions in any other Taxes; and

 

(b)           the Tax increase has affected the Service Charges for supplying
the Services.

 

15

--------------------------------------------------------------------------------


 

5.5.10      Textron may withhold from any payments to CSC any Tax as required by
Law but will provide CSC with a formal receipt or other document evidencing the
withholding in the format and timeframe required by Law.  As soon as reasonably
possible after Textron has determined that there is an obligation to deduct
withholding Tax, Textron will inform CSC of the same.

 

5.5.11      In the event of any transfer of assets or Intellectual Property
Rights under this Agreement, the transferee shall pay any applicable Business
Taxes, Property Taxes or Service Taxes.  Textron and CSC shall use commercially
reasonable efforts to minimize any such Taxes to the extent permitted by Law.

 

5.6          Incidental Expenses

 


UNLESS OTHERWISE EXPRESSLY STATED IN THIS AGREEMENT, IN A PROJECT ORDER OR ORDER
FOR NEW SERVICES, ALL EXPENSES THAT CSC INCURS IN PERFORMING THE SERVICES
(INCLUDING TRAVEL AND LODGING, DOCUMENT REPRODUCTION, SHIPPING, AND TELEPHONE
EXPENSES) ARE INCLUDED IN CSC’S SERVICE CHARGES AND RATES AS SET FORTH IN THIS
AGREEMENT.  ACCORDINGLY, SUCH CSC EXPENSES ARE NOT SEPARATELY REIMBURSABLE BY
TEXTRON UNLESS, ON A CASE-BY-CASE BASIS FOR UNUSUAL EXPENSES, TEXTRON HAS AGREED
IN ADVANCE IN WRITING TO REIMBURSE CSC FOR SUCH EXPENSES.

 

5.7          Benchmarking

 

5.7.1        Textron shall have the right during the Term, beginning as of the
[***] anniversary of the Signature Date, to benchmark the Service Charges for
all of the Services in one or more Towers of Services, provided that the
benchmarking of the Services for an individual Tower of Services cannot be
undertaken more than [***].

 

5.7.2        A benchmarking under this Section shall be conducted by an
independent industry recognized benchmarking service provider designated by
Textron and approved by CSC (the “Benchmarker”), which approval shall not be
unreasonably withheld or delayed, and CSC agrees that [***] and [***] are each
acceptable as the Benchmarker.  Textron shall pay the charges for the
Benchmarker.  The Parties shall each, at their own cost, cooperate with the
Benchmarker and provide reasonable information requested by the Benchmarker
relating to the Services, (including making available knowledgeable Personnel
and pertinent documents and records but excluding CSC’s cost data) subject to
the Benchmarker agreeing to comply with reasonable confidentiality restrictions.

 

5.7.3        The Benchmarker shall perform the benchmarking in accordance with
the Benchmarker’s documented procedures and shall compare the Service Charges
under this Agreement for the Services being benchmarked to the costs being
incurred in a representative sample of information technology operations run by
or for other entities.  The Benchmarker shall select the representative sample
from entities:

 

(a)           identified by the Benchmarker and approved by the Parties, such
approval not to be unreasonably withheld; and

 

(b)           identified by a Party and approved by the Benchmarker.

 

5.7.4        The following conditions shall apply to the representative sample
contemplated in Section 5.7.3:

 

(a)           the representative sample shall include no more than [***] ([***])
entities;

 

(b)           that have outsourced information technology operations to entities
similar to CSC; and

 

16

--------------------------------------------------------------------------------


 

(c)           the representative sample may include entities that are
outsourcing customers of CSC.

 

5.7.5        The Benchmarker is to conduct a benchmarking as promptly as is
prudent in the circumstances.  In conducting the benchmarking, the Benchmarker
shall normalize the data used to perform the benchmarking to accommodate (a)
differences in volume of services, scope of services, service levels, location,
financing or payment streams between the Services and services performed for the
comparison entity or entities, (b) the proportion of the Services in the
individual Tower(s) of Services being benchmarked to the aggregate of Services
provided by CSC and the pricing for such Services, and (c) other pertinent
factors as determined by the Benchmarker.  Each Party shall be provided the
opportunity to review, comment on and request changes in the Benchmarker’s
proposed findings.  Following such review and comment, the Benchmarker shall
issue a final report of its findings and conclusions.

 

5.7.6        If, in the final report of the Benchmarker after normalization, the
charges to Textron under this Agreement for the benchmarked Services are not in
the [***], then either of the following shall apply:

 

(a)           CSC shall give Textron written notice within [***] after issuance
of Benchmarker’s final report that CSC accepts such final report, and CSC will
promptly develop a plan and schedule, subject to approval of Textron, to bring
CSC within the [***] in a reasonable amount of time but in no event longer than
[***] after the final report being issued.  CSC shall then implement the plan
and achieve the [***] in the designated period of time; or

 

(b)           if CSC (i) does not provide notification, (ii) fails promptly to
develop a plan and schedule to the approval of Textron, or (iii) fails to
implement the plan and achieve the [***] in the designated period, all as
contemplated in Section 5.7.6(a), then Textron may terminate the benchmarked
Services or any portion of them, subject to compliance with the termination
provisions set forth in Section 12 of Schedule D (Pricing), by giving CSC not
less than [***] written notice.  In the case of termination by Textron of
Services in accordance with this Section, the charges payable under this
Agreement for continuing Services shall be decreased to reflect the Services
that are terminated.

 

(c)           In the event either Party disputes the final report and requests a
subsequent benchmarking, the requesting Party shall pay for the subsequent
Benchmarker.

 

6.             INVOICING AND PAYMENT

 

6.1          Invoicing

 

6.1.1        CSC (or a CSC Affiliate, as the case may be) shall render invoices
for all amounts due under this Agreement on a [***] basis, as follows:

 

(a)           for each of the [***] prior to [***], the invoice shall be
rendered on the [***] that immediately precedes the [***] in which the
applicable Services are provided (or Signature Date, whichever is later), in an
amount set forth in Annex D-4 to Schedule D (Pricing); applicable to [***] only.

 

(b)           for each of the [***] beginning with the [***] during which the
[***] occurs, the invoice shall be rendered on the [***] that immediately
precedes the [***] in which the applicable Services are provided, in an amount
calculated by (i) multiplying the [***] for each Resource Unit set forth in
Appendix C (adjusted where applicable and upon agreement of both Parties) to
each Tower Services

 

17

--------------------------------------------------------------------------------


 

Agreement by the [***], totalling the resulting calculations, and (ii) adding to
the foregoing total the [***] that is set forth in Annex D-4 to Schedule D
(Pricing);

 

(c)           for the [***] beginning with the [***] during which the [***]
occurs, the invoice shall be rendered on the [***] that immediately precedes the
[***] in which the applicable Services are provided, in an amount calculated by:

 

(i)            multiplying the [***] for each Resource Unit set forth in
Appendix C to each Tower Services Agreement by the [***] and totaling the
resulting calculations,

(ii)           calculating the difference between the invoice rendered for [***]
and the [***] based upon actual Resource Unit usage volume for[***],

(iii)          calculating the difference between the invoice rendered for each
of the [***] beginning with the [***] during which the [***] occurs and the
[***] beginning with the [***] during which the [***] occurs based upon actual
Resource Unit usage volume for each of the [***] beginning with the [***] during
which the [***] occurs

(iv)          adjusting the total amount of (i) to reflect the differences
calculated in items (ii) and (iii) and totaling the resulting calculations

(v)           adding to the result of item (iv) the [***] for the applicable
Contract Year that is set forth in Annex D-4 to Schedule D (Pricing).

 

(d)           for each [***] beginning with the [***] during which the [***]
occurs and ending with the [***] during which [***] occurs, the invoice shall be
rendered on the [***] that immediately precedes the [***] in which the
applicable Services are provided, in an amount calculated by:

 

(i)            multiplying the [***] for each Resource Unit set forth in
Appendix C to each Tower Services Agreement by the [***] and totaling the
resulting calculations,

(ii)           calculating the difference between the invoice rendered for [***]
and the [***] based upon actual Resource Unit usage volume for [***],

(iii)          adjusting the total amount of (i) to reflect the differences
calculated in item (ii) and totaling the resulting calculations

(iv)          adding to the result of item (iii) the [***] for the applicable
Contract Year that is set forth in Annex D-4 to Schedule D (Pricing).

 

(e)           for the [***] beginning with the [***] during which the [***]
occurs, the invoice shall be rendered in arrears on the [***] following the
[***] in which the applicable Services are provided, in an amount calculated by:

 

(i)            multiplying the [***] in which the applicable Services are
provided for each Resource Unit set forth in Appendix C to each Tower Services
Agreement by the [***] and totaling the resulting calculations,

(ii)           calculating the difference between the invoice rendered for [***]
and the [***] based upon [***],

(iii)          calculating the difference between the [***] and the [***] based
upon [***],

(iv)          adjusting the total amount of (i) to reflect the differences
calculated in items (ii) and (iii) and totaling the resulting calculations

(v)           adding to the result of item (iv) the [***] for the applicable
Contract Year that is set forth in Annex D-4 to Schedule D (Pricing).

 

18

--------------------------------------------------------------------------------


 

(f)            for the [***] beginning with the [***] during which the [***]
occurs, and onward, the invoice shall be rendered in arrears on the [***]
following the [***] in which the applicable Services are provided, in an amount
calculated by:

 

(i)            multiplying the [***] in which the applicable Services are
provided for each Resource Unit set forth in Appendix C to each Tower Services
Agreement by the applicable [***] and totaling the resulting calculations,

(ii)           adding to the result of item (i) the [***] for the applicable
Contract Year that is set forth in Annex D-4 to Schedule D (Pricing), provided,
however, that if the [***] has not occurred by the [***] after the [***] during
which the [***] occurs, Textron shall be entitled, without respect to the
limitations set forth in Section 6.8, to withhold all further amounts covered by
this item until the final Transformation Completion Date has occurred, and all
amounts so withheld shall become due and payable within [***] after the
occurrence of the final Transformation Completion Date.

 

CSC shall promptly and properly bill and invoice all Service Charges,
Pass-Through Expenses and any other charges for which Textron is responsible.

 

6.1.2        Invoices shall be rendered to Textron and to individual Service
Recipients designated by Textron, as follows:

 

(a)           individual Service Recipients designated in Annex D-3 to Schedule
D (Pricing) will be invoiced by designated CSC Affiliates for Services performed
for the designated invoice recipients and, if applicable, for other designated
Service Recipients; and

(b)           Textron will be invoiced by CSC for all Services not included on
invoices rendered to designated Service Recipients.

 

6.1.3        Invoices shall set forth the following:

 

(a)

 

the calculations utilized to establish the Service Charges, including Resource
Units consumed and applicable Service Charges for Resource Units;

 

 

 

(b)

 

for each Service Charge listed, the specific part of the Services on which such
Service Charge is based, broken down by Tower Services Agreement and then by
each sub-service within the Tower Services Agreement;

 

 

 

(c)

 

the Service Recipient to which the Service Charge is applicable (i.e., that
Service Recipient which incurred the Service Charge) and the country and local
currency amount applicable to the Service Charge;

 

 

 

(d)

 

the other amounts of any Taxes and a summary of invoices previously submitted
for Pass-Through Expenses; and

 

 

 

(e)

 

such resource usage related details as may be reasonably specified by Textron to
assist in internal chargeback requirements, including necessary creation of a
data file.

 

6.1.4        CSC acknowledges that Textron’s invoicing and payment requirements
will need to be designed jointly by Textron and CSC, will need to remain
flexible and will change from time to time, and that CSC shall comply with and
accommodate such changes to invoicing and payment requirements as Textron may
require; provided that such changes do not have a material adverse affect on
CSC.  Such changes shall not include changing the due date for payment.

 

19

--------------------------------------------------------------------------------


 

6.2          Payment Due

 


SUBJECT TO THE OTHER PROVISIONS OF THIS SECTION 6 AND CSC PERFORMING THE
SERVICES IN ACCORDANCE WITH THIS AGREEMENT, INVOICES PROVIDED IN ACCORDANCE WITH
SECTION 6.1 WILL BE DUE AND PAYABLE BY TEXTRON WITHIN [***] OF THE DATE THE
INVOICES WERE RECEIVED.  CSC MAY CHARGE INTEREST AT AN ANNUAL PERCENTAGE RATE
EQUAL TO [***] PERCENT ([***]%) OR THE MAXIMUM RATE PERMITTED BY LAW, WHICHEVER
IS LOWER, CALCULATED AS OF THE ORIGINAL DUE DATE AND ACCRUING FROM SUCH DATE
UNTIL PAYMENT IS MADE, IN THE EVENT THAT TEXTRON OR A SERVICE RECIPIENT FAILS TO
MAKE ANY PAYMENT IN A TIMELY MANNER.

 

6.3          Proration

 


PERIODIC CHARGES UNDER THIS AGREEMENT SHALL BE CALCULATED ON A CALENDAR [***]
BASIS, AND SHALL BE PRORATED FOR ANY [***].

 

6.4          Prepaid Amounts

 

6.4.1        Where Textron has prepaid for a service or function for which CSC
is assuming financial responsibility under this Agreement, upon either Party
identifying the prepayment, CSC shall promptly refund to Textron that portion of
such prepaid expense which is attributable to periods on and after the
applicable Handover Date.

 

6.4.2        Where CSC has prepaid for a service or function for which Textron
is assuming upon expiration or termination of this Agreement or discontinuation
of any Services, upon either Party identifying the prepayment, Textron shall
promptly refund to CSC that portion of such prepaid expense which is
attributable to periods on and after the applicable date of termination or
expiration.

 

6.5          Refunds and Credits

 

6.5.1        If CSC receives a refund, credit or other rebate from a Third Party
for goods or services previously paid for by Textron (including Pass-Through
Expenses), CSC shall promptly notify Textron of such refund, credit or rebate
and shall promptly pay the full amount of such refund, credit or rebate, as the
case may be, to Textron.

 

6.5.2        If Textron receives a refund, credit or other rebate from a Third
Party for goods or services previously paid for by CSC (including Pass-Through
Expenses, Textron shall promptly notify CSC of such refund, credit or rebate and
shall promptly pay the full amount of such refund, credit or rebate, as the case
may be, to CSC.

 

6.6          Deductions

 


WITH RESPECT TO ANY AMOUNT TO BE PAID BY TEXTRON HEREUNDER, TEXTRON MAY DEDUCT
FROM SUCH AMOUNT ANY UNDISPUTED AMOUNT THAT CSC IS OBLIGATED TO PAY TEXTRON
HEREUNDER.

 

6.7          Accountability

 


CSC SHALL PROVIDE TEXTRON WITH DOCUMENTATION AND OTHER INFORMATION WITH RESPECT
TO EACH INVOICE AS MAY BE REASONABLY REQUESTED BY TEXTRON TO VERIFY THE ACCURACY
OF THE INVOICE AND COMPLIANCE WITH THE PROVISIONS OF THIS AGREEMENT.  INVOICES
FOR BILLABLE RESOURCES SHALL INCLUDE WEEKLY TIME REPORTING RECORDS FOR EACH
BILLABLE PROJECT RESOURCE SHOWING HOURS WORKED DURING THAT MONTH, SORTED BY
PROJECT CODE (OR REFERENCE TO THE APPLICABLE CHANGE REQUEST).

 

20

--------------------------------------------------------------------------------



6.8          DISPUTED CHARGES


 

Textron shall pay undisputed charges when those payments are due.  Textron may
withhold payment of any charges that Textron disputes in good faith; provided
however, disputed amounts withheld by Textron in good faith may not exceed (a)
an aggregate amount of [***] prior billing measured at the time the first
disputed amount is withheld (if the total amount withheld includes amounts
withheld in more than [***]) plus (b) any amounts withheld solely due to
computational errors in the invoice disputed.  Except as set forth in the
preceding sentence and as otherwise expressly set forth in the Agreement,
Textron shall have no other right to deduct, withhold or set off.  Nothing in
the foregoing sentence shall limit or prejudice Textron’s right to dispute
charges in good faith.

 


6.9          NET PAYMENTS TO TEXTRON


 

If, for any month, the amounts payable by CSC to Textron exceed the amounts
payable by Textron to CSC for that month, CSC shall pay that net amount to
Textron within [***] following the end of such month.

 


7.             TEXTRON FACILITIES


 


7.1          PROVISION OF TEXTRON FACILITIES


 


7.1.1           DURING THE TERM, TEXTRON SHALL PROVIDE TO CSC, AND CSC SHALL
UTILIZE IN PROVIDING THE SERVICES, THE SPACE, FURNISHINGS AND FIXTURES SPECIFIED
IN SCHEDULE C (SERVICE RECIPIENTS AND TEXTRON FACILITIES) OR COMPARABLE
FACILITIES (COLLECTIVELY, THE “TEXTRON FACILITIES”).  CSC SHALL BE RESPONSIBLE
FOR PROVIDING, AT CSC’S OWN COST, ANY OTHER FACILITIES AND SUPPORT CSC NEEDS TO
PROVIDE THE SERVICES AND TO PERFORM CSC’S OBLIGATIONS UNDER THIS AGREEMENT.


 


7.1.2           CSC ACKNOWLEDGES THAT THE TEXTRON FACILITIES ARE PROVIDED BY
TEXTRON IN THEIR “AS IS, WHERE IS” CONDITION WITHOUT WARRANTY, EXPRESS OR
IMPLIED, AS OF THE APPLICABLE HANDOVER DATE (OR SUCH LATER DATE THAT SUCH
TEXTRON FACILITIES ARE PROVIDED).


 


7.1.3           TEXTRON SHALL BEAR THE COSTS OF PROVIDING THE TEXTRON FACILITIES
AND ALL LEASE, SUPPORT, MAINTENANCE OR RELATED LEASEHOLD IMPROVEMENTS (SUBJECT
TO SECTION 7.3.2) WITH RESPECT TO THE TEXTRON FACILITIES, INCLUDING THE
STRUCTURES, ROOF, EXTERIOR AND INTERIOR WALLS, ELECTRICAL SYSTEMS, WATER, SEWER,
LIGHTS, HEATING, VENTILATION AND AIR CONDITIONS (HVAC) SYSTEMS, PHYSICAL
SECURITY SYSTEMS, FIRE SUPPRESSION SYSTEMS, GENERAL CUSTODIAL SERVICES AND OTHER
INFRASTRUCTURE COMPONENTS RELATING TO THE FACILITIES (INCLUDING MONITORING AND
MAINTAINING ALL UNINTERRUPTABLE POWER SUPPLY (UPS) SYSTEM, BACKUP POWER
GENERATORS, AIR HANDLERS AND WATER CHILLERS THAT SUPPORT THE FACILITIES). 
TEXTRON WILL MAINTAIN, AND SUPPORT SUCH FACILITIES TO THE EXTENT NECESSARY FOR
CSC TO UTILIZE THE FACILITIES IN ORDER TO PROVIDE THE SERVICES IN ACCORDANCE
WITH THE SERVICE LEVELS AND CSC’S OTHER OBLIGATIONS.  IN ADDITION, TEXTRON SHALL
IMPROVE, MODIFY, EXPAND AND UPGRADE THE FACILITIES UPON MUTUAL AGREEMENT BY THE
PARTIES.


 


7.1.4           CSC SHALL PERMIT TEXTRON AND ITS AGENTS AND REPRESENTATIVES TO
ENTER INTO THOSE PORTIONS OF THE TEXTRON FACILITIES OCCUPIED BY CSC OR CSC’S
PERSONNEL AT ANY TIME AND FOR ANY REASON, INCLUDING TO PERFORM MAINTENANCE AND
SERVICES RELATED TO SUCH TEXTRON FACILITIES, SUBJECT TO REASONABLE SAFETY AND
SECURITY REQUIREMENTS.


 


7.1.5           TEXTRON SHALL BE ENTITLED TO SCHEDULE AND UNDERTAKE PRE-PLANNED
MAINTENANCE, REPAIRS, SHUTDOWNS AND ALTERATIONS WITH RESPECT TO THE TEXTRON
FACILITIES TO THE EXTENT IT DOES NOT DEGRADE SERVICES OR INCREASE CSC’S COST. 
TEXTRON SHALL BE ENTITLED TO UNDERTAKE EMERGENCY REPAIRS, SHUTDOWNS AND
ALTERATIONS WITH RESPECT TO THE TEXTRON FACILITIES. 

 

21

--------------------------------------------------------------------------------


 


OTHER THAN IN THE CASE OF EMERGENCIES, TEXTRON SHALL GIVE CSC REASONABLE NOTICE
OF THE SAME, AND IN ALL CASES SHALL WORK WITH CSC TO MINIMIZE THE IMPACT OF SUCH
ACTIVITIES ON CSC’S ABILITY TO PERFORM THE SERVICES.


 


7.2          RIGHTS IN TEXTRON FACILITIES


 


7.2.1           NOTHING IN THIS AGREEMENT SHALL BE DEEMED TO GRANT TO CSC A
LEASEHOLD OR OTHER PROPERTY INTEREST IN THE TEXTRON FACILITIES, NOR ANY
EXCLUSIVE RIGHT TO OCCUPY OR USE THE SAME, OR TO TRANSFER ANY TITLE IN THE
TEXTRON FACILITIES TO CSC AND CSC HEREBY EXPRESSLY DISCLAIMS ANY SUCH INTEREST
OR TITLE.


 


7.2.2           IN THE EVENT THAT A TEXTRON FACILITY IS SUBJECT TO A LEASE OR
MORTGAGE (EACH A “PROPERTY INTEREST”), THEN THE LIMITED LICENSES TO UTILIZE THE
TEXTRON FACILITIES GRANTED TO CSC HEREUNDER SHALL BE SUBJECT, AND SUBORDINATE,
TO SUCH PROPERTY INTEREST.  CSC SHALL COMPLY WITH THE TERMS OF SUCH PROPERTY
INTERESTS.


 


7.2.3           AT THE REQUEST OF TEXTRON, CSC AND TEXTRON SHALL ENTER INTO A
LICENSE WITH RESPECT TO EACH OF THE TEXTRON FACILITIES IN SUCH FORM AS MAY BE
NEEDED TO COMPLY WITH ANY PROPERTY INTEREST.


 


7.3          USE OF TEXTRON FACILITIES


 


7.3.1           CSC SHALL USE THE TEXTRON FACILITIES IN A REASONABLY EFFICIENT
MANNER, MINIMIZING INTERFERENCE WITH TEXTRON’S OR TEXTRON’S SUBCONTRACTORS’
OPERATIONS.  TO THE EXTENT THAT THE PARTIES AGREE THAT CSC UTILIZES THE SPACE IN
A MANNER THAT UNNECESSARILY INCREASES THE TEXTRON FACILITIES OPERATIONAL COSTS
INCURRED BY TEXTRON, TEXTRON SHALL HAVE THE RIGHT TO DEDUCT THE EXCESS TEXTRON
FACILITIES COSTS OF SUCH UTILIZATION PURSUANT TO SECTION 6.6.


 


7.3.2           CSC SHALL KEEP THE TEXTRON FACILITIES IN GOOD ORDER, SHALL NOT
COMMIT OR PERMIT WASTE OR DAMAGE TO SUCH TEXTRON FACILITIES, SHALL NOT USE SUCH
TEXTRON FACILITIES FOR ANY UNLAWFUL PURPOSE OR ACT, AND SHALL COMPLY WITH
TEXTRON’S STANDARD POLICIES AND PROCEDURES AS MADE AVAILABLE TO CSC REGARDING
ACCESS TO AND USE OF THE TEXTRON FACILITIES, INCLUDING PROCEDURES FOR THE
SECURITY AND HEALTH AND SAFETY REQUIREMENTS OF THE TEXTRON FACILITIES.


 


7.3.3           CSC SHALL ONLY USE THE TEXTRON FACILITIES FOR THE PURPOSE OF
PROVIDING THE SERVICES OR BACK OFFICE ACTIVITIES RELATED TO THE SERVICES.  CSC
SHALL NOT PERFORM ANY SERVICES FOR ANY OF ITS OTHER CLIENTS, AND SHALL NOT
PERMIT ANY CSC SUBCONTRACTORS TO PERFORM ANY SERVICES FOR ANY OTHER CLIENTS,
WHILE AT THE TEXTRON FACILITIES AND/OR FROM THE TEXTRON FACILITIES.  CSC SHALL
NOT PERMIT ANY OTHER PERSON OR ENTITY TO USE THE TEXTRON FACILITIES, OTHER THAN
THE CSC SUBCONTRACTORS, WITHOUT TEXTRON’S PRIOR WRITTEN APPROVAL, WHICH MAY BE
GRANTED OR WITHHELD IN TEXTRON’S SOLE DISCRETION.


 


7.3.4           CSC SHALL BE RESPONSIBLE FOR ANY DAMAGE OR WASTE TO THE TEXTRON
FACILITIES RESULTING FROM THE ABUSE, MISUSE, NEGLECT OR NEGLIGENCE BY CSC’S
PERSONNEL OR OTHER FAILURE TO COMPLY WITH CSC’S OBLIGATIONS IN RESPECT TO THE
TEXTRON FACILITIES.  IN THE EVENT OF SUCH DAMAGE OR WASTE, CSC SHALL REPAIR SUCH
DAMAGE OR, IF TEXTRON REPAIRS SUCH DAMAGE, COMPENSATE TEXTRON FOR THE COST OF
SUCH REPAIR.


 


7.3.5           CSC SHALL NOT MAKE ANY IMPROVEMENTS OR ALTERATIONS INVOLVING
STRUCTURAL, MECHANICAL OR ELECTRICAL MODIFICATIONS TO THE TEXTRON FACILITIES
WITHOUT TEXTRON’S PRIOR WRITTEN APPROVAL, WHICH MAY BE GRANTED OR WITHHELD IN
TEXTRON’S SOLE DISCRETION.  ANY

 

22

--------------------------------------------------------------------------------


 


IMPROVEMENTS OR ALTERATIONS TO THE TEXTRON FACILITIES SHALL AUTOMATICALLY BECOME
THE PROPERTY OF TEXTRON.


 


7.3.6           CSC SHALL COORDINATE THE INSTALLATION OF EQUIPMENT AT THE
TEXTRON FACILITIES WITH TEXTRON.  THE INSTALLATION OF EQUIPMENT THAT MATERIALLY
INCREASES THE POWER, COOLING OR WEIGHT REQUIREMENTS FOR A TEXTRON FACILITY SHALL
BE SUBJECT TO TEXTRON’S PRIOR WRITTEN APPROVAL, WHICH MAY BE GRANTED OR WITHHELD
IN TEXTRON’S SOLE DISCRETION.


 


7.4          RELOCATION OF FACILITIES


 


7.4.1           TEXTRON MAY, UPON REASONABLE NOTICE TO CSC, (A) RELOCATE ANY
SPACE BEING USED BY CSC IN A TEXTRON FACILITY OR (B) DIRECT CSC TO CEASE USING
ALL OR PART OF ANY SPACE IN A TEXTRON FACILITY.  IF THE REQUIREMENT FOR CSC TO
RELOCATE RESULTS IN ADDITIONAL COSTS TO CSC, THE PARTIES WILL FOLLOW THE SCOPE
CHANGE PROCEDURE TO REFLECT THE INCREASE IN CSC’S COSTS OF DELIVERING THE
SERVICES AS WELL AS ANY MOVING EXPENSE. THROUGH THE SCOPE CHANGE PROCEDURE, THE
PARTIES WILL ALSO AGREE UPON, IF NECESSARY, CHANGES IN CSC’S PERFORMANCE
OBLIGATIONS TO THE EXTENT THAT THEY ARE AFFECTED BY THE RELOCATION, WHETHER ON A
ONE-TIME OR ONGOING BASIS OR BOTH.  CSC WILL USE COMMERCIALLY REASONABLE EFFORTS
TO MINIMIZE SUCH COSTS AND CHANGES TO ITS PERFORMANCE OBLIGATIONS.


 


7.4.2           EXCEPT AS SPECIFIED IN SECTION 7.4.1, CSC SHALL NOT RELOCATE,
MIGRATE OR CONSOLIDATE THE PERFORMANCE OF THE SERVICES WITHOUT TEXTRON’S PRIOR
WRITTEN CONSENT; PROVIDED THAT RELOCATIONS, MIGRATIONS AND CONSOLIDATIONS
PROVIDED IN MUTUALLY AGREED UPON TRANSFORMATION PLANS AND TECHNOLOGY PLANS ARE
DEEMED APPROVED BY TEXTRON.


 


7.5          RETURN OF TEXTRON FACILITIES


 

In the event the Parties mutually agree that any of the Textron Facilities are
no longer required for the performance of the Services or upon Termination of
this Agreement, CSC shall promptly return such Textron Facilities to Textron in
substantially the same condition as when CSC began to use such Textron
Facilities, subject to ordinary wear and tear.

 


8.             EQUIPMENT AND THIRD PARTY CONTRACTS


 


8.1          TEXTRON-OWNED EXISTING EQUIPMENT


 


8.1.1           AS OF THE APPLICABLE HANDOVER DATE, TEXTRON SHALL SELL, AND CSC
SHALL PURCHASE, THE TRANSFERRED EQUIPMENT OWNED BY TEXTRON AS IDENTIFIED IN
ANNEX F-4 OF SCHEDULE F (EXISTING EQUIPMENT AND SOFTWARE) FOR THE AMOUNT SET
FORTH IN SUCH ANNEX.  USUAL AND CUSTOMARY BILLS OF SALE AND OTHER SIMILAR
DOCUMENTS SHALL BE PROVIDED TO A PARTY IN RESPECT OF ANY TRANSFERRED EQUIPMENT
AT SUCH PARTY’S REQUEST.


 


8.1.2           WITH RESPECT TO:


 


(A)       EXISTING EQUIPMENT OTHER THAN THE TRANSFERRED EQUIPMENT SET FORTH IN
ANNEX F-5 OF SCHEDULE F (EXISTING EQUIPMENT AND SOFTWARE) THAT IS OWNED OR
LEASED BY TEXTRON; AND


 


(B)       EQUIPMENT PURCHASED BY TEXTRON PURSUANT TO SECTIONS 8.5.2 OR 8.5.3,


 

Textron grants to CSC, during the Term, the rights of access to and use of
Textron-Owned Equipment and Textron-Leased Equipment to the extent necessary to
provide the Services for the benefit of Textron and CSC’s use of Textron-Leased
Equipment shall be subject to the terms of any relevant Lease.  CSC shall manage
Textron-

 

23

--------------------------------------------------------------------------------


 

Retained Leases to Textron-Leased Equipment as Managed Contracts, as set forth
in Section 8.2.

 


8.1.3           CSC SHALL NOT PERFORM ANY SERVICES FOR ANY OF ITS OTHER CLIENTS,
AND SHALL NOT PERMIT ANY CSC SUBCONTRACTORS TO PERFORM ANY SERVICES FOR ANY
OTHER CLIENTS, USING ANY TEXTRON-OWNED EQUIPMENT OR TEXTRON-LEASED EQUIPMENT. 
CSC SHALL NOT PERMIT ANY OTHER PERSON TO USE TEXTRON-OWNED EQUIPMENT OR
TEXTRON-LEASED EQUIPMENT, OTHER THAN CSC SUBCONTRACTORS THAT HAVE BEEN
PREVIOUSLY APPROVED BY TEXTRON FOR SUCH USE AND CSC AFFILIATES PROVIDING
SERVICES TO SERVICE RECIPIENTS.  CSC SHALL BE RESPONSIBLE FOR ANY DAMAGE TO OR
LOSS OF TEXTRON-OWNED EQUIPMENT OR TEXTRON-LEASED EQUIPMENT LOCATED AT ANY CSC
FACILITY AND FOR ANY DAMAGE TO OR LOSS CAUSED BY CSC PERSONNEL OF TEXTRON-OWNED
EQUIPMENT OR TEXTRON-LEASED EQUIPMENT LOCATED AT ANY CSC FACILITY.  IN THE EVENT
OF SUCH DAMAGE OR LOSS, CSC SHALL REPAIR THE DAMAGE OR LOSS AND/OR (IF TEXTRON
RECTIFIES) COMPENSATE TEXTRON FOR THE COST OF SUCH RECTIFICATION.


 


8.1.4           CSC ACKNOWLEDGES AND AGREES THAT CSC HAS NO LEGAL OR EQUITABLE
CLAIM TO THE EXISTING EQUIPMENT OWNED BY TEXTRON OR LEASED BY TEXTRON FROM ANY
THIRD PARTY.  CSC FURTHER AGREES THAT CSC’S ACCESS AND USE OF THE EXISTING
EQUIPMENT DURING THE TERM WILL NOT GIVE RISE ANY SUCH OWNERSHIP OR OTHER RIGHTS
IN THE EXISTING EQUIPMENT AND THAT CSC WILL NOT CONTEST THE OWNERSHIP OF SUCH
EQUIPMENT.


 


8.1.5           THROUGHOUT THE TERM AND THEREAFTER FOR THE PURPOSES OF
TERMINATION ASSISTANCE, CSC SHALL KEEP ANY EXISTING EQUIPMENT THAT CSC USES TO
PROVIDE THE SERVICES SEPARATELY IDENTIFIED FROM THE PROPERTY OF CSC AND OF THIRD
PARTIES.


 


8.1.6           CSC SHALL NOT PLEDGE OR ENCUMBER, OR IN ANY WAY AGREE TO OR
PERMIT THE IMPOSITION OF A LIEN OR ANY SECURITY INTEREST ATTRIBUTABLE TO ACTIONS
OF CSC OR ANY CSC SUBCONTRACTOR ON, ANY OF THE EXISTING EQUIPMENT, WHICH SHALL
AT ALL TIMES REMAIN TEXTRON’S OR THE APPLICABLE THIRD PARTY LESSOR’S PROPERTY. 
CSC HEREBY WAIVES AND AGREES TO WAIVE ANY RIGHTS WHICH MAY ARISE UNDER LAW FOR
CSC TO IMPOSE A LIEN ON THE EXISTING EQUIPMENT FOR ANY SUMS DUE TO CSC BY
TEXTRON PURSUANT TO THIS AGREEMENT.


 


8.1.7           SHOULD TEXTRON WISH TO CONSOLIDATE OR RELOCATE SOME OR ALL OF
THE TEXTRON-OWNED EQUIPMENT OR TEXTRON-LEASED EQUIPMENT DURING THE TERM, THEN
THE PARTIES MUST FIRST AGREE TO A CONSOLIDATION/RELOCATION PLAN (WHICH MAY
INCLUDE THE SALE OF TEXTRON-OWNED EQUIPMENT TO OR THE ASSUMPTION OF RELEVANT
LEASES BY CSC AND ALLOCATION OF RISK ASSOCIATED WITH SUCH CONSOLIDATION OR
RELOCATION).  THE SALE OF ANY TEXTRON-OWNED EQUIPMENT SHALL BE MADE IN
ACCORDANCE WITH THIS AGREEMENT, AND TEXTRON-LEASED EQUIPMENT SHALL BE
TRANSFERRED PURSUANT TO SECTION 8.5 WITH CSC OBTAINING ALL REQUIRED CONSENTS,
INCLUDING IN ACCORDANCE WITH SECTION 8.7.


 


8.1.8           TEXTRON SHALL BE RESPONSIBLE FOR TERMINATING EXISTING LEASES FOR
TEXTRON-LEASED EQUIPMENT ON THE APPLICABLE EXPIRATION DATES AND FOR AVOIDING
AUTOMATIC RENEWAL OF ANY SUCH LEASES.  CSC SHALL COOPERATE WITH TEXTRON  IN
CONNECTION WITH TERMINATION OF SUCH LEASES AND IN PLANNING AND PREPARATION FOR
REFRESH OF TEXTRON-LEASED EQUIPMENT UPON LEASE EXPIRATION.


 


8.2          MANAGED CONTRACTS


 


8.2.1           SUBJECT TO SECTION 8.6, CSC WILL, FROM THE APPLICABLE HANDOVER
DATE, ADMINISTER THE MANAGED CONTRACTS.  FOR PURPOSES OF THIS SECTION, THE
“HANDOVER DATE” FOR A THIRD PARTY CONTRACT ADDED TO ANNEX F-3 TO SCHEDULE F
(EXISTING EQUIPMENT AND SOFTWARE)

 

24

--------------------------------------------------------------------------------


 


AFTER THE SIGNATURE DATE SHALL BE THE LATER OF THE ACTUAL HANDOVER DATE OR THE
DATE THAT THE THIRD PARTY CONTRACT IS ADDED TO ANNEX F-3 TO SCHEDULE F.


 


8.2.2           SUBJECT TO CSC OBTAINING ANY REQUIRED CONSENTS PURSUANT TO
SECTION 8.6, TEXTRON HEREBY AUTHORIZES CSC TO ADMINISTER THE MANAGED CONTRACTS
AND WILL PROMPTLY NOTIFY ALL APPROPRIATE THIRD PARTY SUPPLIERS OF SUCH
AUTHORIZATION.  CSC SHALL NOT HAVE ANY RIGHT TO SUE, CLAIM OR TAKE ANY LEGAL
ACTIONS (OR ANY PRECURSORS TO SUCH ACTIONS) IN TEXTRON’S NAME WITH RESPECT TO
THE MANAGED CONTRACTS, AND CSC SHALL INFORM TEXTRON OF ANY ISSUES ARISING OUT OF
OR RELATING TO THE MANAGED CONTRACTS.


 


8.2.3           CSC SHALL, FROM THE APPLICABLE HANDOVER DATE, ADMINISTER THE
MANAGED CONTRACTS INCLUDING MANAGING THIRD PARTY SUPPLIERS, INFORMING TEXTRON
WHEN ANY MANAGED CONTRACTS ARE DUE FOR RENEWAL, AND USING EQUIPMENT, SOFTWARE OR
OTHER SUBJECT MATTER OF ANY MANAGED CONTRACT IN COMPLIANCE WITH THE PROVISIONS
OF THE APPLICABLE MANAGED CONTRACTS.  CSC’S RESPONSIBILITY FOR THE MANAGED
CONTRACTS SHALL BE TO MANAGE ONLY, AND IT SHALL NOT HAVE ANY LIABILITY FOR THE
OPERATIONAL OR OTHER FAILURE OF ANY SELLER OR OTHER PROVIDER UNDER A MANAGED
CONTRACT (EXCEPT INSOFAR AS SUCH FAILURE IS DUE TO A FAILURE TO MANAGE
PROPERLY). IN THE EVENT OF AN OPERATIONAL OR OTHER FAILURE OF ANY SELLER OR
OTHER PROVIDER UNDER A MANAGED CONTRACT, CSC SHALL, UPON REQUEST, DEMONSTRATE TO
TEXTRON THAT IT HAS EXERCISED REASONABLE MANAGERIAL MEASURES.


 


8.2.4           TEXTRON SHALL PAY THE CHARGES UNDER THE MANAGED CONTRACTS
DIRECTLY.


 


8.3          TRANSFER OF THIRD PARTY CONTRACTS


 


8.3.1           SUBJECT TO THE CSC HAVING OBTAINED ANY REQUIRED CONSENTS
PURSUANT TO SECTION 8.6, AS OF THE APPLICABLE HANDOVER DATE, TEXTRON SHALL
ASSIGN OR NOVATE, AS TEXTRON SHALL DEEM APPROPRIATE IN ITS SOLE DISCRETION, TO
CSC, AND CSC SHALL ACCEPT SUCH ASSIGNMENT OR NOVATION, AS APPLICABLE, FOR, THOSE
EXISTING EQUIPMENT LEASES, THIRD PARTY SERVICE CONTRACTS AND THIRD PARTY
SOFTWARE CONTRACTS LISTED IN ANNEX F-2 OF SCHEDULE F (EXISTING EQUIPMENT AND
SOFTWARE) (COLLECTIVELY, THE “ASSIGNED CONTRACTS”).  THE PARTIES SHALL ENTER
INTO AN ASSIGNMENT OR A NOVATION AGREEMENT, AS APPLICABLE, SUBSTANTIALLY IN THE
FORM ATTACHED TO SCHEDULE F (EXISTING EQUIPMENT AND SOFTWARE) WITH RESPECT TO
THE ASSIGNED CONTRACTS.


 


8.3.2           CSC SHALL COMPLY WITH THE DUTIES IMPOSED ON TEXTRON UNDER THE
ASSIGNED CONTRACTS AND SHALL PAY DIRECTLY (OR REIMBURSE TEXTRON IF TEXTRON HAS
PAID) THE CHARGES UNDER THE ASSIGNED CONTRACTS THAT ARE ATTRIBUTABLE TO PERIODS
ON AND AFTER THE APPLICABLE HANDOVER DATE.  TEXTRON SHALL BE RESPONSIBLE FOR
COMPLIANCE AND CHARGES ATTRIBUTABLE TO PERIODS PRIOR TO THE APPLICABLE HANDOVER
DATE.  FOR PURPOSES OF THIS SECTION, THE “HANDOVER DATE” FOR A THIRD PARTY
CONTRACT ADDED TO ANNEX F-2 TO SCHEDULE F (EXISTING EQUIPMENT AND SOFTWARE)
AFTER THE SIGNATURE DATE SHALL BE THE LATER OF THE ACTUAL HANDOVER DATE OR THE
DATE THAT THE THIRD PARTY CONTRACT IS ADDED TO ANNEX F-2 TO SCHEDULE F.


 


8.3.3           TEXTRON SHALL BE RESPONSIBLE FOR CHARGES FOR MAINTENANCE UNDER
ANY LEASE FOR MIDRANGE LEGACY SERVERS IN ACCORDANCE WITH APPENDIX 2C TO
ATTACHMENT 2), AND EXCEPT FOR SUCH MIDRANGE LEGACY SERVERS CSC SHALL BE
RESPONSIBLE FOR MAINTENANCE CHARGES FOR ANY OTHER SUPPORTED EQUIPMENT UNDER ANY
LEASE WHICH IS A MANAGED CONTRACT OR AN ASSIGNED CONTRACT.


 


8.3.4           CSC SHALL PAY ANY FEES OR CHARGES ASSOCIATED WITH THE
ASSIGNMENT, NOVATION OR CONSENT, AS APPLICABLE, OF THE ASSIGNED CONTRACTS AND
MANAGED CONTRACTS THAT HAVE BEEN

 

25

--------------------------------------------------------------------------------


 


IDENTIFIED BY TEXTRON OR CSC ON ANNEX F-2 AND F-3 TO SCHEDULE F (EXISTING
EQUIPMENT AND SOFTWARE).  TEXTRON SHALL PAY ANY FEES OR CHARGES ASSOCIATED WITH
THE ASSIGNMENT, NOVATION OR CONSENT, AS APPLICABLE, OF ANY THIRD PARTY CONTRACTS
RELATED TO THE SERVICES WHICH HAVE BEEN IDENTIFIED BY TEXTRON OR CSC SUBSEQUENT
TO THE SIGNATURE DATE AND PRIOR TO THE FIRST ANNIVERSARY OF THE FIRST HANDOVER
DATE AND WHICH TEXTRON ELECTS TO ADD TO ANNEX F-2 OR F-3 TO SCHEDULE F.  IN
CONNECTION WITH ANY SUCH CONTRACT, CSC SHALL PROVIDE A PROPOSAL SHOWING THE
DIFFERENCE IN PRICING (UP OR DOWN) IF THE CONTRACT IS TO ASSIGNED TO CSC.  UPON
RECEIPT OF THE PROPOSAL, TEXTRON SHALL ELECT TO: (I) ADD THE CONTRACT TO ANNEX
F-2 TO SCHEDULE F, IN WHICH CASE THE PRICING SHALL BE ADJUSTED UP OR DOWN IN
ACCORDANCE WITH CSC’S PROPOSAL; (II) ADD THE CONTRACT TO ANNEX F-3 TO SCHEDULE F
AND TREAT THE CONTRACT AS A MANAGED CONTRACT; OR (III) TERMINATE THE CONTRACT AT
TEXTRON’S EXPENSE. CSC SHALL USE COMMERCIALLY REASONABLE EFFORTS TO MINIMIZE THE
COSTS TO TEXTRON OF ANY CONSENTS. IF DURING THE FIRST YEAR AFTER THE APPLICABLE
HANDOVER DATE TEXTRON ELECTS TO TREAT THE CONTRACT AS A MANAGED CONTRACT, AND
CSC CAN ADMINISTER SUCH CONTRACT WITH ITS EXISTING DEDICATED STAFF WITHOUT
INCURRING ADDITIONAL COST AND WITHOUT IMPACTING ITS ABILITY TO PERFORM OTHER
SERVICES, THERE SHALL BE NO ADJUSTMENT IN PRICING. IF CSC WILL INCUR ADDITIONAL
COST OR IF ITS ABILITY TO PERFORM OTHER SERVICES USING THE EXISTING DEDICATED
STAFF FOR OTHER SERVICES IS IMPAIRED, THE ELECTION TO ADD THE CONTRACT AS A
MANAGED CONTRACT SHALL BE TREATED AS A SCOPE CHANGE.  ANY THIRD PARTY CONTRACT
WHICH TEXTRON ELECTS TO ADD AS AN ASSIGNED CONTRACT OR MANAGED CONTRACT
SUBSEQUENT TO THE FIRST ANNIVERSARY OF THE APPLICABLE HANDOVER DATE SHALL BE
TREATED A SCOPE CHANGE.


 


8.3.5           CSC SHALL PAY (OR REIMBURSE TEXTRON IF TEXTRON HAS PAID) THE
CHARGES UNDER THE ASSIGNED CONTRACTS THAT ARE ATTRIBUTABLE TO PERIODS ON AND
AFTER THE APPLICABLE HANDOVER DATE TO TEXTRON DIRECTLY.  TEXTRON SHALL BE
RESPONSIBLE FOR CHARGES ATTRIBUTABLE TO PERIODS PRIOR TO THE APPLICABLE HANDOVER
DATE.  FOR PURPOSES OF THIS SECTION, THE “HANDOVER DATE” FOR A THIRD PARTY
CONTRACT ADDED TO ANNEX F-2 TO SCHEDULE F (EXISTING EQUIPMENT AND SOFTWARE)
AFTER THE SIGNATURE DATE SHALL BE THE LATER OF THE ACTUAL HANDOVER DATE OR THE
DATE THAT THE THIRD PARTY CONTRACT IS ADDED TO ANNEX F-2 TO SCHEDULE F.


 


8.4          RIGHT OF USE UNDER MANAGED CONTRACTS


 


8.4.1           OTHER THAN WITH RESPECT TO THE ASSIGNED CONTRACTS AND SUBJECT TO
THE PARTIES HAVING OBTAINED ANY REQUIRED CONSENTS, WITH EFFECT FROM THE
APPLICABLE HANDOVER DATE, TEXTRON GRANTS TO CSC DURING THE TERM AND SOLELY TO
THE EXTENT NECESSARY FOR PERFORMING THE SERVICES, RIGHTS OF ACCESS TO AND USE OF
THE MANAGED CONTRACTS (“RIGHTS OF USE”).


 


8.4.2           CSC SHALL COMPLY WITH THE DUTIES, OTHER THAN PAYMENT
OBLIGATIONS, THAT ARE IMPOSED ON TEXTRON UNDER THE MANAGED CONTRACTS, INCLUDING,
WITHOUT LIMITATION, USE RESTRICTIONS AND CONFIDENTIALITY OBLIGATIONS, AND CSC
SHALL NOT SEEK TO MODIFY OR OTHERWISE REVOKE SUCH TERMS.


 


8.4.3           TEXTRON WILL, FROM THE APPLICABLE HANDOVER DATE, NOT TERMINATE,
EXTEND, AMEND OR SUBSTITUTE FOR ANY MANAGED CONTRACT WITHOUT PRIOR WRITTEN
NOTICE TO CSC.  CSC WILL, FROM THE APPLICABLE HANDOVER DATE, BE AUTHORIZED TO
SERVE AS TEXTRON’S AGENT TO TERMINATE, EXTEND OR AMEND ANY MANAGED CONTRACT WITH
THE PRIOR WRITTEN CONSENT OF TEXTRON. TEXTRON SHALL EXERCISE TERMINATION,
EXTENSION AND OTHER RIGHTS THEREUNDER AS CSC REASONABLY DIRECTS IN WRITING WITH
RESPECT TO SUCH MANAGED CONTRACTS AFTER CONSULTATION WITH TEXTRON; PROVIDED THAT
CSC SHALL BE RESPONSIBLE FOR ALL COSTS, CHARGES AND FEES ASSOCIATED WITH THE
EXERCISE OF SUCH RIGHTS WITH RESPECT TO A MANAGED CONTRACT

 

26

--------------------------------------------------------------------------------


 


UNLESS SUCH COSTS AND FEES ARE INCURRED AS A RESULT OF TERMINATION OF THE
MANAGED CONTRACT BY REASON OF A MATERIAL BREACH BY THE TEXTRON CONTRACTOR, IN
WHICH CASE TEXTRON SHALL BE RESPONSIBLE.  IF TEXTRON EXERCISES TERMINATION,
EXTENSION AND OTHER RIGHTS UNDER A MANAGED CONTRACT ON TEXTRON’S OWN INITIATIVE,
WITHOUT REQUEST BY CSC, TEXTRON SHALL BE RESPONSIBLE FOR ALL COSTS, CHARGES AND
FEES ASSOCIATED WITH THE EXERCISE OF SUCH RIGHTS.  NOTHING IN THIS SECTION 8.4.3
SHALL BE CONSTRUED AS ALTERING TEXTRON’S FINANCIAL RESPONSIBILITY FOR MANAGED
CONTRACTS OTHER THAN AS DESCRIBED WITH RESPECT TO TERMINATION OR EXTENSION.


 


8.4.4           EXCEPT AS OTHERWISE REQUESTED OR APPROVED BY TEXTRON (OR THE
RELEVANT LICENSOR), CSC SHALL CEASE ALL EXERCISE OF RIGHTS UNDER THE MANAGED
CONTRACTS, UPON TERMINATION OF THIS AGREEMENT.


 


8.5          EQUIPMENT ACQUISITIONS DURING THE TERM


 


8.5.1           SUBJECT TO SECTION 8.5.3 AND THE TECHNOLOGY PLAN, CSC SHALL
ACQUIRE EQUIPMENT, INCLUDING MODIFICATIONS, UPGRADES, ENHANCEMENTS, ADDITIONS
AND REPLACEMENTS OF EXISTING EQUIPMENT THAT IS SUPPORTED EQUIPMENT, AS NECESSARY
OR APPROPRIATE TO PROVIDE THE SERVICES.  SUCH EQUIPMENT SHALL BE ACQUIRED IN THE
NAME OF CSC AND TITLE SHALL VEST IN CSC, EXCEPT AS SET FORTH IN SECTIONS 8.5.2
AND 8.5.3.


 


8.5.2           MODIFICATIONS, UPGRADES AND ENHANCEMENTS OF EXISTING EQUIPMENT
THAT IS SUPPORTED EQUIPMENT SHALL BE ACQUIRED IN THE NAME OF TEXTRON (AND TITLE
SHALL VEST IN TEXTRON), TO THE EXTENT THAT TEXTRON OR ANY OF ITS AFFILIATES
REMAINS THE OWNER OF SUCH EXISTING EQUIPMENT, AND SHALL BE TREATED IN ACCORDANCE
WITH THE GOVERNING LEASE TO THE EXTENT THAT TEXTRON REMAINS THE LESSEE OF SUCH
EXISTING EQUIPMENT.


 


8.5.3           WITH RESPECT TO EQUIPMENT ACQUISITIONS IDENTIFIED IN SECTION 8.3
OF SCHEDULE B (CROSS FUNCTIONAL OBLIGATIONS), ACQUISITION COSTS FOR SUCH
EQUIPMENT SHALL BE TREATED AS DESCRIBED IN SUCH SECTION 8.3, AND SUCH EQUIPMENT
SHALL BE PURCHASED OR LEASED IN THE NAME OF TEXTRON UNLESS TEXTRON REQUIRES
OTHERWISE IN WRITING.


 


8.6          REQUIRED CONSENTS


 

CSC shall obtain, insofar as practicable as of the applicable Handover Date, the
Required Consents for Third Party Contracts identified in Schedule F (Existing
Equipment and Software) prior to the applicable Handover Date.  If a Required
Consent is not obtained, then unless and until such Required Consent is
obtained, CSC shall determine and adopt such alternative approaches as are
appropriate to provide the Services without such Required Consents subject to
Textron’s prior approval.  Required Consents include any consents necessary to
enable CSC Subcontractors to perform the Services.

 


8.7          SHARED-HOST PROCESSOR LICENSE


 

In the event CSC performs any Services using a shared-host processor, CSC will
be responsible, and will not charge Textron, for any software license and
maintenance fees attributable to CSC’s use of a processor larger than would be
necessary to run Textron’s work alone.

 


8.8          SUBCONTRACTORS


 

The grant by Textron to CSC of a license to use or of rights of access and use
pursuant to this Section 8 shall be deemed to include the grant of such license
or rights to CSC Subcontractors subject to Textron’s prior written approval and
to the provisions of this Agreement.

 

27

--------------------------------------------------------------------------------


 


8.9          RELOCATION OF EQUIPMENT


 

Except as provided in any Transformation Plan or Technology Plan that has been
mutually agreed upon by the Parties, CSC shall not migrate, consolidate or
relocate any Equipment related to the Services, or the performance of the
Services, to any location or facility, without Textron’s prior written approval,
which may be granted or withheld in Textron’s sole discretion.

 


9.             SOFTWARE AND PROPRIETARY RIGHTS


 


9.1          INTELLECTUAL PROPERTY RIGHTS EXISTING AT THE SIGNATURE DATE


 

This Agreement shall not be deemed to assign to any Party any Intellectual
Property Rights existing at the Signature Date.  Neither the existence of this
Agreement nor the provision of Services hereunder shall be used as a
justification by a Party to contest the other’s ownership of any such
Intellectual Property Rights.

 


9.2          TEXTRON SOFTWARE AND TEXTRON MATERIAL


 


9.2.1           TEXTRON SHALL HAVE AND RETAIN ALL RIGHT, TITLE AND INTEREST IN
AND TO THE TEXTRON SOFTWARE, THE TEXTRON MATERIAL AND THE WORK PRODUCT (TO THE
EXTENT THAT RIGHTS IN THE SAME HAVE BEEN ASSIGNED TO TEXTRON PURSUANT TO
SECTION 9.5), INCLUDING ALL INTELLECTUAL PROPERTY RIGHTS THEREIN.


 


9.2.2           TEXTRON HEREBY GRANTS TO CSC A WORLD-WIDE, FULLY PAID-UP,
NON-EXCLUSIVE, NON-TRANSFERABLE LICENSE DURING THE TERM TO ACCESS AND EXECUTE
THE TEXTRON SOFTWARE, THE TEXTRON MATERIAL AND THE WORK PRODUCT (TO THE EXTENT
THAT RIGHTS IN THE SAME HAVE BEEN ASSIGNED TO TEXTRON PURSUANT TO SECTION 9.5)
SOLELY TO THE EXTENT NECESSARY AND FOR THE SOLE PURPOSE OF PERFORMING CSC’S
OBLIGATIONS UNDER THIS AGREEMENT, WITH THE RIGHT TO GRANT SUBLICENSES THEREUNDER
TO THE CSC SUBCONTRACTORS SOLELY FOR SUCH PURPOSE.


 


9.2.3           THE TEXTRON SOFTWARE, THE TEXTRON MATERIAL AND THE WORK PRODUCT
(TO THE EXTENT THAT RIGHTS IN THE SAME HAVE BEEN ASSIGNED TO TEXTRON PURSUANT TO
SECTION 9.5) SHALL BE MADE AVAILABLE TO CSC IN SUCH FORM AND ON SUCH MEDIA AS
EXISTS AT THE SIGNATURE DATE AND, WITH RESPECT TO THE TEXTRON SOFTWARE, THE
TEXTRON MATERIAL AND THE WORK PRODUCT (TO THE EXTENT THAT RIGHTS IN THE SAME
HAVE BEEN ASSIGNED TO TEXTRON PURSUANT TO SECTION 9.5) SUPPLIED AFTER THE
SIGNATURE DATE, IN SUCH FORM AND ON SUCH MEDIA AS MAY BE AGREED BETWEEN THE
PARTIES.


 


9.2.4           CSC SHALL CEASE ANY AND ALL ACCESS AND USE OF THE TEXTRON
SOFTWARE, THE TEXTRON MATERIAL, AND THE WORK PRODUCT (IN WHICH RIGHTS HAVE BEEN
ASSIGNED TO TEXTRON PURSUANT TO SECTION 9.5) UPON EXPIRATION OR TERMINATION OF
THIS AGREEMENT, EXCEPT DURING ANY TERMINATION ASSISTANCE PERIOD.


 


9.3          CSC SOFTWARE AND CSC MATERIAL


 


9.3.1           SUBJECT TO THE LICENSE AND RIGHTS GRANTED IN SECTION 9.3.4, CSC
SHALL RETAIN ALL RIGHT, TITLE AND INTEREST IN AND TO THE CSC SOFTWARE AND THE
CSC MATERIAL, INCLUDING ALL DERIVATIVE WORKS AND OTHER INTELLECTUAL PROPERTY
RIGHTS THEREIN.


 


9.3.2           CSC SHALL NOT USE ANY OF THE CSC SOFTWARE (OTHER THAN SOFTWARE
SUCH AS TOOLS, SCRIPTS, MONITORING AND SIMILAR TYPES OF SOFTWARE, AND SOFTWARE
CSC USES FOR ITS INTERNAL ADMINISTRATION) AS PART OF, OR IN THE PROVISION OF,
THE SERVICES WITHOUT OBTAINING TEXTRON’S PRIOR WRITTEN APPROVAL.

 

28

--------------------------------------------------------------------------------


 


9.3.3           CSC SHALL BE RESPONSIBLE FOR INSTALLING, OPERATING AND
MAINTAINING THE CSC SOFTWARE AT CSC’S OWN EXPENSE.


 


9.3.4           CSC HEREBY GRANTS TO TEXTRON, SOLELY FOR ITS INTERNAL USE, A
WORLDWIDE, FULLY PAID-UP, NON-EXCLUSIVE, NON-TRANSFERABLE LICENSE TO USE,
EXECUTE, OPERATE, ADAPT, COPY, MAINTAIN, SUPPORT, MODIFY, DISPLAY, DISTRIBUTE,
PERFORM AND ENHANCE (AS MAY BE REASONABLY NECESSARY FOR TEXTRON AND THE SERVICE
RECIPIENTS TO RECEIVE THE SERVICES UNDER THIS AGREEMENT OR TO ENJOY ALL OF THE
BENEFITS HEREOF) THE CSC SOFTWARE AND THE CSC MATERIAL FOR THE PURPOSE OF
TEXTRON AND THE SERVICE RECIPIENTS OBTAINING THE BENEFIT OF THE SERVICES DURING
THE TERM AND WITHOUT FURTHER CONSIDERATION TO CSC.  THE LICENSE GRANTED UNDER
THIS SECTION 9.3.4 INCLUDES THE RIGHT TO GRANT SUBLICENSES TO SERVICE RECIPIENTS
AND END USERS AND TO CONTRACTORS OF TEXTRON, SERVICE RECIPIENTS AND END USERS
AND SHALL TAKE EFFECT ON THE DATE THAT THE RELEVANT CSC SOFTWARE OR CSC MATERIAL
IS FIRST USED BY OR ON BEHALF OF CSC TO PROVIDE THE SERVICES.


 


9.3.5           WITH EFFECT FROM AND AFTER THE TERMINATION DATE, CSC GRANTS TO
TEXTRON, SOLELY FOR ITS INTERNAL USE, A WORLDWIDE, FULLY PAID-UP, NON-EXCLUSIVE,
NON-TRANSFERABLE LICENSE TO USE, EXECUTE, OPERATE, ADAPT, COPY, MAINTAIN,
SUPPORT, MODIFY, DISPLAY, DISTRIBUTE, PERFORM AND ENHANCE THE CSC SOFTWARE AND
THE CSC MATERIAL AS MAY BE REASONABLY NECESSARY FOR THE PURPOSE OF ENABLING
TEXTRON, THE SERVICE RECIPIENTS AND THE END USERS TO RECEIVE SERVICES SIMILAR TO
THE SERVICES BUT NOT FOR ANY COMMERCIALIZATION PURPOSES, WITHOUT FURTHER
CONSIDERATION.  THE LICENSE GRANTED UNDER THIS SECTION 9.3.5 INCLUDES THE RIGHT
TO GRANT SUBLICENSES TO SERVICE RECIPIENTS AND END USERS AND TO CONTRACTORS OF
TEXTRON, SERVICE RECIPIENTS AND END USERS.


 


9.3.6           PRIOR TO THE TERMINATION DATE, AT TEXTRON’S REQUEST, THE PARTIES
SHALL USE COMMERCIALLY REASONABLE EFFORTS TO AGREE TO THE TERMS PURSUANT TO
WHICH CSC WILL SUPPORT THE CSC SOFTWARE AND THE CSC MATERIAL AFTER TERMINATION,
PROVIDED THAT SUCH TERMS SHALL BE NO MORE RESTRICTIVE THAN THOSE OFFERED BY CSC
TO ENTITIES SIMILARLY SITUATED TO TEXTRON.


 


9.3.7           FOR PURPOSES OF CLARIFICATION, THE PROVISIONS OF THIS AGREEMENT
SHALL NOT APPLY TO ANY OF CSC’S SOFTWARE LICENSED DIRECTLY TO TEXTRON OUTSIDE
THE SCOPE OF THIS AGREEMENT.


 


9.4          THIRD PARTY SOFTWARE


 


9.4.1           CSC SHALL SECURE THE GRANT TO TEXTRON, THE SERVICE RECIPIENTS,
AND ITS AND THEIR RESPECTIVE EMPLOYEES AND DESIGNEES, SOLELY FOR THEIR INTERNAL
USE, OF A LICENSE TO ALL THIRD PARTY SOFTWARE ADEQUATE TO PERMIT TEXTRON, THE
SERVICE RECIPIENTS AND END USERS TO RECEIVE THE SERVICES DURING THE TERM WITHOUT
FURTHER CONSIDERATION.  FOR THE AVOIDANCE OF DOUBT, FINANCIAL RESPONSIBILITY FOR
SOFTWARE IS ALLOCATED BETWEEN THE PARTIES AS SET FORTH IN SCHEDULE B AND NOTHING
IN THIS SECTION 9.4.1 IS INTENDED TO BROADEN CSC’S FINANCIAL RESPONSIBILITY.


 


9.4.2           CSC SHALL NOT INTRODUCE ANY THIRD PARTY SOFTWARE THAT IS NOT
COMMERCIALLY AVAILABLE AS PART OF, OR IN THE PROVISION OF, THE SERVICES WITHOUT
OBTAINING TEXTRON’S PRIOR WRITTEN APPROVAL, WHICH MAY BE GRANTED OR WITHHELD IN
TEXTRON’S SOLE DISCRETION.


 


9.4.3           IF TEXTRON SO REQUESTS, CSC SHALL PROMPTLY SUPPLY TEXTRON WITH A
LIST OF THIRD PARTY SOFTWARE LICENSED OR OTHERWISE SUPPLIED TO CSC IN CONNECTION
WITH THE SERVICES.


 


9.4.4           WITH EFFECT FROM AND AFTER THE TERMINATION DATE, CSC SHALL USE
COMMERCIALLY REASONABLE EFFORTS BUT WITHOUT ADDITIONAL COST TO CSC TO SECURE THE
GRANT TO TEXTRON, THE SERVICE RECIPIENTS, AND ITS AND THEIR RESPECTIVE EMPLOYEES
AND DESIGNEES, OF A WORLD-

 

29

--------------------------------------------------------------------------------


 


WIDE, FULLY PAID-UP, NON-EXCLUSIVE, NON-TRANSFERABLE LICENSE TO USE, EXECUTE,
OPERATE, ADAPT, COPY, MAINTAIN, SUPPORT, MODIFY, PREPARE DERIVATIVE WORKS BASED
ON, DISPLAY, DISTRIBUTE, PERFORM AND ENHANCE THE THIRD PARTY SOFTWARE, WITHOUT
FURTHER CONSIDERATION, AS MAY BE REASONABLY NECESSARY FOR THE PURPOSE OF
ENABLING THEM TO RECEIVE SERVICES SIMILAR TO THE SERVICES PERFORMED UNDER THIS
AGREEMENT.


 


9.5          WORK PRODUCT


 


9.5.1           SUBJECT TO SECTION 9.1 AND THE RIGHTS OF ANY THIRD PARTY,
TEXTRON SHALL HAVE AND HOLD ALL RIGHT, TITLE AND INTEREST (INCLUDING
INTELLECTUAL PROPERTY RIGHTS) IN AND TO ANY AND ALL WORK PRODUCT, TOGETHER WITH
ALL COPIES THEREOF, SUBJECT, IN THE CASE OF MODIFICATIONS TO TEXTRON SOFTWARE,
TEXTRON MATERIAL, OR THIRD PARTY SOFTWARE, TO THE TERMS OF THE RELEVANT LICENSES
OR CONTRACTS; PROVIDED HOWEVER THAT TEXTRON SHALL NOT OBTAIN ANY SUCH RIGHTS
(EXCEPT RIGHTS NECESSARY TO RECEIVE THE SERVICES DURING THE TERM OF THIS
AGREEMENT AND THEREAFTER) IN ANY DERIVATIVE WORKS BASED ON CSC MATERIAL, CSC
SOFTWARE, OR THIRD PARTY SOFTWARE .  NOTWITHSTANDING THE FOREGOING, TEXTRON’S
RIGHTS IN TEXTRON DATA AND, WITHOUT TEXTRON’S PRIOR WRITTEN CONSENT, DERIVATIVE
WORKS BASED ON TEXTRON SOFTWARE AND TEXTRON MATERIAL SHALL NOT BE SUBJECT TO THE
RIGHTS OF ANY THIRD PARTY.  TO THE EXTENT THAT ANY SUCH RIGHT, TITLE AND
INTEREST DOES NOT VEST IN TEXTRON BY OPERATION OF LAW, CSC HEREBY IRREVOCABLY
ASSIGNS AND AGREES TO ASSIGN (FREE FROM ANY ENCUMBRANCE) ALL RIGHT, TITLE AND
INTEREST (INCLUDING ALL INTELLECTUAL PROPERTY RIGHTS) IN AND TO THE WORK PRODUCT
WITHOUT FURTHER CONSIDERATION.  CSC SHALL SECURE A WAIVER OF ALL APPLICABLE
INTELLECTUAL PROPERTY RIGHTS FROM THE HOLDERS OF SUCH RIGHTS.  FOR THE AVOIDANCE
OF DOUBT, THIS ASSIGNMENT SHALL NOT BE AFFECTED IN ANY WAY BY THE REJECTION OF
ANY WORK PRODUCT BY TEXTRON UNDER THIS AGREEMENT OR THE TERMINATION, IN WHOLE OR
IN PART, OF THIS AGREEMENT BY TEXTRON.


 


9.5.2           TEXTRON HEREBY GRANTS CSC A WORLD-WIDE, FULLY PAID-UP,
NON-EXCLUSIVE, NON-TRANSFERABLE LICENSE TO ACCESS AND USE THE WORK PRODUCT TO
THE EXTENT NECESSARY AND FOR THE SOLE PURPOSE OF PERFORMING CSC’S OBLIGATIONS
UNDER THIS AGREEMENT, WITH THE RIGHT TO GRANT SUBLICENSES THEREUNDER TO CSC
SUBCONTRACTORS ONLY FOR SUCH PURPOSE.  THE LICENSE GRANTED UNDER THIS SECTION
9.5.2 SHALL TAKE EFFECT ON THE DATE THAT THE RELEVANT WORK PRODUCT IS CREATED
AND SHALL CONTINUE UNTIL THE DATE THAT ITEM CEASES TO BE USED IN THE PERFORMANCE
OF THE SERVICES (IN WHICH EVENT CSC SHALL PROMPTLY COMPLY WITH SECTION 16.7)
AND, IN ANY EVENT, SUCH LICENSE SHALL CEASE ON THE LATER OF THE DATE OF
TERMINATION AND THE END OF THE PERIOD DURING WHICH TERMINATION ASSISTANCE IS
PROVIDED.


 


9.6          THIRD PARTY APPLICATION SOFTWARE ACQUIRED DURING TERM


 

CSC shall not use any Third Party Software in Tier 3 for which Textron has
financial responsibility, and in Tier 4 and Tier 5 that is not commercially
available as part of, or directly in the provision of, the Services, other than
service delivery software that is not used by Textron or any Service Recipient
or End User, without Textron’s prior written approval, which may be granted or
withheld in Textron’s sole discretion. Subject to the Change Control Procedure,
CSC shall install, operate, and support (and otherwise treat in the same manner
as Third Party Applications Software existing as of the applicable Handover
Date) additional Third Party Applications Software that Textron may designate
from time to time during the Term.

 


9.7          THIRD PARTY SYSTEMS SOFTWARE ACQUIRED DURING THE TERM


 


IN ACCORDANCE WITH CSC’S FINANCIAL RESPONSIBILITY, AS DESCRIBED IN SECTION 9.3
OF SCHEDULE B, AND SUBJECT TO SECTIONS 8.3.1 AND 9.6, THE TECHNOLOGY PLAN AND
THE APPLICABLE CHANGE CONTROL

 

30

--------------------------------------------------------------------------------


 


PROCEDURE, CSC SHALL ACQUIRE THIRD PARTY SOFTWARE, INCLUDING MODIFICATIONS,
ENHANCEMENTS, UPGRADES, ADDITIONS, AND REPLACEMENTS OF THIRD PARTY SOFTWARE, AS
NECESSARY OR APPROPRIATE TO PROVIDE THE SERVICES.  THIRD PARTY SOFTWARE
ACQUISITIONS SHALL BE IN CSC’S NAME; PROVIDED THAT PRIOR TO THE INTRODUCTION OF
SUCH SOFTWARE:


 


9.7.1           CSC SHALL USE COMMERCIALLY REASONABLE EFFORTS AT NO ADDITIONAL
COST TO CSC TO OBTAIN THE RIGHT TO GRANT TO TEXTRON, THE SERVICE RECIPIENTS, END
USERS AND ITS AND THEIR CONTRACTORS, A PERPETUAL, NON-EXCLUSIVE,
NON-TRANSFERABLE LICENSE TO USE, EXECUTE, OPERATE, ADAPT, COPY, MAINTAIN,
SUPPORT, MODIFY, DISPLAY, DISTRIBUTE AND PERFORM AND ENHANCE SUCH THIRD PARTY
SOFTWARE AT THE TERMINATION OF THIS AGREEMENT AND AT NO ADDITIONAL CHARGE TO
TEXTRON; AND


 


9.7.2           IF CSC IS UNABLE TO OBTAIN SUCH RIGHT, CSC SHALL NOTIFY TEXTRON
IN WRITING OF ITS INABILITY TO GRANT TEXTRON, THE SERVICE RECIPIENTS, THE END
USERS AND ITS AND THEIR CONTRACTORS, SUCH A LICENSE AND OF THE COST AND
VIABILITY OF ANY OTHER SOFTWARE THAT CAN PERFORM THE REQUISITE FUNCTIONS AND
WITH RESPECT TO WHICH CSC HAS THE ABILITY TO GRANT SUCH A LICENSE.  SUCH NOTICE
SHALL CONTAIN THE PROPOSED THIRD PARTY SUPPLIER’S THEN CURRENT TERMS AND
CONDITIONS, IF ANY, FOR MAKING THE SOFTWARE AVAILABLE TO TEXTRON AFTER
TERMINATION OF THIS AGREEMENT.  WITH TEXTRON’S PRIOR WRITTEN APPROVAL, CSC MAY
INTRODUCE SUCH SOFTWARE TO USE, EXECUTE, OPERATE, ADAPT, COPY, MAINTAIN,
SUPPORT, MODIFY, DISPLAY, DISTRIBUTE, PERFORM AND ENHANCE AS NECESSARY OR
APPROPRIATE TO PROVIDE THE SERVICES.


 


9.8          NON-INFRINGEMENT, CONFORMITY TO SPECIFICATIONS AND CONFIRMATION OF
OWNERSHIP


 


9.8.1           CSC REPRESENTS, WARRANTS AND COVENANTS TO TEXTRON THAT THE
MATERIAL, WORK PRODUCT OR ALL OR ANY PART OF THE INFRASTRUCTURE SYSTEMS OR THEIR
CONFIGURATIONS OR ANY OTHER PRODUCT OR SERVICE PROVIDED BY CSC OR ANY CSC
SUBCONTRACTOR, AND ITS USE BY TEXTRON, THE SERVICE RECIPIENTS AND ITS OR THEIR
RESPECTIVE PERSONNEL IN THE INTENDED MANNER, DOES NOT AND SHALL NOT INFRINGE OR
MISAPPROPRIATE ANY INTELLECTUAL PROPERTY RIGHT OF ANY THIRD PARTY.


 


9.8.2           CSC REPRESENTS, WARRANTS AND COVENANTS TO TEXTRON THAT CSC AND
CSC SUBCONTRACTORS:


 


(A)       OWN OR HAVE THE RIGHT TO USE OR OTHERWISE EXPLOIT, AND SHALL, AT ALL
RELEVANT TIMES, OWN OR HAVE THE RIGHT TO USE OR OTHERWISE EXPLOIT THE EQUIPMENT,
AND ALL INTELLECTUAL PROPERTY RIGHTS NECESSARY TO PROVIDE THE SERVICES;


 


(B)       SHALL NOT INFRINGE TEXTRON’S OR ANY THIRD PARTY’S INTELLECTUAL
PROPERTY RIGHTS IN PROVIDING THE SERVICES; AND


 


(C)       HAVE, AND SHALL AT ALL RELEVANT TIMES HAVE, FULL RIGHT AND AUTHORITY
TO GRANT THE LICENSES AND PROVIDE THE EQUIPMENT AND THE SOFTWARE TO TEXTRON AS
SET FORTH IN THIS AGREEMENT.


 


9.9          RELOCATION OF SOFTWARE


 

Except as set forth in any (a) Transformation Plan or project definition
thereunder, or (b) Technology Plan, that is mutually agreed upon by the Parties,
CSC shall not migrate, consolidate or relocate any Software related to the
Services, or the performance of the Services, to any location or facility,
without Textron’s prior written approval, which may be granted or withheld in
Textron’s sole discretion.

 

31

--------------------------------------------------------------------------------


 


10.          EMPLOYEES


 


10.1        TRANSFER OF EMPLOYEES


 


10.1.1         THE IN-SCOPE EMPLOYEES SHALL TRANSFER TO CSC ON THE APPLICABLE
HANDOVER DATE, IN ACCORDANCE WITH SCHEDULE E (EMPLOYEES).  SUCH TRANSFERS SHALL
BE DONE PURSUANT TO APPLICABLE LOCAL LAW IN EACH RELEVANT JURISDICTION.


 


10.1.2         ON TERMINATION OF THIS AGREEMENT FOR ANY REASON, IN WHOLE OR IN
PART, THE PARTIES SHALL COMPLY WITH THEIR RESPECTIVE OBLIGATIONS SET FORTH IN
SCHEDULE E (EMPLOYEES).


 


10.2        KEY CSC POSITIONS


 


10.2.1         THE KEY CSC POSITIONS AS OF THE SIGNATURE DATE TOGETHER WITH CSC
EMPLOYEES APPROVED AS OF THE SIGNATURE DATE TO FILL SUCH POSITIONS ARE SET FORTH
IN ANNEX E-2 TO SCHEDULE E (EMPLOYEES).


 


10.2.2         TEXTRON MAY, FROM TIME TO TIME, DESIGNATE NEW OR ALTERNATIVE KEY
CSC POSITIONS.


 


10.3        KEY CSC POSITION APPROVALS PROCEDURE


 

Before assigning an individual to a Key CSC Position, whether as an initial
assignment or a subsequent assignment, CSC shall comply with the following
procedure:

 


10.3.1         CSC SHALL:


 


(A)       NOTIFY TEXTRON IN WRITING OF THE PROPOSED ASSIGNMENT;


 


(B)       INTRODUCE THE INDIVIDUAL TO APPROPRIATE TEXTRON REPRESENTATIVES (AND,
UPON REQUEST, PROVIDE SUCH REPRESENTATIVES WITH THE OPPORTUNITY TO MEET WITH THE
INDIVIDUAL); AND


 


(C)       PROVIDE TEXTRON WITH SUCH INFORMATION AS TEXTRON MAY REQUEST ABOUT THE
INDIVIDUAL’S TRAINING, EXPERIENCE AND SKILLS RELEVANT TO THE REQUIREMENTS OF THE
KEY CSC POSITION;


 


10.3.2         IF TEXTRON OBJECTS IN WRITING TO THE PROPOSED ASSIGNMENT, TEXTRON
AND CSC SHALL EACH USE COMMERCIALLY REASONABLE EFFORTS TO RESOLVE TEXTRON’S
CONCERNS; AND


 


10.3.3         IF TEXTRON AND CSC ARE UNABLE TO RESOLVE TEXTRON’S CONCERNS
WITHIN [***] AFTER TEXTRON’S WRITTEN OBJECTION, CSC SHALL NOT ASSIGN THE
INDIVIDUAL TO THE KEY CSC POSITION AND SHALL PROPOSE TO TEXTRON THE ASSIGNMENT
OF ANOTHER INDIVIDUAL WITH TRAINING, EXPERIENCE AND SKILLS SUITABLE TO THE
REQUIREMENTS OF THAT POSITION AND THE PROVISIONS OF THIS SECTION 10.3 SHALL
APPLY TO SUCH OTHER INDIVIDUAL.


 


10.4        RETAINING KEY CSC POSITIONS


 


10.4.1         CSC SHALL FILL THE KEY CSC POSITIONS AT ALL TIMES AND:


 


(A)       SHALL CAUSE EACH OF THE CSC EMPLOYEES IDENTIFIED IN ANNEX E-2 TO
SCHEDULE E (EMPLOYEES) AS FILLING THE KEY CSC POSITIONS TO DEVOTE SUBSTANTIALLY
HIS OR HER FULL WORKING TIME AND EFFORT TO PROVIDING THE SERVICES IN THE KEY CSC
POSITION INITIALLY ASSIGNED TO HIM OR HER FOR AT LEAST [***] FROM THE APPLICABLE
HANDOVER DATE;

 

32

--------------------------------------------------------------------------------


 


(B)       EXCEPT AS OTHERWISE PROVIDED IN SECTION 10.4.1(A), SHALL NOT REASSIGN
OR REPLACE CSC EMPLOYEES FILLING KEY CSC POSITIONS DURING THE TERM FOR AT LEAST
[***] FOLLOWING ASSIGNMENT TO THOSE POSITIONS; AND


 


(C)       SHALL USE COMMERCIALLY REASONABLE EFFORTS TO CONTINUE TO OFFER EACH OF
CSC EMPLOYEE FILLING KEY CSC POSITIONS TERMS AND CONDITIONS OF EMPLOYMENT WHICH
ARE COMPETITIVE WITH THOSE OFFERED ELSEWHERE BY CSC,


 

UNLESS SUCH CSC EMPLOYEE RESIGNS FROM HIS OR HER EMPLOYMENT, OR TERMINATES HIS
OR HER CONTRACT WITH CSC (OTHER THAN IN CIRCUMSTANCES IN WHICH SUCH CSC EMPLOYEE
IS CLAIMING CONSTRUCTIVE DISMISSAL), OR IS UNABLE TO WORK OWING TO MENTAL OR
PHYSICAL INCAPACITY FOR A PERIOD EXCEEDING [***], OR IS REASONABLY DISMISSED OR
TERMINATED BY CSC FOR MISCONDUCT.

 


10.4.2         CSC SHALL NOT REPLACE A PERSON FILLING A KEY CSC POSITION WITHOUT
FIRST COMPLYING IN FULL WITH SECTION 10.3 AND:


 


(A)       DEMONSTRATING TO TEXTRON’S SATISFACTION THAT THE NEW PERSON IS FULLY
QUALIFIED TO MEET THE REQUIREMENTS OF THE KEY CSC POSITION; AND


 


(B)       OBTAINING TEXTRON’S PRIOR WRITTEN APPROVAL.


 


10.5        USE AND COMPLIANCE OF CSC PERSONNEL


 

CSC shall:

 


10.5.1         USE AN ADEQUATE NUMBER OF CSC PERSONNEL TO PROVIDE THE SERVICES;


 


10.5.2         CAUSE ALL CSC PERSONNEL WHO PERFORM THE SERVICES TO BE PROPERLY
TRAINED AND CAPABLE OF MEETING THE REQUIREMENTS OF THE SERVICES TASKS ASSIGNED
TO THEM IN A PROFESSIONAL AND TIMELY MANNER AND TO A STANDARD ACCEPTABLE TO
TEXTRON, PROVIDED HOWEVER THAT ALL IN-SCOPE EMPLOYEES PERFORMING WORK SIMILAR TO
THE WORK THEY PERFORMED PRIOR TO THE APPLICABLE HANDOVER DATE SHALL BE DEEMED TO
FULFILL THIS REQUIREMENT WITH RESPECT TO SERVICES OF THE TYPE PERFORMED AS OF
SUCH HANDOVER DATE;


 


10.5.3         REQUIRE THAT ALL CSC PERSONNEL COMPLY WITH:


 


(A)       ANY APPLICABLE POLICIES OR PROCEDURES IDENTIFIED BY TEXTRON TO CSC
FROM TIME TO TIME WHICH SHALL INCLUDE, WITHOUT LIMITATION, ANY HEALTH OR SAFETY
REQUIREMENTS, BUILDING ACCESS AND SECURITY PROCEDURES AND POLICIES RELATING TO
CONDUCT OF PERSONNEL ADMITTED TO TEXTRON’S (OR A THIRD PARTY’S) PREMISES; AND


 


(B)       CSC’S OBLIGATIONS UNDER THIS AGREEMENT WITH RESPECT TO CONFIDENTIAL
INFORMATION AND DATA SECURITY; AND


 


10.5.4         INVOLVE ONLY CSC PERSONNEL WHO ARE AUTHORIZED IN ACCORDANCE WITH
THE PROVISIONS OF THIS SECTION 10 IN SUPPLYING THE SERVICES.


 


10.6        TURNOVER OF CSC PERSONNEL


 

Textron and CSC agree that it is in their best interests to minimize the
turnover rate of CSC employees performing the Services and employees of CSC
Subcontractors that are substantially dedicated to performing the Services (the
“Turnover Rate”).  Accordingly, CSC shall use commercially reasonable efforts
keep the Turnover Rate to a level comparable to industry norms.  If CSC is
experiencing performance failures and Textron notifies CSC that Textron deems
the Turnover Rate contributes to such failures and is not acceptable, CSC shall
as soon as reasonably practicable:

 

33

--------------------------------------------------------------------------------


 


10.6.1         PROVIDE TO TEXTRON SUFFICIENT DATA TO ESTABLISH THE ACTUAL EXTENT
OF THE TURNOVER RATE INCLUDING, IN PARTICULAR, THE TURNOVER RATE AMONG CSC
EMPLOYEES AND EMPLOYEES OF CSC SUBCONTRACTORS THAT ARE SUBSTANTIALLY DEDICATED
TO PERFORMING THE SERVICES;


 


10.6.2         MEET WITH TEXTRON TO DISCUSS THE IMPACT OF THE LEVEL OF THE
TURNOVER RATE; AND


 


10.6.3         SUBMIT TO TEXTRON A PROPOSAL FOR REDUCING THE TURNOVER RATE.


 


10.7        REPLACEMENT OF CSC PERSONNEL AT TEXTRON’S REQUEST


 


10.7.1         TEXTRON MAY NOTIFY CSC AT ANY TIME DURING THE TERM THAT TEXTRON
REQUIRES CSC TO REPLACE ANY OF THE CSC PERSONNEL DIRECTLY PROVIDING OR ADVERSELY
AFFECTING THE SERVICES FOR THE REASONS STATED IN THE NOTICE.  AFTER RECEIPT OF
SUCH NOTICE, CSC SHALL HAVE [***] IN WHICH TO INVESTIGATE THE MATTERS STATED IN
THE NOTICE AND DISCUSS CSC’S FINDINGS WITH TEXTRON.  IF, FOLLOWING THAT PERIOD,
TEXTRON STILL REQUIRES REPLACEMENT OF THE INDIVIDUAL, CSC SHALL PROMPTLY REPLACE
THAT INDIVIDUAL WITH ANOTHER INDIVIDUAL WITH TRAINING, EXPERIENCE AND SKILLS
SUITABLE TO MEET THE REQUIREMENTS OF THE ASSIGNED SERVICES TASKS.


 


10.7.2         IF TEXTRON BELIEVES, IN ITS SOLE DISCRETION, THAT AN INDIVIDUAL
IS A THREAT TO THE HEALTH, SAFETY OR SECURITY OF ANY OF TEXTRON’S, SERVICE
RECIPIENT’S OR A THIRD PARTY’S PERSONNEL, DATA OR PROPERTY, IS MATERIALLY IN
BREACH OF ANY TEXTRON, SERVICE RECIPIENT OR THIRD PARTY POLICY OR PROCEDURE
WHICH WAS PREVIOUSLY NOTIFIED TO CSC OR PLACES EITHER TEXTRON, A SERVICE
RECIPIENT OR CSC AT RISK OF VIOLATING ANY APPLICABLE LAWS, THEN CSC SHALL
IMMEDIATELY REMOVE THAT INDIVIDUAL FROM THE PROVISION OF THE SERVICES AND
THEREAFTER FOLLOW THE PROCEDURES SET FORTH IN SECTION 10.7.1.


 


10.7.3         NOTHING IN THIS AGREEMENT SHALL GRANT TEXTRON THE RIGHT TO
REQUIRE CSC TO TERMINATE ANY INDIVIDUAL’S EMPLOYMENT OR CONTRACT WITH CSC OR TO
VIOLATE ANY LAW RELATING TO EMPLOYMENT.


 


10.8        IN-SCOPE CONTRACTORS


 

If applicable, the Parties will, following the Signature Date, cooperate to
effect the novation or, where novation is not possible or, in the opinion of
Textron, not economically feasible, the assignment of the contracts between
Textron and the In-Scope Contractors, listed on Annex E-3 to Schedule E
(Employees) who, after the applicable Handover Date, shall form part of the CSC
Personnel.  CSC shall cooperate with Textron to procure the consent of the
In-Scope Contractors to the novation or assignment of their contracts to CSC,
such novation or assignment to take effect on the applicable Handover Date.

 


10.9        ASSIGNMENT AND REASSIGNMENT OF CSC EMPLOYEES


 


10.9.1         WITHOUT THE PRIOR WRITTEN CONSENT OF TEXTRON, CSC SHALL NOT
REASSIGN TO PERFORM SERVICES FOR ANY TEXTRON COMPETITOR ANY CSC EMPLOYEE WHO HAS
PERFORMED SERVICES FOR TEXTRON OR A SERVICE RECIPIENT IN A KEY CSC POSITION AT
ANY TIME DURING THE [***] PERIOD IMMEDIATELY FOLLOWING SUCH EMPLOYEE’S
PERFORMANCE OF SUCH SERVICES.


 


10.9.2         WITHOUT THE PRIOR WRITTEN CONSENT OF TEXTRON, CSC SHALL NOT
ASSIGN TO THE PERFORMANCE OF SERVICES FOR TEXTRON OR ANY SERVICE RECIPIENT ANY
CSC EMPLOYEE WHO HAS PERFORMED ANY SERVICES FOR A TEXTRON COMPETITOR IN A
POSITION COMPARABLE TO A KEY CSC POSITION AT ANY TIME DURING THE [***] PERIOD
IMMEDIATELY FOLLOWING SUCH EMPLOYEE’S EMPLOYMENT BY OR PERFORMANCE OF SERVICES
FOR A TEXTRON COMPETITOR.

 

34

--------------------------------------------------------------------------------


 


11.          SUBCONTRACTORS


 


11.1        APPROVAL OF MATERIAL SUBCONTRACTORS


 


11.1.1         CSC SHALL OBTAIN TEXTRON’S WRITTEN APPROVAL PRIOR TO APPOINTING
ANY CSC SUBCONTRACTOR WITH RESPECT TO WHICH (I) THE VALUE OF THE SERVICES TO BE
PERFORMED UNDER THE SUBCONTRACT IS GREATER THAN $[***] ANNUALLY, OR (II) THE
PROPOSED CSC SUBCONTRACTOR WILL HAVE THE ABILITY TO ACCESS, EITHER PHYSICALLY,
LOGICALLY OR ELECTRONICALLY, ANY TEXTRON DATA; OR (III) THE PROPOSED CSC
SUBCONTRACTOR WILL BE PROVIDING A SERVICE (INCLUDING ANY OF THE SERVICES) WHICH
REQUIRES TEXTRON OR ANY SERVICE RECIPIENT TO IMPOSE SPECIFIC ADDITIONAL TERMS
AND CONDITIONS UPON SUCH CSC SUBCONTRACTOR TO ENABLE THAT TEXTRON OR THE SERVICE
RECIPIENTS TO COMPLY WITH ALL APPLICABLE LAWS, OR THE PROPOSED CSC SUBCONTRACTOR
OTHERWISE MUST RECEIVE TEXTRON’S OR A SERVICE RECIPIENT’S SPECIFIC APPROVAL IN
ORDER FOR TEXTRON OR SUCH SERVICE RECIPIENT TO COMPLY WITH ALL APPLICABLE LAWS
(A “MATERIAL SUBCONTRACTOR”). CSC SHALL SUBMIT A WRITTEN REQUEST FOR APPROVAL TO
TEXTRON WHICH SHALL SPECIFY:


 


(A)        THE ACTUAL COMPONENTS OF THE SERVICES THAT CSC PROPOSES TO
SUBCONTRACT;


(B)       THE SCOPE OF THE PROPOSED SUBCONTRACT;


(C)        THE TYPE OF CONTRACT BETWEEN CSC AND THE CSC SUBCONTRACTOR, INCLUDING
ANY PROVISIONS MATERIAL TO, OR INCONSISTENT WITH, THIS AGREEMENT;


(D)       THE IDENTITY, BACKGROUND AND QUALIFICATIONS OF THE PROPOSED CSC
SUBCONTRACTOR; AND


(E)        THAT ALL RELEVANT CONSENTS HAVE BEEN OBTAINED IN ACCORDANCE WITH
SECTION 8.


 


11.1.2         THE PARTIES AGREE THAT THE CSC SUBCONTRACTORS LISTED IN
SCHEDULE J (KEY SUBCONTRACTS AND MATERIAL SUBCONTRACTORS) ARE APPROVED BY
TEXTRON AS MATERIAL SUBCONTRACTORS AS OF THE SIGNATURE DATE.


 


11.2        KEY SUBCONTRACTS


 

Schedule J (Key Subcontracts and Material Subcontractors) identifies “Key
Subcontracts”.  These comprise:

 


11.2.1         “KEY TEXTRON SUBCONTRACTS” THAT ARE, IN TEXTRON’S OPINION,
IMPORTANT TO THE ON-GOING PERFORMANCE OF ANY OF THE SERVICES.  THE PARTIES
AGREE, FOR ANY KEY TEXTRON SUBCONTRACTS THAT ARE IDENTIFIED AS ASSIGNED
CONTRACTS IN ANNEX F-2 ON OR FOLLOWING THE SIGNATURE DATE, TO COOPERATE TO
EFFECT THE NOVATION, OR WHERE NOVATION IS NOT POSSIBLE OR, IN THE OPINION OF
TEXTRON, NOT ECONOMICALLY FEASIBLE, THE ASSIGNMENT, OF SUCH KEY TEXTRON
SUBCONTRACTS TO CSC.  PROVIDED THAT IT DOES NOT RESULT IN ADDITIONAL COSTS TO
CSC OR DEGRADE THE SERVICES, CSC SHALL NOT DURING THE TERM TERMINATE SUCH AN
ASSIGNED KEY TEXTRON SUBCONTRACT OR ALLOW IT TO EXPIRE WITHOUT RENEWAL WITHOUT
THE PRIOR WRITTEN CONSENT OF TEXTRON.  ANY KEY TEXTRON SUBCONTRACTS THAT ARE
IDENTIFIED AS MANAGED CONTRACTS IN ANNEX F-3 SHALL BE MANAGED IN ACCORDANCE WITH
SECTION 8 OF THIS MSA; AND


 


11.2.2         “KEY CSC SUBCONTRACTS” BETWEEN CSC AND THIRD PARTIES WHICH ARE,
IN TEXTRON’S OPINION, ESSENTIAL TO THE PERFORMANCE OF THE SERVICES. PROVIDED
THAT IT DOES NOT RESULT IN ADDITIONAL COSTS TO CSC OR DEGRADE THE SERVICES, CSC
SHALL NOT TERMINATE THE KEY CSC SUBCONTRACTS OR ALLOW THEM TO EXPIRE WITHOUT
RENEWAL WITHOUT THE PRIOR WRITTEN CONSENT OF TEXTRON.

 

35

--------------------------------------------------------------------------------


 


11.3        CSC SUBCONTRACTOR COMPLIANCE


 

CSC shall require that each of the CSC Subcontractors complies with:

 


11.3.1         THE TERMS, CONDITIONS AND OBLIGATIONS OF THIS AGREEMENT AS
APPLICABLE TO THE CSC SUBCONTRACTORS;


 


11.3.2         ALL OF TEXTRON’S RULES, GUIDELINES, POLICIES AND PROCEDURES THAT
ARE RELEVANT TO THE CSC SUBCONTRACTOR’S PERFORMANCE OF THE SERVICES OR THE CSC
SUBCONTRACTOR’S ACCESS TO OR USE OF CONFIDENTIAL INFORMATION, DATA OR RESOURCES
OR FACILITIES PROVIDED BY TEXTRON; AND


 


11.3.3         ALL APPLICABLE LAWS AND ANY OTHER REGULATORY REQUIREMENTS
(INCLUDING RIGHTS OF ACCESS AND AUDIT) WHICH MAY APPLY TO CSC SUBCONTRACTORS IN
THE PERFORMANCE OF THE SERVICES UNDER THIS AGREEMENT.


 


11.4        REMEDIATION OF CSC SUBCONTRACTOR PROBLEMS


 

CSC shall:

 


11.4.1         IMMEDIATELY NOTIFY TEXTRON IF AN ACT OR OMISSION OF ANY CSC
SUBCONTRACTOR CAUSES A PROBLEM OR DELAY THAT HAS A MATERIAL IMPACT ON CSC’S
ABILITY TO PROVIDE THE SERVICES;


 


11.4.2         IMMEDIATELY NOTIFY TEXTRON IF, IN GOOD FAITH, CSC HAS DOUBTS
CONCERNING A CSC SUBCONTRACTOR’S ABILITY TO RENDER FUTURE PERFORMANCE BECAUSE OF
CHANGES IN SUCH CSC SUBCONTRACTOR’S OWNERSHIP, MANAGEMENT, FINANCIAL CONDITION,
OR OTHERWISE, OR THERE HAVE BEEN MATERIAL REPRESENTATIONS BY OR CONCERNING SUCH
CSC SUBCONTRACTOR’S ABILITY OR CSC REASONABLY BELIEVES THAT THE CSC
SUBCONTRACTOR (OR ITS EMPLOYEES) IS A THREAT TO THE HEALTH, SAFETY OR SECURITY
OF TEXTRON OR ANY SERVICE RECIPIENT (OR ITS OR THEIR PERSONNEL); AND


 


11.4.3         WORK WITH TEXTRON AND ALL OTHER CSC SUBCONTRACTORS PROMPTLY AND
USE CSC’S BEST EFFORTS TO PREVENT, RESOLVE OR CIRCUMVENT THE PROBLEM OR DELAY.


 


11.5        REVOCATION OF APPROVAL


 

Textron may request, by notice in writing, that CSC replace any CSC
Subcontractor for the reasons stated in the notice.  After receipt of such
notice, CSC shall have [***] in which to investigate the matters stated in the
notice and discuss CSC’s findings with Textron.  If, following that [***]
period, Textron still requests replacement of the CSC Subcontractor and provided
that such action is not anticipated to lead to a degradation in Services or an
increase in cost to CSC, CSC shall, subject to the other provisions of this
Agreement, cease using such CSC Subcontractor to provide the Services.  For the
avoidance of doubt, Textron will not have the right under this Section 11 to
require CSC, or any CSC Subcontractor, to terminate any individual’s employment
with CSC or with the CSC Subcontractor.

 


11.6        PROCEDURE AFTER REVOCATION


 

Any subcontractor proposed by CSC to replace a Material Subcontractor must be
approved by Textron in accordance with this Section 11, except that as an
interim measure, where necessary to continue to provide the Services, CSC may
replace the Material Subcontractor concerned with a subcontractor which has not
been so approved until such approval has been obtained for that replacement
subcontractor or an alternative replacement has been approved.

 

36

--------------------------------------------------------------------------------


 


11.7        REQUIREMENTS FOR CSC SUBCONTRACTORS


 


11.7.1         UNLESS OTHERWISE SPECIFIED BELOW, EACH SUBCONTRACT WITH A CSC
SUBCONTRACTOR, ENTERED INTO BY CSC AFTER THE APPLICABLE HANDOVER DATE, SHALL
REFLECT THE TERMS OF THIS AGREEMENT TO THE EXTENT THAT THEY APPLY TO THE
SERVICES TO BE SUPPLIED BY SUCH CSC SUBCONTRACTOR AND CSC WILL, USING
COMMERCIALLY REASONABLE EFFORTS, ATTEMPT TO INCLUDE:


 


(A)       THE RIGHT OF TERMINATION WITHOUT CAUSE BY CSC OF THE SUBCONTRACT;


(B)       THE RIGHT OF TEXTRON TO TAKE A NOVATION OF THE SUBCONTRACT IF THIS
AGREEMENT EXPIRES, THERE IS A TERMINATION OF THIS AGREEMENT FOR ANY REASON OR IF
THERE IS A TERMINATION OF THE SERVICES RELATED TO SUCH SUBCONTRACT;


(C)       OBLIGATIONS NO LESS FAVORABLE TO TEXTRON THAN THOSE CONTAINED IN THIS
AGREEMENT, THE TOWER SERVICES AGREEMENTS OR THE LOCAL ENABLING AGREEMENTS, AS
APPLICABLE, WITH RESPECT TO CONFIDENTIALITY, PRIVACY, DATA SECURITY, DATA
PROTECTION AND INTELLECTUAL PROPERTY RIGHTS;


(D)       AN ASSIGNMENT TO TEXTRON OF ALL RIGHT, TITLE AND INTEREST, INCLUDING
WITHOUT LIMITATION INTELLECTUAL PROPERTY RIGHTS, IN AND TO WORK PRODUCT,
INCLUDING TEXTRON DATA, CREATED BY THE CSC SUBCONTRACTOR (OR ITS EMPLOYEES) IN
THE COURSE OF PROVIDING THE SERVICES UNDER THE SUBCONTRACT;


(E)       NO RIGHT TO SUBCONTRACT OR ASSIGN THE CSC SUBCONTRACTOR’S RIGHTS OR
TRANSFER THE CSC SUBCONTRACTOR’S OBLIGATIONS UNDER THE SUBCONTRACT WITHOUT FIRST
OBTAINING CSC’S AND TEXTRON’S PRIOR WRITTEN CONSENT;


(F)        AN OBLIGATION TO COMPLY WITH THE TERMS OF THIS AGREEMENT AS THEY
AFFECT THE CSC SUBCONTRACTOR;


(G)       THE CSC SUBCONTRACTOR’S COVENANT AND WARRANTY THAT THE CSC
SUBCONTRACTOR IS THE EMPLOYER OF ITS EMPLOYEES;


(H)       THE CSC SUBCONTRACTOR’S OBLIGATION TO INDEMNIFY, DEFEND AND HOLD
HARMLESS TEXTRON, THE SERVICE RECIPIENTS, ITS AND THEIR AFFILIATES, AND ANY OF
THEIR RESPECTIVE DIRECTORS, OFFICERS AND CONTRACTORS AND PERSONNEL FROM AND
AGAINST ANY LOSSES ARISING FROM OR RELATED TO ANY CLAIM BY ANY EMPLOYEE, WORKER
OR AGENT OF THE CSC SUBCONTRACTOR THAT HE OR SHE HAS AN EMPLOYMENT RELATIONSHIP
WITH TEXTRON; AND


(I)        THE CSC SUBCONTRACTOR’S OBLIGATION TO INDEMNIFY DEFEND AND HOLD
HARMLESS TEXTRON, THE SERVICE RECIPIENTS, ITS AND THEIR AFFILIATES, AND ANY OF
THEIR RESPECTIVE DIRECTORS, OFFICERS, CONTRACTORS, PERSONNEL, PROFESSIONAL
ADVISORS, PREDECESSORS, SUCCESSORS AND ASSIGNS HARMLESS AGAINST ANY LOSSES
ARISING FROM OR RELATED TO ANY DECISION OF ANY STATUTORY, LEGAL OR REGULATORY
AUTHORITY THAT TEXTRON, A SERVICE RECIPIENT OR ONE OF ITS OR THEIR AFFILIATES IS
THE EMPLOYER OF SUCH INDIVIDUAL.

CSC shall notify Textron if it is unable to obtain any of the foregoing
provisions, in which case CSC shall not subcontract any Services to such
proposed Subcontractor without Textron’s prior written consent.

 


11.7.2         UNLESS PROHIBITED BY THE PROVISIONS OF THE SUBCONTRACT, CSC SHALL
PROVIDE TEXTRON WITH A COPY OF EACH SUBCONTRACT EXECUTED BETWEEN CSC AND A
MATERIAL SUBCONTRACTOR (EXCLUDING PAYMENT PROVISIONS), UPON REQUEST.


 


11.7.3         CSC SHALL NOT INCLUDE IN ANY SUBCONTRACT ANY PROVISION THE EFFECT
OF WHICH WOULD BE TO LIMIT THE ABILITY OF A CSC SUBCONTRACTOR TO CONTRACT
DIRECTLY WITH TEXTRON.


 


11.8        LIABILITY FOR CONTRACTORS


 

CSC will remain liable at all times for all acts or omissions of any of the CSC
Subcontractors or their employees to the extent engaged to work with, or provide
Services for, Textron or any

 

37

--------------------------------------------------------------------------------


 

Service Recipient. Textron will remain liable at all time for all acts or
omissions of any of the Textron’s and Service Recipients’ contractors and their
employees to the extent engaged to work with, or provide Services for, CSC or
any CSC Affiliate.

 


12.          TEXTRON RESPONSIBILITIES


 


12.1        COOPERATION


 

Textron shall cooperate with CSC by making information and granting or denying
approvals of Textron available as required in this Agreement within the time
periods specified herein for such information or approvals or, where no time
period is specified, within a reasonable time period, and such approvals shall
not be unreasonably withheld or delayed, unless qualified herein as being within
Textron’s sole discretion, and Textron shall be responsible for any increased
CSC cost resulting from any unreasonable delay.

 


12.2        SAVINGS SECTION


 

The failure by Textron to perform any of Textron’s responsibilities set forth in
this Agreement shall not be deemed to be grounds for Termination by CSC (other
than as provided for in Section 24.4); provided, however, that CSC’s
non-performance of CSC’s obligations under this Agreement shall be excused if
and to the extent that:

 


12.2.1         CSC’S NON-PERFORMANCE RESULTS (A) FROM THE FAILURE BY TEXTRON,
TEXTRON AFFILIATE, TEXTRON CONTRACTOR, TEXTRON PERSONNEL OR A SERVICE RECIPIENT
TO PERFORM ANY OF TEXTRON’S OBLIGATIONS UNDER THIS AGREEMENT OR TO COMPLY WITH A
REASONABLE REQUEST BY CSC OR (B) FROM AN ACT OR OMISSION OF TEXTRON, TEXTRON
AFFILIATE, TEXTRON CONTRACTOR, TEXTRON PERSONNEL, A SERVICE RECIPIENT, OR
TEXTRON’S, TEXTRON’S AFFILIATE OR A SERVICE RECIPIENT’S CONTRACTORS OF WHICH CSC
GIVES TEXTRON PRIOR WRITTEN NOTICE AND A REASONABLE OPPORTUNITY TO CORRECT; AND


 


12.2.2         CSC PROMPTLY PROVIDES TEXTRON WITH NOTICE OF SUCH NON-PERFORMANCE
AND USES COMMERCIALLY REASONABLE EFFORTS TO PERFORM THE SERVICES TO THE EXTENT
POSSIBLE, NOTWITHSTANDING THE FAILURE BY TEXTRON TO PERFORM.


 


NOTHING IN THIS SECTION 12.2 IS INTENDED TO RELIEVE TEXTRON OF LIABILITY FOR
DIRECT, PROVABLE DAMAGES THAT MAY BE INCURRED BY CSC AS A RESULT OF ANY OF THE
CIRCUMSTANCES DESCRIBED IN SECTION 12.2.1.


 


13.          CONTRACT MANAGEMENT


 


13.1        GOVERNANCE


 

The Parties shall facilitate communications between them and establish
structures and procedures for governing their relationship and managing the
performance of their respective obligations under this Agreement in accordance
with Schedule K (Governance) and the Service Level Agreement attached thereto as
Annex K-1.

 


13.2        REPORTS


 


13.2.1         WITHIN [***] AFTER THE EARLIEST HANDOVER DATE, THE PARTIES SHALL
DETERMINE AN APPROPRIATE SET OF PERIODIC REPORTS TO BE ISSUED BY CSC TO
TEXTRON.  CSC SHALL PROVIDE TEXTRON WITH SUGGESTED FORMATS FOR SUCH REPORTS, FOR
TEXTRON’S REVIEW AND APPROVAL.  SUCH REPORTS SHALL:

 

38

--------------------------------------------------------------------------------


 


(A)       BE NO LESS COMPREHENSIVE THAN THE INTERNAL REPORTING OF TEXTRON PRIOR
TO THE SIGNATURE DATE;


(B)       BE ISSUED AT THE FREQUENCY REQUESTED BY TEXTRON;


(C)       ENABLE TEXTRON TO SECURE TS 16949 QUALITY CERTIFICATION ANNUALLY TO
THE EXTENT BEING HANDLED BY IN-SCOPE EMPLOYEES AS OF THE SIGNATURE DATE; AND


(D)       INCLUDE THE REPORTS DESCRIBED IN SECTION 7.7 OF SCHEDULE B
(CROSS-FUNCTIONAL OBLIGATIONS), SECTION 4 OF SCHEDULE K (GOVERNANCE) AND
SECTION 13.2.2.


 


13.2.2         IN ADDITION TO THE REPORTS TO BE PROVIDED BY CSC IN ACCORDANCE
WITH SECTION 13.2.1, CSC SHALL PROVIDE A WRITTEN [***] PERFORMANCE REPORT, WHICH
SHALL BE DELIVERED TO TEXTRON WITHIN [***] AFTER THE END OF EACH [***]
(COMMENCING WITH THE [***] DURING WHICH THE APPLICABLE HANDOVER DATE OCCURS),
DESCRIBING CSC’S PERFORMANCE OF THE SERVICES IN THAT [***] AT THE ENTERPRISE
LEVEL (TEXTRON AND ALL THE SERVICE RECIPIENTS) AND INCLUDING THE IDENTIFICATION
OF BUSINESS UNIT AND SITE FOR PROBLEMS IDENTIFIED BY TEXTRON AND, AS MUCH AS
POSSIBLE, FOR PROBLEMS IDENTIFIED BY CSC.  SUCH REPORT SHALL BE PROVIDED IN A
FORMAT COMMONLY UNDERSTOOD (E.G., MICROSOFT ACCESS OR EXCEL) AND SHALL:


 


(A)       SEPARATELY ADDRESS CSC’S PERFORMANCE IN EACH TOWER OF SERVICES IN A
FORM AND FORMAT ACCEPTABLE TO TEXTRON;


(B)       FOR EACH TOWER OF SERVICES, ASSESS THE DEGREE TO WHICH CSC HAS
ATTAINED OR FAILED TO ATTAIN THE PERTINENT OBJECTIVES IN THAT AREA, INCLUDING
MEASUREMENTS WITH RESPECT TO THE PERFORMANCE STANDARDS AND SERVICE LEVEL
AGREEMENTS APPLICABLE THERETO;


(C)       EXPLAIN DEVIATIONS FROM THE PERFORMANCE STANDARDS AND SERVICE LEVEL
AGREEMENTS AND INCLUDE A PLAN FOR CORRECTIVE ACTION WHERE APPROPRIATE;


(D)       DESCRIBE THE STATUS OF ANY SOFTWARE DEVELOPMENT PROJECTS, PROBLEM
RESOLUTION EFFORTS, AND OTHER INITIATIVES;


(E)       IF REQUESTED BY TEXTRON, SET FORTH A RECORD OF ALL SUPPORTED EQUIPMENT
AND SOFTWARE INSTALLED THEREON, AND TO THE EXTENT BILLABLE TO TEXTRON, CHANGES
TO CSC EMPLOYEES IN KEY CSC POSITIONS, IN EACH CASE THAT PERTAIN TO EACH TOWER
OF SERVICES AND DESCRIBE PLANNED CHANGES DURING THE UPCOMING [***] THAT MAY
AFFECT SUCH TOWER OF SERVICES;


(F)        SET FORTH THE UTILIZATION OF RESOURCES FOR THE [***] AND REPORT ON
UTILIZATION TRENDS AND STATISTICS;


(G)       INCLUDE SOFTCOPY DATABASE EXTRACTS FROM THE MANAGEMENT DATABASES THAT
TRACK PROJECTS, PROBLEMS AND ISSUES; AND


(H)       INCLUDE SUCH DOCUMENTATION AND OTHER INFORMATION AS TEXTRON MAY
REASONABLY REQUEST TO VERIFY CSC’S COMPLIANCE WITH THIS AGREEMENT.


 


13.3        TECHNOLOGY PLAN


 


13.3.1         THE RESPONSIBILITY FOR ESTABLISHING THE INFORMATION TECHNOLOGY
ARCHITECTURE, STANDARDS, AND THE STRATEGIC DIRECTION OF TEXTRON SHALL AT ALL
TIMES REMAIN WITH TEXTRON.  CSC, IN PERFORMING THE SERVICES, SHALL CONFORM TO
AND SHALL SUPPORT SUCH ARCHITECTURE, STANDARDS AND STRATEGIC DIRECTION, PROVIDED
THAT (A) THE TRANSFORMATION PLANS AND THE PROJECT DEFINITIONS THEREUNDER, AND
(B) THE TECHNOLOGY PLANS, EACH IN A FORM APPROVED BY TEXTRON, ARE DEEMED TO BE
IN ACCORDANCE WITH SUCH STRATEGIC DIRECTION.


 


13.3.2         FOR EACH TOWER OF SERVICES, CSC SHALL PREPARE AN ANNUAL
TECHNOLOGY PLAN IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 13.3 (EACH A
“TECHNOLOGY PLAN”) AND SHALL PERFORM THE SERVICES IN ACCORDANCE WITH THE
TECHNOLOGY PLANS. THE TECHNOLOGY PLANS SHALL ADDRESS COMPREHENSIVELY THE
INFORMATION TECHNOLOGY REQUIREMENTS OF TEXTRON’S ACTIVITIES AND SHALL INCLUDE,
AT A MINIMUM:

 

39

--------------------------------------------------------------------------------


 


(A)       A COMPREHENSIVE ASSESSMENT AND STRATEGIC ANALYSIS OF TEXTRON’S
THEN-CURRENT INFORMATION TECHNOLOGY SYSTEMS AND SERVICES REQUIREMENTS FOR THE
NEXT [***], INCLUDING:

 

(I)        AN ASSESSMENT OF THE APPROPRIATE DIRECTION FOR SUCH SYSTEMS AND
SERVICES, IN LIGHT OF TEXTRON’S BUSINESS PRIORITIES AND STRATEGIES AND
COMPETITIVE MARKET FORCES (TO THE EXTENT SUCH BUSINESS INFORMATION IS PROVIDED
BY TEXTRON TO CSC);

(II)       A SPECIFIC IDENTIFICATION OF PROPOSED INFRASTRUCTURE SYSTEMS, NEW
TECHNOLOGIES, STRATEGIES AND DIRECTION;

(III)      A COST PROJECTION;

(IV)      A COST/BENEFIT ANALYSIS OF ANY PROPOSED CHANGES;

(V)       A DESCRIPTION OF THE TYPES OF INDIVIDUAL SKILLS AND ABILITIES NEEDED
TO RESPOND TO ANY RECOMMENDED CHANGES OR UPGRADES IN TECHNOLOGY;

(VI)      A GENERAL PLAN AND A PROJECTED TIME SCHEDULE FOR DEVELOPING AND
ACHIEVING THE RECOMMENDED ELEMENTS; AND

(VII)     REFERENCES TO APPROPRIATE INFORMATION SERVICES OPERATIONS PLATFORMS
THAT SUPPORT PERFORMANCE STANDARD REQUIREMENTS AND EXPLOIT INDUSTRY TRENDS IN
PRODUCTION CAPABILITIES, AND OFFER POTENTIAL PRICE PERFORMANCE IMPROVEMENT
OPPORTUNITIES; AND


(B)       AS NECESSARY TO SUPPORT THE OVERALL OBJECTIVES AND DIRECTIONS OF THE
[***] PLAN DESCRIBED ABOVE, AN ANNUAL IMPLEMENTATION PLAN WHICH SHALL:

 

(I)        PROVIDE SPECIFIC GUIDANCE AS TO THE INFORMATION SERVICES
REQUIREMENTS, PROJECTS, AND PLANS FOR THE UPCOMING [***] PERIOD, INCLUDING
DETAILS ON OPERATIONS, MAINTENANCE BACKLOG AND DEVELOPMENT ACTIVITIES; AND

(II)       INCLUDE A SUMMARY REVIEW OF CSC’S PERFORMANCE OF THE SERVICES IN THE
PREVIOUS [***] PERIOD, THEN CONCLUDING AND REVIEW AND ASSESS THE TECHNOLOGY PLAN
WITH RESPECT TO THAT PERIOD.

 


13.3.3         THE ANNUAL TECHNOLOGY PLANS SHALL BE SUBMITTED AND REVISED
ANNUALLY IN ACCORDANCE WITH SECTION 4.1 OF SCHEDULE B (CROSS FUNCTIONAL
OBLIGATIONS) AND IN A MANNER THAT SUPPORTS TEXTRON’S ANNUAL BUSINESS PLANNING
CYCLE.  THE TECHNOLOGY PLANS SHALL ALSO BE UPDATED DURING THE YEAR AS NECESSARY
TO REFLECT CHANGES IN THE BUSINESS OR STRATEGIES OF TEXTRON WHICH MATERIALLY
IMPACT THE VALIDITY OF THE THEN-EXISTING TECHNOLOGY PLANS.  CSC SHALL RECOMMEND
MODIFICATIONS TO THE TECHNOLOGY PLANS AS IT DEEMS APPROPRIATE, AND SHALL REVISE
THE TECHNOLOGY PLANS AS REQUESTED OR APPROVED BY TEXTRON.  CHANGES IN SERVICES
RELATING TO CHANGES IN THE TECHNOLOGY PLAN SHALL BE SUBJECT TO THE CHANGE
CONTROL PROCEDURE.


 


13.3.4         CSC SHALL SUBMIT TO TEXTRON A DRAFT OF EACH TECHNOLOGY PLAN FOR
TEXTRON’S REVIEW AND APPROVAL, WHICH DRAFT SHALL HAVE BEEN DEVELOPED WITH INPUT
FROM KEY PERSONNEL OF TEXTRON.  CSC SHALL SUBMIT THE FINAL TECHNOLOGY PLANS
WITHIN [***] OF RECEIVING TEXTRON’S COMMENTS.  THE DRAFT OF THE TECHNOLOGY PLAN
FOR THE FIRST YEAR SHALL BE PROVIDED WITHIN [***] OF THE SIGNATURE DATE.


 


14.          DUE DILIGENCE


 

14.1          Textron represents, to its knowledge, that it has identified and
made reasonably available to CSC for its review all contracts for Equipment,
Software and related services having an annual value in excess of [***] Dollars
and all specifically requested due diligence material, that such material was
current, accurate and complete at the time of the review and that such material
did not materially change between the date of CSC’s due diligence review and the
execution of the Agreement.

 

40

--------------------------------------------------------------------------------


 

14.2               CSC acknowledges and agrees that CSC was solely responsible
for due diligence, any additional information that was necessary to provide the
Services in accordance with this Agreement, and the evaluation of information
and data obtained (during due diligence) prior to the Signature Date, and that
CSC carried out to its satisfaction, adequate due diligence exercises and
validation and verification activities on Textron, the Service Recipients, its
and their systems, and the Services CSC shall perform under this Agreement.  CSC
acknowledges that there shall not be any due diligence or joint verification
with Textron or the Service Recipients after the Signature Date, and that
failure to carry out due diligence prior to the Signature Date on any part of or
relating to the Services or associated expenses shall not be used as a reason to
increase the Service Charges, alter the Performance Standards or Service Levels
specified in this Agreement or refuse to provide any Services under this
Agreement.

 

14.3               Notwithstanding Sections 14.1 and 14.2, In the event that CSC
reasonably demonstrates to Textron that: (i) new information exists which was
not made available to CSC as part of the due diligence process or that (ii)
information provided was incomplete or incorrect and that as a result of either
(i) or (ii) there has been a demonstrable adverse impact on CSC’s costs, CSC
shall be entitled to an equitable adjustment to the pricing.  Without limiting
the meaning of “equitable adjustment” as used elsewhere in this Agreement, such
equitable adjustment shall include all elements included in CSC’s pricing
including an appropriate profit element. The adjustment shall be implemented as
a Scope Change.  Textron shall have the right to have a Textron Audit
Representative verify CSC’s assertions regarding cost impact. In the event of a
dispute, the dispute resolution process shall apply.

 


15.          AUDITS AND RECORD KEEPING


 


15.1        AUDIT RIGHTS


 


15.1.1         CSC SHALL PROVIDE THE TEXTRON AUDIT REPRESENTATIVES WITH ACCESS
AT ALL REASONABLE TIMES (AND IN THE CASE OF REGULATORS, AT ANY TIME REQUIRED BY
SUCH REGULATOR) TO ANY FACILITY OR PART OF A FACILITY AT WHICH EITHER CSC OR ANY
CSC SUBCONTRACTOR IS PROVIDING THE SERVICES, AND SHALL GRANT THE TEXTRON AUDIT
REPRESENTATIVES ACCESS TO CSC SUBCONTRACTORS AND CSC PERSONNEL AND TO ALL DATA,
RECORDS AND INFORMATION RELATING TO THE SERVICES (INCLUDING THE RIGHT TO COPY
SUCH DATA, RECORDS AND INFORMATION) FOR THE PURPOSE OF PERFORMING AUDITS AND
INSPECTIONS, INCLUDING, WITHOUT LIMITATION, SAS 70 TYPE II EXAMINATIONS
(COLLECTIVELY, “AUDITS”) OF EITHER CSC OR ANY OF CSC SUBCONTRACTORS, SUBJECT TO
CONFIDENTIALITY OBLIGATIONS, TO:


 


(A)       VERIFY THE ACCURACY OF SERVICE CHARGES AND INVOICES;


(B)       VERIFY THE INTEGRITY OF TEXTRON INFORMATION AND EXAMINE THE SYSTEMS
THAT PROCESS, STORE, SUPPORT AND TRANSMIT TEXTRON INFORMATION;


(C)       VERIFY CSC’S AND CSC SUBCONTRACTORS’ PERFORMANCE OF THE SERVICES AND
COMPLIANCE WITH THE TERMS OF THIS AGREEMENT INCLUDING, TO THE EXTENT APPLICABLE
TO THE SERVICES AND TO THE RELEVANT SERVICE CHARGES, PERFORMING AUDITS OF:

 

(I)        PRACTICES AND PROCEDURES;

(II)       SYSTEMS;

(III)      GENERAL CONTROLS AND SECURITY PRACTICES AND PROCEDURES (INCLUDING THE
PERFORMANCE OF PENETRATION TESTING);

(IV)      DISASTER RECOVERY AND BACK-UP PROCEDURES;

(V)       THE USE OF ANY EQUIPMENT OR SOFTWARE OWNED BY TEXTRON OR LICENSED OR
LEASED BY A THIRD PARTY TO TEXTRON AND USED BY OR ON BEHALF OF CSC;

(VI)      PERFORMANCE STANDARDS, SERVICE LEVELS AND SUPPORTING INFORMATION AND
CALCULATIONS, INCLUDING THE TOOLS AND PROCEDURES SPECIFIED IN SECTION 4.6; AND

 

41

--------------------------------------------------------------------------------


 


(D)       ENABLE TEXTRON TO MEET, OR TO CONFIRM THAT CSC IS MEETING, ALL
REQUIREMENTS OF APPLICABLE LAWS.


 


15.1.2         CSC SHALL COOPERATE WITH THE TEXTRON AUDIT REPRESENTATIVES AND
PROVIDE SUCH ASSISTANCE AS THE TEXTRON AUDIT REPRESENTATIVES REASONABLY REQUIRE
(INCLUDING INSTALLING AND OPERATING AUDIT SOFTWARE) IN CARRYING OUT THE AUDITS. 
THE PARTIES SHALL COOPERATE TO MINIMIZE ANY DISRUPTION CAUSED BY, AND THE COST
INCURRED BY CSC IN CONNECTION WITH, AUDITS.  IF THE CSC PROGRAM EXECUTIVE
BELIEVES THAT THE NUMBER OF AUDITS ADVERSELY IMPACTS CSC’S COSTS FOR PERFORMING
THE SERVICES, THE CSC PROGRAM EXECUTIVE WILL ENGAGE IN A DISCUSSION WITH THE
TEXTRON PROGRAM EXECUTIVE ABOUT THIS IMPACT.


 


15.1.3         TEXTRON SHALL PROVIDE AT LEAST [***] NOTICE OF ANY AUDIT IT
INTENDS TO CARRY OUT PURSUANT TO THIS SECTION 15 UNLESS ANY OF THE FOLLOWING
CIRCUMSTANCES APPLY:


 


(A)       SUCH AUDIT IS REQUIRED BY TEXTRON FOR REASONS OF SUSPECTED FRAUD OR TO
VALIDATE COMPLIANCE WITH THE SECURITY REQUIREMENTS SET FORTH IN SCHEDULE B
(CROSS-FUNCTIONAL OBLIGATIONS) TO THIS AGREEMENT;


(B)       TEXTRON HAS REASONABLE GROUNDS TO SUSPECT THAT CSC MAY BE IN MATERIAL
BREACH OF CSC’S OBLIGATIONS;


(C)       A SHORTER TIME IS REQUIRED BY APPLICABLE LAWS; OR


(D)       OTHER CIRCUMSTANCES HAVE ARISEN WHICH WOULD GIVE TEXTRON THE RIGHT TO
TERMINATE THIS AGREEMENT.


 


15.1.4         THE TEXTRON AUDIT REPRESENTATIVES (OTHER THAN REGULATORY TEXTRON
AUDIT REPRESENTATIVES) SHALL NOT BE CSC COMPETITORS EXCEPT WITH THE PRIOR
CONSENT OF CSC AND SHALL COMPLY WITH CSC’S REASONABLE SECURITY REQUIREMENTS
PROVIDED TO TEXTRON.


 


15.1.5         CSC SHALL COOPERATE WITH TEXTRON IN DEALING WITH REGULATORY
AUDITS, INCLUDING:


 


(A)       NOTIFYING TEXTRON AS SOON AS PRACTICABLE OF ANY REGULATORY AUDITS;


(B)       PERMITTING TEXTRON OR ITS REPRESENTATIVES TO BE PRESENT AND TO
PARTICIPATE IN SUCH REGULATORY AUDITS;


(C)       PROVIDING TEXTRON WITH COPIES OF ANY REPORTS OR WRITTEN COMMUNICATIONS
WITH SUCH REGULATORS; AND


(D)       LIAISING WITH TEXTRON WITH RESPECT TO RESPONSES TO SUCH REGULATORS’
COMMUNICATIONS.


 


15.1.6         WHERE ANY GOVERNMENT OR REGULATORY BODY OR AGENCY OF COMPETENT
JURISDICTION REQUESTS INFORMATION AND/OR COOPERATION FROM TEXTRON FOR ANY
GENERAL COMPLIANCE OR REGULATORY PURPOSES RELATING TO THE SERVICES, THEN WHERE
REQUIRED BY TEXTRON, CSC SHALL ASSIST TEXTRON IN RESPONDING TO SUCH REQUEST, BY
PROVIDING TEXTRON OR ANY SUCH GOVERNMENT, REGULATORY BODY OR AGENCY OF COMPETENT
JURISDICTION (AS DIRECTED BY TEXTRON), WITH ALL RELEVANT COOPERATION AND
INFORMATION RELEVANT TO CSC OR CSC SUBCONTRACTORS’ SERVICES, WHETHER OR NOT THE
REQUEST RELATES TO A REGULATORY AUDIT.


 


15.2        CSC AUDITS


 


15.2.1         CSC SHALL CONDUCT REVIEWS AND AUDITS OF, OR PERTAINING TO, THE
SERVICES IN A MANNER CONSISTENT WITH CUSTOMARY AUDIT PRACTICES.  CSC SHALL CAUSE
A SECURITY AUDIT AND A SAS 70 TYPE II EXAMINATION OF CSC’S SERVICES PERFORMED AT
CSC’S DATA CENTERS AT NORWICH, CONNECTICUT AND CHESTERFIELD, ENGLAND TO BE
CARRIED OUT BY AN INDEPENDENT THIRD PARTY AT LEAST [***], COVERING AT LEAST THE
PERIOD JANUARY 1-SEPTEMBER 30 AND SHALL FURNISH A COPY OF THE PORTIONS THEREOF
RELEVANT TO THE SERVICES, AND THE RELEVANT PORTIONS OF ANY OTHER AVAILABLE SAS
70 REPORTS RELATING TO TEXTRON SERVICES, SUBJECT TO

 

42

--------------------------------------------------------------------------------


 


CONFIDENTIALITY RESTRICTIONS IMPOSED ON SUCH REPORTS, TO TEXTRON’S AUDITORS NOT
LATER THAN NOVEMBER 15 OF SUCH CONTRACT YEAR, AT NO ADDITIONAL CHARGE TO
TEXTRON.  ANNUAL SAS 70 TYPE II EXAMINATIONS SHALL COVER AT LEAST THE PERIOD
FROM JANUARY 1 THROUGH SEPTEMBER 30 OF THE YEAR IN WHICH THE RESULTING REPORT IS
PROVIDED.  SUBJECT TO WRITTEN CONFIDENTIALITY AGREEMENTS THAT ARE CONSISTENT
WITH TEXTRON’S OBLIGATIONS SET FORTH IN THE AGREEMENT TO MAINTAIN THE
CONFIDENTIALITY OF CSC’S CONFIDENTIAL INFORMATION AND THAT IDENTIFY CSC AS A
THIRD PARTY BENEFICIARY, TEXTRON SHALL BE ENTITLED TO PROVIDE A COPY OF ANY SUCH
AUDIT REPORTS TO OTHERS AS NECESSARY TO EVIDENCE ITS INTERNAL CONTROL STRUCTURE.


 


15.2.2         CSC SHALL PROMPTLY MAKE AVAILABLE IN WRITING TO TEXTRON A SUMMARY
OF THE RESULTS OF ANY REVIEW OR AUDIT CONDUCTED BY CSC OR ANY CSC SUBCONTRACTORS
RELATING TO THE SERVICES AND ANY FINDING OR REPORT CONCERNING ANY ACTUAL OR
SUSPECTED ERROR WITH RESPECT TO AMOUNTS CHARGED TO TEXTRON UNDER THIS AGREEMENT.


 


15.2.3         IN NO EVENT SHALL CSC DISCLOSE TO ANY THIRD PARTY ANY TEXTRON
CONFIDENTIAL INFORMATION CONTAINED IN ANY AUDIT, AUDIT REPORT OR AUDIT SUMMARY
UNLESS REQUIRED TO DO SO BY LAW.


 


15.3        AUDIT FOLLOW-UP


 


15.3.1         FOLLOWING AN AUDIT, TEXTRON SHALL CONDUCT (IN THE CASE OF AN
INTERNAL AUDIT), OR REQUEST TEXTRON’S EXTERNAL TEXTRON AUDIT REPRESENTATIVES TO
CONDUCT, A REVIEW MEETING WITH CSC TO OBTAIN FACTUAL CONCURRENCE WITH ISSUES
IDENTIFIED IN THE AUDIT.  EITHER PARTY SHALL BE ENTITLED TO INVOKE THE DISPUTE
RESOLUTION PROCEDURE SET FORTH IN SECTION 22 IN CONNECTION WITH A DISAGREEMENT
REGARDING THE RESULTS OF ANY AUDIT.


 


15.3.2         CSC AND TEXTRON SHALL MEET TO REVIEW EACH AUDIT REPORT PROMPTLY
AFTER THE ISSUANCE THEREOF AND SHALL MUTUALLY AGREE UPON THE APPROPRIATE MANNER,
IF ANY, IN WHICH TO RESPOND TO THE CHANGES SUGGESTED BY THE AUDIT REPORT.  CSC
SHALL PROVIDE TO TEXTRON A PLAN AND SCHEDULE FOR ANY NECESSARY CORRECTIVE
ACTIONS FOR TEXTRON’S APPROVAL AND SHALL COMPLETE SUCH CORRECTIVE ACTIONS IN
ACCORDANCE WITH THE APPROVED PLAN AND SCHEDULE.


 


15.3.3         TEXTRON AND CSC SHALL DEVELOP AND FOLLOW PROCEDURES FOR THE
SHARING OF REPORTS FOR AUDITS CARRIED OUT PURSUANT TO THIS SECTION 15.


 


15.3.4         TO THE EXTENT THAT ANY AUDIT REVEALS ANY ERROR OR INCORRECT
CHARGING IN ANY CSC INVOICE THAT IS UNDISPUTED (OR IF DISPUTED, AFTER RESOLUTION
OF THE DISPUTE), AN APPROPRIATE CORRECTING PAYMENT OR CREDIT OR THE NET AMOUNT
THEREOF SHALL BE PROMPTLY MADE AS FOLLOWS:


 

(a)        in the case of an overpayment by Textron, a payment or credit shall
be made by CSC together with interest at an annual percentage rate equal to
[***] percent ([***]%) or the maximum rate permitted by Law, whichever is lower,
calculated as of the date the incorrect payment was made and accruing from such
date until the date of reimbursement to Textron of the overcharge by CSC; or

(b)       in the case of an underpayment by Textron, a payment shall be made by
Textron to CSC, less the cost of the Audit which resulted in the discovery of
such underpayment.

 


15.4        RECORDS RETENTION


 


15.4.1         CSC SHALL MAINTAIN AND PROVIDE ACCESS FOR THE TEXTRON AUDIT
REPRESENTATIVES TO THE RECORDS, DOCUMENTS AND OTHER INFORMATION (INCLUDING ANY
DATA CONTAINED IN THE FOREGOING, AND ANY OTHER DATA RELATED TO ALL RELEVANT
TRANSACTIONS CONTAINING ANY DATA

 

43

--------------------------------------------------------------------------------


 


WITH CONTROLLED ACCESS PURSUANT TO THIS AGREEMENT OR APPLICABLE LAWS) REQUIRED
TO MEET TEXTRON’S AUDIT RIGHTS UNDER THIS AGREEMENT UNTIL THE LATER OF:


 

(a)       [***] after the Termination Date of the Agreement;

(b)       the date that all pending matters relating to this Agreement
(including disputed Tax audits) are closed; and

(c)       the date when such records, documents and other information are no
longer required to meet Textron’s records retention policy, as such policy may
be amended from time to time.

 


15.4.2         WITHOUT LIMITING SECTION 15.4.1, CSC SHALL MAINTAIN COMPLETE AND
ACCURATE RECORDS OF, AND SUPPORTING DOCUMENTATION FOR, INVOICES SUBMITTED TO
TEXTRON AND THE PAYMENTS MADE BY TEXTRON UNDER THIS AGREEMENT IN ACCORDANCE WITH
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES APPLIED ON A CONSISTENT BASIS.


 


15.4.3         BEFORE DESTROYING OR OTHERWISE DISPOSING OF INFORMATION OF THE
TYPE REFERRED TO IN THIS SECTION 15.4, CSC SHALL PROVIDE TEXTRON WITH [***]
PRIOR WRITTEN NOTICE AND SHALL OFFER TEXTRON, AT TEXTRON’S EXPENSE, THE
OPPORTUNITY TO RECOVER SUCH INFORMATION OR TO REQUEST CSC TO DELIVER SUCH
INFORMATION TO TEXTRON.


 


15.5        CSC SUBCONTRACTOR AND PASS-THROUGH EXPENSES


 


15.5.1         CSC SHALL USE COMMERCIALLY REASONABLE EFFORTS TO PROVIDE IN EACH
SUBCONTRACT WITH A MATERIAL SUBCONTRACTOR ENTERED INTO AFTER THE SIGNATURE DATE
THAT SUCH SUBCONTRACTOR WILL GIVE TEXTRON THE SAME RIGHTS AND AGREE TO FULFILL
THE SAME OBLIGATIONS AS ARE UNDERTAKEN BY CSC UNDER THIS SECTION 15, AND SHALL
ADVISE TEXTRON IN WRITING IF IT IS UNABLE TO OBTAIN SUCH PROVISIONS, IN WHICH
CASE CSC SHALL NOT SUBCONTRACT ANY SERVICES TO SUCH PROPOSED SUBCONTRACTOR
WITHOUT TEXTRON’S PRIOR WRITTEN CONSENT.


 


15.5.2         CSC SHALL USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE
ARRANGEMENTS WHICH CSC ENTERS INTO WITH THIRD PARTIES AND WHICH ARE TO BE PAID
BY TEXTRON AS PASS-THROUGH EXPENSES TO PROVIDE FOR THE RIGHT FOR TEXTRON TO
AUDIT SUCH THIRD PARTY’S CHARGES AND INVOICING WITH RESPECT TO SUCH PASS-THROUGH
EXPENSES.


 


15.6        DURATION OF RIGHTS


 

Except for such longer periods otherwise expressly provided herein, Textron may
exercise any of its rights set forth in this Section 15 for a period of [***]
following the later of the date of expiration or Termination of this Agreement
or the end of the Termination Assistance Period.

 


16.          CONFIDENTIAL INFORMATION


 


16.1        PROTECTION OF CONFIDENTIAL INFORMATION


 

Textron and CSC each shall:

 


16.1.1         KEEP CONFIDENTIAL ALL CONFIDENTIAL INFORMATION GIVEN BY ONE PARTY
(THE “DISCLOSING PARTY”) TO THE OTHER PARTY (THE “RECIPIENT”), OR OTHERWISE
OBTAINED BY THE RECIPIENT, AND SHALL NOT (EXCEPT AS EXPRESSLY PERMITTED BY THIS
AGREEMENT OR BY THE DISCLOSING PARTY IN WRITING) DISCLOSE THE CONFIDENTIAL
INFORMATION, MAKE COPIES OF MATERIAL CONTAINING THE CONFIDENTIAL INFORMATION OR
OTHERWISE USE THE CONFIDENTIAL INFORMATION;

 

44

--------------------------------------------------------------------------------


 


16.1.2         SAFEGUARD THE DISCLOSING PARTY’S CONFIDENTIAL INFORMATION AND
COMPLY WITH ANY REASONABLE SECURITY REQUIREMENTS SPECIFIED BY THE DISCLOSING
PARTY FROM TIME TO TIME WITH RESPECT THERETO;


 


16.1.3         IMPLEMENT RIGOROUS SECURITY PRACTICES AGAINST ANY UNAUTHORIZED
COPYING, USE, DISCLOSURE, ACCESS, DAMAGE OR DESTRUCTION OF THE DISCLOSING
PARTY’S CONFIDENTIAL INFORMATION NO LESS STRINGENT THAN SUCH PARTY APPLIES TO
ITS OWN CONFIDENTIAL INFORMATION;


 


16.1.4         IMMEDIATELY NOTIFY THE DISCLOSING PARTY IF THE RECIPIENT SUSPECTS
OR BECOMES AWARE OF ANY UNAUTHORIZED ACCESS, COPYING, USE, DISCLOSURE, IN ANY
FORM, OR IF THE RECIPIENT IS REQUIRED BY LAW TO DISCLOSE ANY OF THE DISCLOSING
PARTY’S CONFIDENTIAL INFORMATION;


 


16.1.5         TAKE ALL REASONABLE STEPS TO ENFORCE AGAINST ANY THIRD PARTY (AND
TO ASSIST THE DISCLOSING PARTY TO SO ENFORCE) ANY OBLIGATION OF CONFIDENCE
IMPOSED OR REQUIRED TO BE IMPOSED BY THIS AGREEMENT; AND


 


16.1.6         DO ALL THINGS, EXECUTE ALL DOCUMENTS AND GIVE ALL ASSISTANCE
REASONABLY REQUIRED BY THE DISCLOSING PARTY TO ENFORCE ANY OBLIGATION OF
CONFIDENCE IMPOSED OR REQUIRED TO BE IMPOSED BY THIS AGREEMENT.


 


16.2        USE OF CONFIDENTIAL INFORMATION


 

Subject to Sections 16.3, 16.4 and 25.2, the Recipient may only use and copy the
Disclosing Party’s Confidential Information solely to the extent necessary:

 


16.2.1         TO COMPLY WITH ITS OBLIGATIONS UNDER THIS AGREEMENT; OR


 


16.2.2         TO ENABLE THE RECIPIENT TO EXERCISE ITS RIGHTS UNDER THIS
AGREEMENT.


 


16.3        HANDLING TEXTRON CONFIDENTIAL INFORMATION


 


16.3.1         DURING THE TERM, CSC MAY DISCLOSE TEXTRON CONFIDENTIAL
INFORMATION TO (A) CSC PERSONNEL, CSC SUBCONTRACTORS AND CSC’S PROFESSIONAL
ADVISORS AND (B) OTHER PERSONS APPROVED BY TEXTRON IN WRITING ON A “NEED TO
KNOW” BASIS AND ONLY FOR THE PURPOSES IDENTIFIED IN SECTION 16.2 ABOVE.  CSC
SHALL NOT DISCLOSE TEXTRON CONFIDENTIAL INFORMATION TO ANY OTHER PARTY UNLESS
CSC:


 

(I)         OBTAINS TEXTRON’S PRIOR WRITTEN CONSENT, WHICH MAY BE GRANTED OR
WITHHELD IN TEXTRON’S SOLE DISCRETION;

(II)        NOTIFIES TEXTRON OF ALL PERSONS TO WHOM TEXTRON CONFIDENTIAL
INFORMATION IS TO BE DISCLOSED OR WHO MAY BECOME AWARE OF TEXTRON CONFIDENTIAL
INFORMATION BEFORE THOSE PERSONS ARE PERMITTED ACCESS TO TEXTRON CONFIDENTIAL
INFORMATION; AND

(III)       IF REQUIRED BY TEXTRON, ARRANGES FOR ANY PERSONS WHO ARE PERMITTED
ACCESS TO TEXTRON CONFIDENTIAL INFORMATION TO GIVE A WRITTEN CONFIDENTIALITY
UNDERTAKING DIRECTLY TO, OR IN FAVOR OF, TEXTRON IN A FORM REASONABLY REQUIRED
BY TEXTRON.

 


16.3.2         CSC SHALL REQUIRE THAT CSC’S PERSONNEL, CSC SUBCONTRACTORS, CSC’S
PROFESSIONAL ADVISORS AND ANY OTHER PERSON APPROVED BY TEXTRON COMPLY WITH THE
PROVISIONS OF THIS SECTION 16.


 


16.4        HANDLING CSC’S CONFIDENTIAL INFORMATION


 

Textron and the Service Recipients may:

 

45

--------------------------------------------------------------------------------


 


16.4.1         USE CSC’S CONFIDENTIAL INFORMATION TO RECEIVE AND USE THE FULL
BENEFIT OF THE SERVICES;


 


16.4.2         DISCLOSE CSC’S CONFIDENTIAL INFORMATION TO (A) ANY OF THE OTHER
SERVICE RECIPIENTS, ITS AND THEIR PERSONNEL AND PROFESSIONAL ADVISORS, AND (B)
OTHER PERSONS APPROVED BY CSC IN WRITING, ALL ON A “NEED TO KNOW” BASIS PROVIDED
THAT TEXTRON MAKES THE RECIPIENT AWARE OF TEXTRON’S OBLIGATIONS UNDER THIS
SECTION 16; AND


 


16.4.3         WITH CSC’S WRITTEN CONSENT, WHICH SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED, USE AND DISCLOSE CSC’S CONFIDENTIAL INFORMATION FOLLOWING
THE TERMINATION OF THIS AGREEMENT TO THE EXTENT NECESSARY TO ENABLE TEXTRON TO
CONTINUE RECEIVING SERVICES EQUIVALENT OR SIMILAR TO THE SERVICES AS OF THE
TERMINATION DATE.


 


16.5        EXCEPTIONS TO OBLIGATIONS OF CONFIDENTIALITY


 


16.5.1         NOTHING IN THIS AGREEMENT SHALL PROHIBIT THE USE, COPYING OR
DISCLOSURE BY THE RECIPIENT OF THE DISCLOSING PARTY’S CONFIDENTIAL INFORMATION
TO THE EXTENT THAT:


 

(A)        SUCH CONFIDENTIAL INFORMATION HAS BEEN PLACED IN THE PUBLIC DOMAIN
OTHER THAN THROUGH THE FAULT OF THE RECIPIENT OR A PERSON THAT WAS PROVIDED WITH
THE INFORMATION BY THE RECIPIENT;

(B)       SUCH CONFIDENTIAL INFORMATION HAS BEEN OR IS SUBSEQUENTLY
INDEPENDENTLY DEVELOPED BY THE RECIPIENT OR ITS AFFILIATES WITHOUT ACCESS TO THE
DISCLOSING PARTY’S CONFIDENTIAL INFORMATION;

(C)        THE DISCLOSING PARTY HAS APPROVED IN WRITING THE PARTICULAR USE OR
DISCLOSURE OF THE CONFIDENTIAL INFORMATION;

(D)       SUCH CONFIDENTIAL INFORMATION IS ALREADY KNOWN BY THE RECIPIENT
WITHOUT AN OBLIGATION OF CONFIDENTIALITY; OR

(E)        SUCH CONFIDENTIAL INFORMATION HAS BEEN OR WILL BE INDEPENDENTLY OR
RIGHTFULLY RECEIVED FROM A THIRD PARTY WITHOUT ANY OBLIGATION OF
CONFIDENTIALITY.

 


16.5.2         NOTHING IN THIS AGREEMENT SHALL PREVENT THE RECIPIENT FROM
DISCLOSING ANY OF THE DISCLOSING PARTY’S CONFIDENTIAL INFORMATION WHERE THE
DISCLOSURE IS EXPRESSLY REQUIRED BY LAW OR OTHERWISE BY ANY RELEVANT STOCK
EXCHANGE, GOVERNMENTAL OR REGULATORY AUTHORITY OR COURT ENTITLED BY LAW TO
DISCLOSURE OF THE SAME, PROVIDED THAT THE RECIPIENT:


 

(A)       USES COMMERCIALLY REASONABLE EFFORTS TO MINIMIZE ANY SUCH DISCLOSURE
OR TO ASSIST THE DISCLOSING PARTY TO PREVENT OR RESTRICT THE DISCLOSURE;

(B)       GIVES THE DISCLOSING PARTY PROMPT NOTICE OF SUCH REQUIREMENT TO
DISCLOSE TO ENABLE THE DISCLOSING PARTY TO SEEK A PROTECTIVE ORDER OR OTHER
APPROPRIATE RELIEF; AND

(C)        USES COMMERCIALLY REASONABLE EFFORTS TO REQUIRE THE RECIPIENT OF SUCH
CONFIDENTIAL INFORMATION TO PRESERVE THE CONFIDENTIAL NATURE OF THE CONFIDENTIAL
INFORMATION ONCE DISCLOSED.

 


16.6        PERIOD OF CONFIDENTIALITY


 

The obligations with respect to Confidential Information disclosed under this
Agreement shall survive Termination of this Agreement and continue for as long
as such information remains confidential.

 

46

--------------------------------------------------------------------------------



16.7        RETURNING MATERIAL, DATA AND INFORMATION


 

Upon Textron’s request, and, in any event, on expiration or Termination of this
Agreement, CSC shall promptly return to Textron all or any specified part of
Textron’s Confidential Information and all physical and written records
containing Textron’s Confidential Information, and all documentation relating to
or concerning Textron’s Confidential Information or, if requested by Textron,
destroy or delete in the manner specified by Textron and promptly certify to
Textron in writing that CSC has done so.

 


17.          REPRESENTATIONS, WARRANTIES AND COVENANTS


 


17.1        REPRESENTATIONS, WARRANTIES AND COVENANTS BY CSC


 


17.1.1         CSC REPRESENTS AND WARRANTS TO TEXTRON THAT:


 

(A)       CSC’S EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT SHALL NOT:

 

(I)        CONSTITUTE A VIOLATION OF ANY APPLICABLE LAWS, OR OF ANY JUDGMENT,
ORDER OR DECREE OF ANY COURT OR GOVERNMENTAL AGENCY TO WHICH CSC IS A PARTY OR
BY WHICH CSC IS BOUND;

(II)       CONSTITUTE A VIOLATION, BREACH OR DEFAULT UNDER ANY CONTRACT BY WHICH
CSC OR ANY OF ITS ASSETS (WHETHER TANGIBLE OR INTANGIBLE) ARE BOUND (WHETHER BY
CHARGE, PLEDGE, LIEN OR OTHERWISE); OR

(III)      RESULT IN THE TERMINATION, CANCELLATION OR ACCELERATION (WHETHER
AFTER THE GIVING OF NOTICE, LAPSE OF TIME, OR BOTH) OF ANY MATERIAL CONTRACT BY
WHICH CSC OR ANY OF ITS MATERIAL ASSETS (WHETHER TANGIBLE OR INTANGIBLE) ARE
BOUND (WHETHER BY CHARGE, PLEDGE, LIEN OR OTHERWISE);

 

(B)       CSC HAS THE REQUISITE POWER, CAPACITY AND AUTHORITY TO ENTER INTO THIS
AGREEMENT AND TO CARRY OUT CSC’S OBLIGATIONS CONTEMPLATED HEREIN;

 

(C)       THERE IS NO PROCEEDING PENDING OR, TO THE KNOWLEDGE OF CSC, THREATENED
WHICH CHALLENGES OR MAY HAVE A MATERIAL ADVERSE AFFECT ON THIS AGREEMENT OR ON
THE ABILITY OF CSC TO CARRY OUT ITS OBLIGATIONS UNDER THIS AGREEMENT;

 

(D)       CSC IS NOT INSOLVENT OR UNABLE TO PAY ITS DEBTS AS THEY BECOME DUE, NO
ORDER HAS BEEN MADE OR PETITION PRESENTED OR RESOLUTION PASSED FOR ITS WINDING
UP OR LIQUIDATION AND NO RECEIVER OR TRUSTEE HAS BEEN APPOINTED BY ANY PERSON OR
COURT OF ITS BUSINESS OR ASSETS OR ANY PART THEREOF, NOR HAS ANY EQUIVALENT
EVENT TAKEN PLACE;

 

(E)       CSC DOES NOT HAVE ANY COMMITMENTS TO THIRD PARTIES THAT WILL CONFLICT
IN ANY MATERIAL WAY WITH CSC’S OBLIGATIONS UNDER THIS AGREEMENT;

 

(F)        CSC HAS NOT VIOLATED ANY APPLICABLE LAWS OR TEXTRON POLICIES OF WHICH
CSC IS AWARE REGARDING THE OFFERING OF INDUCEMENTS IN CONNECTION WITH THIS
AGREEMENT; AND

 

(G)       THE SERVICE CHARGES WERE INDEPENDENTLY ESTABLISHED BY CSC AND PROPOSED
TO TEXTRON WITHOUT COLLUSION WITH ANY THIRD PARTY OR ANY EMPLOYEE OR
REPRESENTATIVE OF TEXTRON.

 

Each of the above shall be construed as a separate warranty or representation on
behalf of CSC and shall not be limited or restricted by reference to, or
inference from, the terms of any other

 

47

--------------------------------------------------------------------------------


 

warranty or representation or any other terms of this Agreement, and CSC
acknowledges and agrees that its compliance with any or all of the warranties
and representations contained in this Section 17.1 shall not of itself
constitute performance of any of CSC’s other obligations under this Agreement.

 


17.1.2         CSC COVENANTS THAT:


 

(A)        CSC WILL, AT ITS OWN COST, (I) COMPLY WITH CSC LAWS RELATED TO EXPORT
AND IMPORT, INCLUDING, WITHOUT LIMITATION, ITAR, EAR AND OFAC AND (II) ADHERE TO
ANY POLICIES AND PROCEDURES OF TEXTRON OR ANY SERVICE RECIPIENT THAT HAVE BEEN
IMPLEMENTED AND DISCLOSED TO CSC PRIOR TO THE APPLICABLE HANDOVER DATE, FOR
PURPOSES OF ENABLING TEXTRON AND THE SERVICE RECIPIENTS TO COMPLY, OR TO
FACILITATE COMPLIANCE BY TEXTRON AND THE SERVICE RECIPIENTS, WITH ANY TEXTRON
LAWS RELATED TO EXPORT AND IMPORT, INCLUDING, WITHOUT LIMITATION, ITAR, EAR AND
OFAC.  THE COMPLETION AND IMPLEMENTATION OF THOSE POLICIES AND PROCEDURES
EXISTING AS OF THE APPLICABLE HANDOVER DATE AND NOT FULLY IMPLEMENTED SHALL BE
AT NO ADDITIONAL COST TO TEXTRON, PROVIDED THAT THERE IS NO INCREMENTAL COST TO
CSC AND THE IMPLEMENTATION WOULD HAVE BEEN A CONTINUATION (IN TERMS OF BOTH
NATURE AND TIME EXPENDED) OF THE NORMAL AND REGULAR JOB FUNCTIONS OF IN-SCOPE
EMPLOYEES.  IN ALL OTHER INSTANCES, INCLUDING ANY SUCH COMPLETION AND
IMPLEMENTATION AND ANY MODIFICATIONS TO THE SERVICES THAT TEXTRON MAY REQUEST IN
ORDER TO ENABLE TEXTRON OR A SERVICE RECIPIENT TO COMPLY, OR TO FACILITATE
COMPLIANCE BY TEXTRON OR A SERVICE RECIPIENT, WITH ANY TEXTRON LAWS RELATED TO
EXPORT AND IMPORT, INCLUDING, WITHOUT LIMITATION, ITAR, EAR AND OFAC, EXISTING
AS OF THE SIGNATURE DATE OR BECOMING EFFECTIVE THEREAFTER, THE IMPLEMENTATION
SHALL BE A SCOPE CHANGE SUBJECT TO THE CHANGE CONTROL PROCEDURE.  EXCEPT AS
EXPRESSLY SET FORTH HEREIN, TEXTRON WILL COMPLY AT ITS OWN COST WITH TEXTRON
LAWS RELATED TO EXPORT AND IMPORT, INCLUDING, WITHOUT LIMITATION, ITAR, EAR AND
OFAC EXISTING AS OF THE SIGNATURE DATE OR BECOMING EFFECTIVE THEREAFTER.

 

(B)       CSC ACKNOWLEDGES THAT THE EXPORT CONTROL REGULATIONS OF THE UNITED
STATES AND OTHER COUNTRIES IN WHICH CERTAIN TEXTRON FACILITIES SPECIFICALLY
IDENTIFIED BY TEXTRON TO CSC ARE LOCATED MAY LIMIT ACCESS TO CERTAIN TEXTRON
DATA RESIDING ON THE COMPUTER SYSTEMS OF SUCH TEXTRON FACILITIES WITHOUT
APPROPRIATE GOVERNMENT LICENSES OR OTHER APPROVALS, AND IN SUCH CASE CSC WILL
NOT ALLOW ACCESS TO SUCH TEXTRON DATA TO ANYONE OTHER THAN INDIVIDUALS WHO MEET
THE REQUIREMENTS THAT HAVE BEEN IMPLEMENTED AND DISCLOSED TO CSC PRIOR TO THE
APPLICABLE HANDOVER DATE BY TEXTRON OR THE APPLICABLE SERVICE RECIPIENTS PRIOR
TO THE APPLICABLE HANDOVER DATE. THE COMPLETION AND IMPLEMENTATION OF THOSE
REQUIREMENTS EXISTING AS OF THE APPLICABLE HANDOVER DATE AND NOT FULLY
IMPLEMENTED SHALL BE AT NO ADDITIONAL COST TO TEXTRON, PROVIDED THAT THERE IS NO
INCREMENTAL COST TO CSC AND THE IMPLEMENTATION WOULD HAVE BEEN A CONTINUATION
(IN TERMS OF BOTH NATURE AND TIME EXPENDED) OF THE NORMAL AND REGULAR JOB
FUNCTIONS OF IN-SCOPE EMPLOYEES.  IN ALL OTHER INSTANCES, INCLUDING COMPLIANCE
WITH CHANGES TO SUCH REQUIREMENTS FROM TIME TO TIME, COMPLIANCE SHALL BE A SCOPE
CHANGE SUBJECT TO THE CHANGE CONTROL PROCEDURES.

 

(C)       CSC SHALL BE RESPONSIBLE FOR OBTAINING ANY NECESSARY EXPORT LICENSES
AND PERMISSIONS FOR ANY CSC DATA, GOODS, OR SOFTWARE THAT CSC EXPORTS FROM ANY
COUNTRY WHERE SUCH DATA IS LOCATED.  CSC SHALL NOTIFY THE TEXTRON FACILITY POINT
OF CONTACT PRIOR TO (I) ANY EXPORT BY CSC OF TEXTRON DATA, SOFTWARE OR GOODS
FROM ANY COUNTRY WHERE SUCH DATA, SOFTWARE OR GOODS ARE LOCATED, (II) THE

 

48

--------------------------------------------------------------------------------


 

PROVISION OF SERVICES BY CSC PERSONNEL FROM OUTSIDE THE UNITED STATES, OR (III)
THE TRANSMITTAL, TRANSFER, SHIPMENT OR DISCUSSION OF TEXTRON DATA, SOFTWARE OR
GOODS BY CSC TO OR WITH A CITIZEN OF A COUNTRY OTHER THAN THE COUNTRY WHERE SUCH
TEXTRON DATA, SOFTWARE OR GOODS ARE LOCATED, WHETHER WITHIN THE UNITED STATES OR
OUTSIDE.  TEXTRON SHALL BE RESPONSIBLE FOR OBTAINING ANY REQUIRED EXPORT
LICENSES OR PERMISSIONS PRIOR TO SHIPMENT, TRANSFER, SHIPMENT OR DISCUSSION. 
CSC SHALL NOT MAKE OR PERMIT ANY SHIPMENT OF TEXTRON DATA, SOFTWARE OR GOODS
OUTSIDE THE COUNTRY WHERE THEY ARE LOCATED WITHOUT PRIOR WRITTEN AUTHORIZATION
FROM TEXTRON OR THE APPLICABLE SERVICE RECIPIENT.

 

(D)       TEXTRON SHALL BE RESPONSIBLE FOR OBTAINING ANY REQUIRED EXPORT
LICENSES OR PERMISSIONS PRIOR TO TRANSMITTAL, TRANSFER, SHIPMENT OR DISCUSSION
OF ANY TEXTRON DATA, GOODS OR SOFTWARE THAT TEXTRON EXPORTS FROM ANY COUNTRY
WHERE SUCH  TEXTRON DATA, GOODS OR SOFTWARE IS LOCATED.  CSC SHALL NOT MAKE OR
PERMIT ANY TRANSMITTAL, TRANSFER OR SHIPMENT OF TEXTRON DATA, SOFTWARE OR GOODS
OUTSIDE THE COUNTRY WHERE THEY ARE LOCATED OR TO A CITIZEN OF A COUNTRY OTHER
THAN THE ONE WHERE THEY ARE LOCATED WITHOUT PRIOR WRITTEN AUTHORIZATION FROM
TEXTRON OR THE APPLICABLE SERVICE RECIPIENT. FOR THE AVOIDANCE OF DOUBT, TEXTRON
OR THE APPLICABLE SERVICE RECIPIENT, AND NOT CSC, SHALL BE DEEMED TO HAVE MADE
OR PERMITTED THE TRANSMITTAL, TRANSFER OR SHIPMENT OF TEXTRON DATA, SOFTWARE OR
GOODS IF TEXTRON OR THE SERVICE RECIPIENT DIRECTS THE DESTINATION AND CSC’S ROLE
IS TO PROVIDE THE COMPUTING CAPACITY, NETWORK, AND OTHER CAPABILITIES AS PART OF
THE SERVICES.

 

(E)       IN PARTICULAR, CSC SHALL:

 

(I)        ESTABLISH AND PROVIDE TO TEXTRON PROCEDURES TO PREVENT TECHNICAL DATA
RESIDING ON COMPUTER SYSTEMS AT CERTAIN TEXTRON FACILITIES IDENTIFIED BY TEXTRON
TO CSC AS HAVING TEXTRON DATA THAT IS SUBJECT TO THE ITAR OR THAT HAS AN ECCN
OTHER THAN EAR99 FROM BEING ACCESSED BY CSC PERSONNEL OTHER THAN INDIVIDUALS WHO
MEET THE REQUIREMENTS IMPLEMENTED BY TEXTRON OR THE APPLICABLE SERVICE RECIPIENT
AS OF THE HANDOVER DATE AS SUCH PROCEDURES MAY BE CHANGED FROM TIME TO TIME AS A
SCOPE CHANGE IN ACCORDANCE WITH THE CHANGE CONTROL PROCEDURES; AND

(II)       FOR PURPOSES OF THIS SECTION 17.1.2, BE ABLE AT ALL TIMES TO IDENTIFY
THE NATIONALITY AND STATUS AS A “U.S. PERSON” OF ALL OF CSC PERSONNEL PERFORMING
SERVICES THAT FROM TIME TO TIME HAVE ACCESS TO TEXTRON DATA SOFTWARE OR GOODS
THAT ARE SUBJECT TO ITAR, EAR AND OFAC, AND TO PROVIDE WRITTEN CERTIFICATION
WITH RESPECT THERETO TO TEXTRON FROM TIME TO TIME UPON TEXTRON’S REQUEST.

 


17.2        REPRESENTATIONS AND WARRANTIES BY TEXTRON


 

Textron represents and warrants to CSC as follows:

 


17.2.1         TEXTRON’S EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT
SHALL NOT CONSTITUTE A VIOLATION OF ANY APPLICABLE LAWS, OR OF ANY JUDGMENT,
ORDER OR DECREE OF ANY COURT OR GOVERNMENTAL AGENCY TO WHICH TEXTRON IS A PARTY
OR BY WHICH TEXTRON IS BOUND OR, SUBJECT TO PERFORMANCE BY CSC OF ITS OBLIGATION
UNDER SECTION 8.6, CONSTITUTE A VIOLATION, BREACH OR DEFAULT UNDER ANY CONTRACT
BY WHICH TEXTRON OR ANY OF ITS ASSETS (WHETHER TANGIBLE OR INTANGIBLE) ARE BOUND
(WHETHER BY CHARGE, PLEDGE, LIEN OR OTHERWISE); OR RESULT IN THE TERMINATION,
CANCELLATION OR ACCELERATION (WHETHER AFTER THE GIVING OF NOTICE, LAPSE OF TIME,
OR BOTH) OF ANY MATERIAL CONTRACT BY WHICH TEXTRON OR

 

49

--------------------------------------------------------------------------------


 


ANY OF ITS MATERIAL ASSETS (WHETHER TANGIBLE OR INTANGIBLE) ARE BOUND (WHETHER
BY CHARGE, PLEDGE, LIEN OR OTHERWISE);


 


17.2.2         TEXTRON HAS THE REQUISITE POWER, CAPACITY AND AUTHORITY TO ENTER
INTO THIS AGREEMENT AND TO CARRY OUT TEXTRON’S OBLIGATIONS CONTEMPLATED HEREIN;


 


17.2.3         NO TEXTRON SOFTWARE OR TEXTRON MATERIAL OR THEIR CONFIGURATIONS,
NOR THEIR USE BY CSC IN THE INTENDED MANNER, TO THE KNOWLEDGE OF TEXTRON,
INFRINGE ANY INTELLECTUAL PROPERTY RIGHT OF ANY THIRD PARTY;


 


17.2.4         TO ITS KNOWLEDGE, TEXTRON, THE SERVICE RECIPIENTS AND THEIR
RESPECTIVE SUBCONTRACTORS ARE, AS OF THE SIGNATURE DATE, IN FULL COMPLIANCE WITH
ALL THE ASSIGNED CONTRACTS, MANAGED CONTRACTS AND TEXTRON-RETAINED LEASES; AND


 


17.2.5         EXCEPT AS TEXTRON MAY INFORM CSC FROM TIME TO TIME, TEXTRON HAS,
AND SHALL AT ALL RELEVANT TIMES HAVE, FULL RIGHT AND AUTHORITY TO GRANT THE
LICENSES TO USE TEXTRON SOFTWARE TO CSC AS SET FORTH IN THIS AGREEMENT.


 

Each of the above shall be construed as a separate warranty or representation on
behalf of Textron and shall not be limited or restricted by reference to or
inference from the terms of any other warranty or representation or any other
terms of this Agreement, and Textron acknowledges and agrees that compliance by
it with the warranties and representations contained in this Section 17.2 (or
any of them) shall not of itself constitute performance of any of Textron’s
other obligations under this Agreement.

 


17.3        COMPLIANCE WITH LAWS


 


17.3.1         EACH PARTY SHALL PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT IN
A MANNER THAT COMPLIES WITH ALL APPLICABLE LAWS IN RELATION TO, OR OTHERWISE
RELEVANT TO ITS OBLIGATIONS UNDER, THIS AGREEMENT AND SHALL PROMPTLY NOTIFY THE
OTHER PARTY IF IT RECEIVES A WRITTEN ALLEGATION OF NON-COMPLIANCE WITH ANY SUCH
LAW BY ANY PERSON WHICH RELATES TO ITS PERFORMANCE OF SUCH OBLIGATIONS.


 


17.3.2         CSC SHALL BE RESPONSIBLE FOR ANY GOVERNMENTAL FILINGS,
NOTIFICATIONS AND REGISTRATIONS, AND IDENTIFYING AND PROCURING GOVERNMENTAL
PERMITS, CERTIFICATES, APPROVALS AND INSPECTIONS AS ARE REQUIRED OF CSC TO
PERFORM THE SERVICES AND CSC’S OTHER OBLIGATIONS UNDER THIS AGREEMENT.


 


17.4        NO ADDITIONAL REPRESENTATIONS AND WARRANTIES


 


17.4.1         THE MATERIALS, EQUIPMENT, SOFTWARE, TEXTRON FACILITIES, ASSIGNED
CONTRACTS, TEXTRON INFORMATION AND OTHER ASSETS OR RESOURCES TO BE TRANSFERRED,
LICENSED, PROVIDED OR OTHERWISE MADE AVAILABLE BY TEXTRON TO CSC UNDER THIS
AGREEMENT (COLLECTIVELY, THE “TEXTRON ASSETS”) SHALL BE TRANSFERRED, LICENSED,
PROVIDED OR OTHERWISE MADE AVAILABLE ON AN “AS IS, WHERE IS” BASIS, AND CSC
ACKNOWLEDGES AND ACCEPTS THAT, TO THE EXTENT PERMITTED BY LAW, NO REPRESENTATION
OR WARRANTY (WHETHER EXPRESS OR IMPLIED) IS, HAS BEEN OR WILL BE MADE OR GIVEN,
BY OR ON BEHALF OF TEXTRON WITH RESPECT TO:


 

(A)       THE CONDITION, STATE OF REPAIR, DESIGN, QUALITY OR FITNESS FOR PURPOSE
OF ANY OF TEXTRON ASSETS; OR

 

(B)       THE ACCURACY, COMPLETENESS, CURRENCY, DESIGN, SUITABILITY OR EFFICACY
OF ANY OF THE MATERIALS OR TEXTRON INFORMATION PROVIDED BY TEXTRON.

 

50

--------------------------------------------------------------------------------


 


17.4.2         EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, THERE
ARE NO OTHER WARRANTIES OR CONDITIONS, EXPRESS OR IMPLIED, AND ALL IMPLIED
WARRANTIES OR CONDITIONS (INCLUDING ANY IMPLIED WARRANTIES OR CONDITIONS OF
FITNESS FOR A PARTICULAR USE, MERCHANTABILITY OR NON-INFRINGEMENT) ARE HEREBY
EXPRESSLY EXCLUDED.


 


18.          INDEMNITIES


 


18.1        INDEMNITY BY CSC


 

CSC shall indemnify, defend and hold harmless Textron, the Service Recipients,
its and their Affiliates, and each of their respective predecessors, successors
and assigns, together with the officers, directors and employees of any of them,
from and against any Losses arising from or in connection with any of the
following:

 


18.1.1         ANY CLAIM, DEMAND, PROCEEDING OR OTHER ACTION (EACH A “CLAIM”) BY
A THIRD PARTY THAT (A) THE PERFORMANCE OF THE SERVICES, (B) OR ANY PART OF THE
INFRASTRUCTURE SYSTEMS, ANY CSC MATERIAL OR ANY CSC SOFTWARE, (C) ANY MATERIAL
OR ANY OTHER RESOURCE PROVIDED OR USED BY CSC OR BY ANY CSC SUBCONTRACTOR OR
OTHER THIRD PARTY ON BEHALF OF CSC IN PERFORMING THE SERVICES OR ANY WORK
PRODUCT (EXCLUDING, SUBJECT TO SECTION 18.1.2, ANY TEXTRON MATERIAL AND TEXTRON
SOFTWARE), OR (D) THE POSSESSION, USE, MODIFICATION, REPRODUCTION OR
EXPLOITATION OF ANY OF THE SAME BY OR ON BEHALF OF TEXTRON IN THE INTENDED
MANNER, ACTUALLY OR ALLEGEDLY INFRINGES A THIRD PARTY’S INTELLECTUAL PROPERTY
RIGHTS OR RIGHTS WITH RESPECT TO ITS CONFIDENTIAL INFORMATION, PROVIDED THAT
SUCH CLAIM IS NOT BASED ON ITEMS OR WORK PROVIDED FOR OR SPECIFIED (IF SUCH
SPECIFICATION CANNOT BE MET IN A NONINFRINGING MANNER) BY TEXTRON, TEXTRON’S
AFFILIATES OR ITS CONTRACTORS, AND THAT THE RIGHTS CLAIMED TO HAVE BEEN VIOLATED
ARE RECOGNIZED UNDER THE LAWS APPLICABLE TO THE USE OF THE ITEM AS APPLYING TO
CSC’S ACTIONS;


 


18.1.2         ANY CLAIM BY A THIRD PARTY THAT ANY TEXTRON SOFTWARE OR TEXTRON
MATERIAL INFRINGES SUCH THIRD PARTY’S INTELLECTUAL PROPERTY RIGHTS IF THE CLAIM
IS BASED ON OR ATTRIBUTABLE TO THE FACT THAT CSC HAS MODIFIED, OR HAS HAD
MODIFIED BY A THIRD PARTY ACTING ON BEHALF OF CSC, ANY OF THE TEXTRON SOFTWARE
OR TEXTRON MATERIAL, OR HAS USED, MODIFIED, REPRODUCED OR EXPLOITED TEXTRON
SOFTWARE OR TEXTRON MATERIAL IN VIOLATION OF ANY TERM OR CONDITION THAT TEXTRON
HAS DISCLOSED TO CSC, PROVIDED THAT SUCH CLAIM IS NOT BASED ON ITEMS OR WORK
PROVIDED FOR OR SPECIFIED BY TEXTRON, TEXTRON’S AFFILIATES OR ITS CONTRACTORS,
THAT THE RIGHTS CLAIMED TO HAVE BEEN VIOLATED ARE RECOGNIZED UNDER THE LAWS
APPLICABLE TO THE USE OF THE ITEM AS APPLYING TO CSC’S ACTIONS;


 


18.1.3         ANY VIOLATION OR ALLEGED VIOLATION OF LAW BY CSC OR BY ANY CSC
SUBCONTRACTOR OR BY ANY OTHER THIRD PARTY ACTING ON BEHALF OF CSC;


 


18.1.4         ANY BREACH BY CSC OR BY ANY CSC SUBCONTRACTOR OF CSC’S
CONFIDENTIALITY OBLIGATIONS UNDER THIS AGREEMENT;


 


18.1.5         CLAIMS FOR LOSS OR DAMAGE TO REAL OR TANGIBLE PERSONAL PROPERTY
OR ANY CRIMINAL CLAIMS CAUSED BY A WRONGFUL, WILLFUL OR NEGLIGENT ACT OR
OMISSION OF CSC OR ANY CSC SUBCONTRACTOR;


 


18.1.6         CLAIMS FOR LOSS OR DAMAGE RESULTING FROM PERSONAL OR BODILY
INJURY OR DEATH RESULTING FROM ANY ACT OR OMISSION OF CSC OR ANY CSC
SUBCONTRACTOR;

 

51

--------------------------------------------------------------------------------


 


18.1.7         ANY CLAIM BY A THIRD PARTY ARISING FROM ANY ACT OR OMISSION OF
CSC RELATING TO THE MANAGED CONTRACTS, OR THE ASSIGNED CONTRACTS, (CUMULATIVELY
KNOWN FOR THE PURPOSES OF THIS SECTION 18.1.7 AS THE “THIRD PARTY CONTRACTS”) OR
ARISING FROM AN ACT OR OMISSION BY CSC IN PERFORMING ANY OF THE OBLIGATIONS TO
BE PERFORMED BY CSC RELATING TO RIGHTS OF USE UNDER THIRD PARTY CONTRACTS, ON OR
AFTER THE APPLICABLE HANDOVER DATE, INCLUDING, PROVIDED TEXTRON HAS TAKEN
ACTIONS REQUIRED OF IT UNDER THIS AGREEMENT IN RELATION THERETO,  ANY CLAIM
ARISING FROM THE FAILURE BY CSC TO OBTAIN A REQUIRED CONSENT OR ANY RIGHT OF USE
WITH RESPECT TO ANY THIRD PARTY CONTRACT;


 


18.1.8         ANY CLAIM UNDER THIS AGREEMENT OR OTHERWISE IN CONNECTION WITH
THE SERVICES BROUGHT AGAINST A SERVICE RECIPIENT OR END USER BY ANY CSC
AFFILIATE OR CSC SUBCONTRACTOR; PROVIDED, HOWEVER, THAT THIS OBLIGATION SHALL
NOT PREJUDICE CSC’S RIGHTS TO BRING SUCH CLAIM DIRECTLY AGAINST TEXTRON;


 


18.1.9         ANY CLAIM BY A THIRD PARTY ARISING AFTER THE APPLICABLE HANDOVER
DATE FROM ANY ACT OR OMISSION OF CSC OTHER NONPAYMENT OR PAST DUE PAYMENT
RELATING TO A MANAGED CONTRACT; AND


 


18.1.10       CLAIMS BY EMPLOYEES OF CSC IN WHICH SUCH EMPLOYEE ALLEGES THAT
WHILE EMPLOYED BY CSC, AN EMPLOYER-EMPLOYEE RELATIONSHIP EXISTED BETWEEN TEXTRON
AND SUCH EMPLOYEE SUBSEQUENT TO THE APPLICABLE HANDOVER DATE AND SUCH CLAIM
ARISES FROM A FAILURE OF CSC TO PERFORM SUCH ACTS AS ARE REASONABLY NECESSARY TO
IMPART KNOWLEDGE TO THE EMPLOYEE THAT HE OR SHE IS AN EMPLOYEE OF CSC.  CSC
SHALL NOT BE RESPONSIBLE FOR ANY ACTS OF TEXTRON WHICH GIVE RISE TO A CLAIM THAT
THE EMPLOYEE IS AN EMPLOYEE OF TEXTRON.


 


18.2        INDEMNITY BY TEXTRON


 

Textron shall indemnify, defend and hold harmless CSC, CSC’s Subcontractors and
Affiliates, and each of their respective predecessors, successors, and assigns,
together with the officers, directors and employees of any of them, from and
against any Losses arising from or in connection with any of the following:

 


18.2.1         SUBJECT TO SECTION 18.1.2, ANY CLAIM BY A THIRD PARTY THAT ANY
TEXTRON SOFTWARE OR TEXTRON MATERIAL OR TEXTRON-OWNED OR -LEASED EQUIPMENT
PROVIDED TO OR USED OR REPRODUCED BY OR ON BEHALF OF CSC UNDER THIS AGREEMENT IN
THE INTENDED MANNER INFRINGES A THIRD PARTY’S INTELLECTUAL PROPERTY RIGHTS OR
RIGHT OF THAT THIRD PARTY WITH RESPECT TO ITS CONFIDENTIAL INFORMATION, UNLESS
SUCH CLAIM IS BASED ON OR ATTRIBUTABLE TO THE FACT THAT CSC OR ANY OTHER PERSON
SEEKING INDEMNITY HEREUNDER HAS MODIFIED THE SAME, OR HAS HAD THE SAME MODIFIED
BY A THIRD PARTY, PROVIDED THAT SUCH CLAIM IS NOT BASED ON ITEMS OR WORK
PROVIDED FOR OR SPECIFIED (IF SUCH SPECIFICATION CANNOT BE MET IN A
NONINFRINGING MANNER) BY CSC OR ITS SUBCONTRACTORS, AND THAT THE RIGHTS CLAIMED
TO HAVE BEEN VIOLATED ARE RECOGNIZED UNDER THE LAWS APPLICABLE TO THE USE OF THE
ITEM AS APPLYING TO TEXTRON’S ACTIONS;


 


18.2.2         ANY VIOLATION OR ALLEGED VIOLATION OF LAW BY TEXTRON OR A SERVICE
RECIPIENT;


 


18.2.3         ANY BREACH BY TEXTRON OR A SERVICE RECIPIENT OF ITS
CONFIDENTIALITY OBLIGATIONS UNDER THIS AGREEMENT;


 


18.2.4         CLAIMS FOR LOSS OR DAMAGE TO REAL OR TANGIBLE PERSONAL PROPERTY
CAUSED BY A WRONGFUL, WILLFUL OR NEGLIGENT ACT OR OMISSION OF TEXTRON OR SERVICE
RECIPIENT;

 

52

--------------------------------------------------------------------------------


 


18.2.5         CLAIMS FOR LOSS OR DAMAGE RESULTING FROM PERSONAL OR BODILY
INJURY OR DEATH RESULTING FROM ANY ACT OR OMISSION OF TEXTRON, A SERVICE
RECIPIENT OR AN END USER OR ANY CONTRACTOR OF TEXTRON, A SERVICE RECIPIENT OR AN
END USER;


 


18.2.6         ANY CLAIM UNDER THIS AGREEMENT OR OTHERWISE IN CONNECTION WITH
THE SERVICES BROUGHT AGAINST A CSC AFFILIATE OR A CSC SUBCONTRACTOR BY ANY
SERVICE RECIPIENT OR END USER; PROVIDED, HOWEVER, THAT THIS OBLIGATION SHALL NOT
PREJUDICE TEXTRON’S RIGHTS TO BRING SUCH CLAIM DIRECTLY AGAINST CSC; AND


 


18.2.7         ANY CLAIM BY A THIRD PARTY ARISING (A) PRIOR TO THE APPLICABLE
HANDOVER DATE FROM ANY ACT OR OMISSION OF TEXTRON RELATING TO THE ASSIGNED
CONTRACTS OR MANAGED CONTRACTS, OR (B) AFTER THE APPLICABLE HANDOVER DATE FROM
ANY NONPAYMENT OR PAST DUE PAYMENT RELATING TO A MANAGED CONTRACT.


 


18.3        ANTICIPATION OF INFRINGEMENT


 


18.3.1         IF ANY ITEM (INCLUDING ANY INFRASTRUCTURE SYSTEMS, WORK PRODUCT,
MATERIAL OR TEXTRON DATA) PREPARED BY CSC OR A CSC AFFILIATE AS PART OF THE
SERVICES BECOMES, OR IN CSC’S REASONABLE OPINION IS LIKELY TO BECOME, THE
SUBJECT OF A CLAIM FOR WHICH CSC HAS AN INDEMNIFICATION OBLIGATION RELATED TO
INFRINGEMENT, CSC SHALL, AT ITS OWN EXPENSE AND IN ADDITION TO CSC’S OBLIGATION
TO INDEMNIFY AND TO THE OTHER RIGHTS TEXTRON MAY HAVE UNDER THIS AGREEMENT,
PROMPTLY EITHER:


 

(a)        secure the right for the item to continue to be used on terms which
are acceptable to Textron;

 

(b)       replace or Modify the item to make it non-infringing if Section (a)
cannot be accomplished with commercially reasonable efforts, provided that any
such replacement or Modification shall not degrade the performance,
functionality or quality of the affected component of the Services; or

 

(c)        remove the item from the Services if Sections (a) or (b) cannot be
accomplished with commercially reasonable efforts, in which event Textron shall
have the option to terminate such portion of the Services, or any Tower(s) of
Services, as are materially adversely affected thereby in accordance with
Section 24.1, without further obligation to CSC, or the Service Charges shall be
equitably reduced to reflect such removal and the effect thereof.

 


18.3.2         IF ANY ITEM (INCLUDING ANY INFRASTRUCTURE SYSTEMS, MATERIAL OR
TEXTRON DATA) PROVIDED TO CSC BY TEXTRON OR A SERVICE RECIPIENT BECOMES, OR IN
THE REASONABLE OPINION OF TEXTRON OR THE APPLICABLE SERVICE RECIPIENT IS LIKELY
TO BECOME, THE SUBJECT OF A CLAIM FOR WHICH TEXTRON HAS AN INDEMNIFICATION
OBLIGATION RELATED TO INFRINGEMENT, TEXTRON OR THE APPLICABLE SERVICE RECIPIENT
SHALL, AT ITS OWN EXPENSE AND IN ADDITION TO TEXTRON’S OBLIGATION TO INDEMNIFY
AND TO THE OTHER RIGHTS CSC MAY HAVE UNDER THIS AGREEMENT, PROMPTLY EITHER:


 

(a)        secure the right for the item to continue to be used on terms which
are acceptable to CSC;

 

(b)       replace or Modify the item to make it non-infringing if
Section 18.3.2(a) cannot be accomplished with commercially reasonable efforts,
provided that any such replacement or Modification shall not increase CSC’s
costs for performing the Services; or

 

53

--------------------------------------------------------------------------------


 

(c)        remove the item from the Services if Sections 18.3.2(a) or (b) cannot
be accomplished with commercially reasonable efforts, in which event the Service
Charges shall be equitably adjusted to reflect such removal and the effect
thereof.

 


18.4        ENFORCEMENT OF INDEMNITIES


 

It is not necessary for a Party to incur any expense or make any payment before
enforcing a right of indemnity conferred by this Agreement.

 


18.5        INDEMNIFICATION PROCEDURES


 


18.5.1         EACH PARTY (THE “INDEMNIFIED PARTY”) SHALL NOTIFY THE OTHER PARTY
(THE “INDEMNIFYING PARTY”) IN DETAIL IN WRITING (A “NOTICE OF CLAIM”) PROMPTLY
AFTER IT BECOMES AWARE OF ANY EVENT OR ANY CLAIM AGAINST IT, WHICH IT BELIEVES
MAY GIVE RISE TO A CLAIM FOR INDEMNIFICATION UNDER THE PROVISIONS OF SECTION
18.1 OR SECTION 18.2 THESE INDEMNITY OBLIGATIONS (AN “INDEMNIFIED CLAIM”),
PROVIDED THAT A DELAY IN PROMPTLY NOTIFYING THE INDEMNIFYING PARTY SHALL NOT
RELIEVE THE INDEMNIFYING PARTY OF ITS OBLIGATIONS HEREUNDER, EXCEPT AND TO THE
EXTENT THAT THE INDEMNIFYING PARTY CAN DEMONSTRATE DAMAGES ATTRIBUTABLE TO SUCH
FAILURE.


 


18.5.2         WITHIN [***] FOLLOWING RECEIPT OF NOTICE OF CLAIM FROM THE
INDEMNIFIED PARTY, BUT NO LATER THAN [***] BEFORE THE DATE ON WHICH ANY RESPONSE
TO LEGAL PROCESS IS DUE, THE INDEMNIFYING PARTY SHALL NOTIFY THE INDEMNIFIED
PARTY IN WRITING IF THE INDEMNIFYING PARTY ACKNOWLEDGES AND UNCONDITIONALLY
ACCEPTS ITS INDEMNIFICATION OBLIGATION AND ELECTS TO ASSUME CONTROL OF THE
DEFENSE AND SETTLEMENT OF THAT INDEMNIFIED CLAIM (A “NOTICE OF ELECTION”).


 


18.5.3         PROVIDED THAT THE INDEMNIFYING PARTY DELIVERS A SUITABLE NOTICE
OF ELECTION WITHIN THE SPECIFIED PERIOD, THE INDEMNIFYING PARTY SHALL BE
ENTITLED, AT OWN ITS EXPENSE, TO CONTROL THE CONDUCT, DEFENSE AND SETTLEMENT OF
ANY LITIGATION AND NEGOTIATIONS ARISING WITH RESPECT TO THE INDEMNIFIED CLAIM,
SUBJECT TO SECTION 18.5.8, AND PROVIDED THAT WHERE THERE IS AN IMPACT ON THE
INDEMNIFIED PARTY, THE INDEMNIFYING PARTY WILL CONSULT WITH THE INDEMNIFIED
PARTY AND WILL AT ALL TIMES KEEP THE INDEMNIFIED PARTY INFORMED OF ALL MATERIAL
MATTERS.  THE INDEMNIFIED PARTY SHALL BE ENTITLED TO PARTICIPATE AND EMPLOY
LEGAL ASSISTANCE IN ANY SUCH LITIGATION OR NEGOTIATIONS, PROVIDED THAT UNLESS
THE PARTICIPATION OF THE INDEMNIFIED PARTY WAS IN RESPONSE TO A REQUEST BY THE
INDEMNIFYING PARTY, THE INDEMNIFYING PARTY SHALL NOT BE LIABLE TO THE
INDEMNIFIED PARTY FOR ANY LEGAL COSTS AND EXPENSES RELATING TO THE INDEMNIFIED
CLAIM INCURRED AFTER THE INDEMNIFYING PARTY DELIVERED A NOTICE OF ELECTION IN A
TIMELY MANNER.


 


18.5.4         AT THE REQUEST OF THE INDEMNIFYING PARTY, THE INDEMNIFIED PARTY
SHALL AFFORD TO THE INDEMNIFYING PARTY REASONABLE ASSISTANCE AND DOCUMENTATION
FOR THE PURPOSE OF CONTESTING ANY INDEMNIFIED CLAIM, AND ACT AS OR BE JOINED AS
DEFENDANT IN LEGAL PROCEEDINGS.  THE INDEMNIFYING PARTY SHALL REIMBURSE THE
INDEMNIFIED PARTY FOR REASONABLE COSTS AND EXPENSES (INCLUDING REASONABLE
ATTORNEYS’ FEES AND ANY DISBURSEMENTS AND COSTS) INCURRED IN SO DOING.


 


18.5.5         IF THE INDEMNIFYING PARTY DOES NOT DELIVER A NOTICE OF ELECTION
RELATING TO THE INDEMNIFIED CLAIM, OR OTHERWISE FAILS TO ACKNOWLEDGE AND ACCEPT
UNCONDITIONALLY ITS INDEMNIFICATION OBLIGATION OR TO ASSUME THE DEFENSE OF THE
INDEMNIFIED CLAIM WITHIN THE REQUIRED NOTICE PERIOD, OR CEASES TO DEFEND THE
INDEMNIFIED CLAIM, THE INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO DEFEND THE
INDEMNIFIED CLAIM IN SUCH MANNER AS IT MAY DEEM APPROPRIATE, AT THE COST AND
EXPENSE OF THE INDEMNIFYING PARTY, INCLUDING PAYMENT

 

54

--------------------------------------------------------------------------------


 


OF ANY JUDGMENT OR AWARD AND THE COSTS OF SETTLEMENT OR COMPROMISE OF THE
INDEMNIFIED CLAIM.  THE INDEMNIFYING PARTY SHALL PROMPTLY REIMBURSE THE
INDEMNIFIED PARTY FOR ALL SUCH COSTS AND EXPENSES (INCLUDING REASONABLE
ATTORNEYS’ FEES AND ANY DISBURSEMENTS AND COSTS OF INVESTIGATION).


 


18.5.6         AT THE REQUEST OF THE INDEMNIFIED PARTY, THE INDEMNIFYING PARTY
SHALL ASSIGN OR OTHERWISE PASS THROUGH TO THE INDEMNIFIED PARTY, TO THE EXTENT
THE INDEMNIFYING PARTY IS ABLE, THE BENEFIT OF ANY INDEMNITIES GIVEN TO THE
INDEMNIFYING PARTY BY THIRD PARTIES WHICH ARE APPLICABLE TO THE INDEMNIFIED
CLAIM.


 


18.5.7         THE INDEMNIFIED PARTY SHALL NOT MAKE ANY ADMISSIONS (EXCEPT WHERE
REQUIRED BY COURT ORDER OR GOVERNMENTAL REGULATIONS), WHICH MAY BE PREJUDICIAL
TO THE DEFENSE OR SETTLEMENT OF ANY INDEMNIFIED CLAIM, WITHOUT THE PRIOR WRITTEN
APPROVAL OF THE INDEMNIFYING PARTY.


 


18.5.8         THE INDEMNIFYING PARTY SHALL NOT CEASE TO DEFEND, COMPROMISE OR
SETTLE ANY INDEMNIFIED CLAIM WITHOUT THE INDEMNIFIED PARTY’S PRIOR WRITTEN
CONSENT, IF SUCH COMPROMISE OR SETTLEMENT:


 

(A)        WOULD IMPOSE AN INJUNCTION OR OTHER EQUITABLE RELIEF UPON THE
INDEMNIFIED PARTY;

 

(B)       CALLS FOR AN ADMISSION OF LIABILITY OR OTHER STATEMENT AGAINST THE
INTERESTS OF THE INDEMNIFIED PARTY; OR

 

(C)        DOES NOT INCLUDE THE THIRD PARTY’S RELEASE OF THE INDEMNIFIED PARTY
FROM ALL LIABILITY RELATING TO SUCH INDEMNIFIED CLAIM.

 


18.5.9         IN THE EVENT THAT AN INDEMNIFYING PARTY IS OBLIGED TO INDEMNIFY
AN INDEMNIFIED PARTY PURSUANT TO THIS SECTION 18, THE INDEMNIFYING PARTY SHALL,
UPON FULFILLMENT OF ITS OBLIGATIONS WITH RESPECT TO THE INDEMNIFIED CLAIM,
INCLUDING PAYMENT IN FULL OF ALL AMOUNTS DUE PURSUANT TO ITS INDEMNIFICATION
OBLIGATIONS, BE SUBROGATED TO THE RIGHTS OF THE INDEMNIFIED PARTY WITH RESPECT
TO THE INDEMNIFIED CLAIM.


 


18.6        EMPLOYEE INDEMNITIES


 

The Parties agree to be bound by the indemnities set forth at Schedule E
(Employees).

 


19.          LIMITATION OF LIABILITY


 


19.1        LIMITATION OF LIABILITY


 


19.1.1         SUBJECT TO SECTION 19.1.3, NOTWITHSTANDING ANY OTHER PROVISION OF
THIS AGREEMENT, IN NO EVENT SHALL EITHER PARTY, ITS AFFILIATES, SERVICE
RECIPIENTS OR END USERS BE LIABLE TO THE OTHER PARTY OR ITS AFFILIATES, SERVICE
RECIPIENTS OR END USERS FOR ANY INDIRECT, SPECIAL, INCIDENTAL, PUNITIVE,
EXEMPLARY OR CONSEQUENTIAL DAMAGES WHATSOEVER (INCLUDING, WITHOUT LIMITATION,
DAMAGES FOR LOSS OF BUSINESS PROFITS, BUSINESS INTERRUPTION, LOSS OF DATA OR
OTHER PECUNIARY LOSS) WHETHER ARISING IN CONTRACT OR TORT (INCLUDING NEGLIGENCE)
ARISING OUT OF OR RELATED TO THIS AGREEMENT, EVEN IF THE OFFENDING PARTY HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.


 


19.1.2         SUBJECT TO SECTION 19.1.3;

 

55

--------------------------------------------------------------------------------


 

(A)        CSC’S AND ITS AFFILIATES’ TOTAL LIABILITY TO TEXTRON AND ITS
AFFILIATES FOR ALL CLAIMS, LOSSES AND LIABILITIES  UNDER OR IN CONNECTION WITH
THE SERVICES, THE AGREEMENT AND THE LOCAL ENABLING AGREEMENTS, WHETHER ARISING
IN CONTRACT, TORT (INCLUDING NEGLIGENCE), MISREPRESENTATION (OTHER THAN
FRAUDULENT MISREPRESENTATION), BREACH OF STATUTORY DUTY OR OTHERWISE PURSUANT TO
THIS AGREEMENT, SHALL BE LIMITED, IN THE AGGREGATE, TO AN AMOUNT EQUAL TO [***]
DOLLARS ($[***]) UNITED STATES CURRENCY; AND

 

(B)       TEXTRON’S AND ITS AFFILIATES’ TOTAL LIABILITY TO CSC AND ITS
AFFILIATES FOR ALL CLAIMS, LOSSES AND LIABILITIES UNDER OR IN CONNECTION WITH
THE SERVICES, THE AGREEMENT, AND THE LOCAL ENABLING AGREEMENTS, WHETHER ARISING
IN CONTRACT, TORT (INCLUDING NEGLIGENCE), MISREPRESENTATION (OTHER THAN
FRAUDULENT MISREPRESENTATION), BREACH OF STATUTORY DUTY OR OTHERWISE PURSUANT TO
THIS AGREEMENT (EXCLUDING THE OBLIGATION TO PAY CSC THE SERVICE CHARGES PURSUANT
TO SECTION 6.2), SHALL BE LIMITED, IN THE AGGREGATE, TO AN AMOUNT EQUAL TO [***]
DOLLARS ($[***]) UNITED STATES CURRENCY.

 


19.1.3         NOTHING IN THIS AGREEMENT SHALL BE DEEMED TO EXCLUDE OR LIMIT A
PARTY’S LIABILITY WITH RESPECT TO:


 

(A)       DEATH OR PERSONAL OR BODILY INJURY ARISING AS A RESULT OF ANY ACT OR
OMISSION OF SUCH PARTY OR ANY OF ITS CONTRACTORS OR SUBCONTRACTORS;

 

(B)       ANY INDEMNITY GIVEN SUCH PARTY UNDER THE AGREEMENT;

 

(C)       ANY BREACH SUCH PARTY OF:

 

(I)        ITS OBLIGATIONS UNDER THIS AGREEMENT WITH RESPECT TO THE OTHER
PARTY’S INTELLECTUAL PROPERTY RIGHTS OR CONFIDENTIAL INFORMATION; OR

(II)       SECTION 17.3; OR

 

(D)       LOSSES OCCASIONED BY WRONGFUL TERMINATION OF THIS AGREEMENT, OR
ABANDONMENT OF A MATERIAL PORTION OF THE SERVICES WHICH IS NOT CURED WITHIN
[***] AFTER WRITTEN NOTICE THEREOF GIVEN BY TEXTRON; PROVIDED, HOWEVER, THAT
THIS SECTION SHALL NOT APPLY TO A REQUEST FOR SERVICES THAT ARE NOT THEN BEING
PERFORMED.

 


19.1.4         FOR PURPOSES OF THIS SECTION 19, THE TERM “AFFILIATES” SHALL
INCLUDE, IN THE CASE OF CSC, ALL CSC AFFILIATES, AND, IN THE CASE OF TEXTRON,
ALL AFFILIATES, ALL SERVICE RECIPIENTS AND ALL END USERS, WHETHER DENOMINATED AS
END USERS, PERMITTED USERS, AUTHORIZED USERS OR OTHERWISE.


 


20.          INSURANCE AND RISK


 


20.1        INSURANCE COVERAGE


 


20.1.1         WITHOUT LIMITATION TO ANY OTHER TERM OF THIS AGREEMENT, FOR THE
TERM, CSC SHALL TAKE OUT AND MAINTAIN, AT CSC’S OWN COST AND EXPENSE, THE
FOLLOWING INSURANCE COVERAGE WITH A REPUTABLE INSURANCE COMPANY AND ON TERMS
USUAL AND CUSTOMARY TO CSC’S BUSINESS:


 

(A)       COMMERCIAL GENERAL LIABILITY INSURANCE INCLUDING PRODUCT AND PUBLIC
LIABILITY INSURANCE FOR AN INSURED AMOUNT OF NOT LESS THAN $[***] PER OCCURRENCE
AND IN THE AGGREGATE DURING ANY ONE INSURANCE PERIOD; LIMITS MAY BE PROVIDED BY
UMBRELLA AND/OR EXCESS LIABILITY POLICIES

 

56

--------------------------------------------------------------------------------


 

(B)       PROFESSIONAL LIABILITY AND ERRORS AND OMISSIONS INSURANCE FOR AN
INSURED AMOUNT OF NOT LESS THAN $[***] PER CLAIM AND IN THE AGGREGATE DURING ANY
ONE INSURANCE PERIOD; THE POLICY WILL CONTAIN A RETROACTIVE DATE NO LATER THAN
THE SIGNATURE DATE AND IF THERE IS AN INTERRUPTION IN THE RETROACTIVE DATE AN
EXTENDED REPORTING PERIOD WILL BE PURCHASED ACCORDING TO THE TERMS OF THE POLICY
IN FORCE AT THE TIME OF THE RETROACTIVE DATE INTERRUPTION;

 

(C)       PROPERTY INSURANCE TO COVER CSC’S RISK OF LOSS UNDER SECTION 20.3;

 

(D)       EMPLOYEE DISHONESTY INSURANCE AND COMPUTER FRAUD INSURANCE FOR AN
INSURED AMOUNT OF NOT LESS THAN $[***] PER LOSS AND IN THE AGGREGATE DURING ANY
ONE INSURANCE PERIOD;

 

(E)       EMPLOYER’S LIABILITY AND/OR WORKERS’ COMPENSATION AS REQUIRED BY LAW;

 

(F)        BUSINESS AUTOMOBILE LIABILITY COVERING VEHICLES THAT CSC OWNS, HIRES
OR LEASES FOR AN INSURED AMOUNT OF NOT LESS THAN $[***] PER OCCURRENCE; LIMITS
MAY BE PROVIDED BY UMBRELLA AND/OR EXCESS LIABILITY POLICIES; AND

 

(G)       ANY OTHER INSURANCE REQUIRED TO COMPLY WITH ANY APPLICABLE LAW.

 

The above insurance coverage (items a, b, d and e) shall be primary and
non-contributory with regard to CSC’s acts or omissions regardless of any
insurance which may be carried by Textron and shall be procured from insurance
companies of recognized financial responsibility with an A rating or better, as
rated by the A.M. Best’s rating guide for property and casualty insurance
companies; provided, however, that CSC shall not be required to change a company
as a result of a drop in rating after insurance has been procured until [***]
after such drop in rating has occurred and provided, further, that CSC may
procure insurance from an insurance company having a rating lower than A, as
rated by the A.M. Best’s rating guide for property and casualty insurance
companies, with Textron’s prior written consent for the specific insurance
company.

 


20.1.2         THIS SECTION 20.1 SHALL NOT BE CONSTRUCTED AS TO CONSTITUTE
ACCEPTANCE BY TEXTRON OF ANY RESPONSIBILITY FOR LIABILITY IN EXCESS OF THE
INSURANCE COVERAGE CONTEMPLATED HEREIN.


 


20.1.3         IF CSC FAILS OR REFUSES TO OBTAIN APPROPRIATE INSURANCE COVER AS
CONTEMPLATED IN THIS SECTION 20.1, IN ADDITION TO ANY OTHER REMEDIES AVAILABLE
TO TEXTRON UNDER THIS AGREEMENT OR AT LAW, TEXTRON MAY FOLLOW THE PROCEDURES SET
FORTH IN SECTION 23.


 


20.2        TERMS OF INSURANCE


 

CSC shall:

 


20.2.1         PROVIDE TEXTRON WITH A CERTIFICATE OF INSURANCE EVIDENCING THAT
COVERAGE AND POLICY ENDORSEMENTS REQUIRED UNDER THIS AGREEMENT ARE MAINTAINED
AND CONTAINING A SUMMARY OF THE KEY PROVISIONS (INCLUDING, WITHOUT LIMITATION,
THE COMMENCEMENT AND EXPIRATION DATES AND THE TERRITORIAL LIMITS) FOR EACH OF
THE INSURANCE POLICIES SET FORTH IN SECTION 20.1 WITHIN [***] FOLLOWING THE
SIGNATURE DATE AND, WITH RESPECT TO RENEWALS, WITHIN [***] OF EXPIRATION OF
COVERAGE;


 


20.2.2         NOTE ON EACH INSURANCE POLICY TAKEN OUT TO PROVIDE THE COVERAGE
CONTEMPLATED IN SECTION 20.1 THAT THE INSURER SHALL NOTIFY TEXTRON IN THE EVENT
OF ANY CANCELLATION FOR NONPAYMENT OF PREMIUM OR ANY OTHER REASON BY, OR ANY
ADVERSE MODIFICATION OF THE TERMS OF SUCH INSURANCE ON THE PART OF CSC OR ITS
INSURERS;

 

57

--------------------------------------------------------------------------------


 


20.2.3         TAKE OUT INSURANCE POLICIES THAT ARE PRIMARY AND WITHOUT ANY
RIGHT OF CONTRIBUTION BY TEXTRON OR ANY INSURANCE EFFECTED BY TEXTRON;


 


20.2.4         CAUSE THE CSC SUBCONTRACTORS TO MAINTAIN INSURANCE COVERAGE
COMMENSURATE WITH THE SCOPE OF SERVICES TO BE PERFORMED BY THE CSC
SUBCONTRACTOR, NAMING CSC AS AN ADDITIONAL INSURED OR LOSS PAYEE WHERE RELEVANT;


 


20.2.5         BE SOLELY RESPONSIBLE, IN THE CASE OF LOSS OR DAMAGE OR OTHER
EVENT THAT REQUIRES NOTICE OR OTHER ACTION UNDER THE TERMS OF ANY INSURANCE
COVERAGE SPECIFIED IN SECTION 20.1, TO TAKE SUCH ACTION.  CSC SHALL PROVIDE
TEXTRON WITH CONTEMPORANEOUS NOTICE AND WITH SUCH OTHER INFORMATION AS TEXTRON
MAY REQUEST REGARDING THE EVENT IF TEXTRON IS NAMED AS A PARTY TO THE CLAIM AND
IF THE TEXTRON IS AN ADDITIONAL INSURED UNDER THE RELEVANT INSURANCE POLICY;


 


20.2.6         COMPLY WITH THE INSURANCE POLICIES TAKEN OUT TO PROVIDE THE
COVERAGE CONTEMPLATED IN SECTION 20.1;


 


20.2.7         CAUSE ALL INSURANCE POLICIES CONTEMPLATED UNDER SECTIONS
20.1.1(A), (C), (E) AND (F) TO INCLUDE A WAIVER BY THE INSURER OF ITS RIGHT TO
SUBROGATION UNDER SUCH POLICIES IN FAVOR OF TEXTRON; AND


 


20.2.8         CAUSE TEXTRON TO BE NAMED AS LOSS PAYEE UNDER THE INSURANCE
POLICIES CONTEMPLATED IN SECTIONS 20.1.1(C) AND (D) AND AS AN ADDITIONAL INSURED
UNDER THE INSURANCE POLICIES CONTEMPLATED IN SECTION 20.1.1 (A) AND (F).


 


20.3        RISK OF LOSS AND DAMAGE


 

CSC shall be responsible for the risk of loss of, and physical damage to, any
Equipment and Software that is owned or leased by Textron or a Service Recipient
and is in the custody or control of CSC or the CSC Subcontractors and used to
provide the Services, except to the extent that any loss of, or damage to, any
such Equipment and Software is caused by a wrongful or negligent act or omission
of Textron, any of the Service Recipients or its or their respective contractors
or Personnel.  Textron shall be responsible for the risk of loss of, and
physical damage to, any Equipment and Software that is owned or leased by CSC or
a CSC Affiliate and is in the custody or control of Textron, any of the Service
Recipients or its or their respective contractors or Personnel except to the
extent that any loss of, or damage to, and such Equipment and Software is caused
by a wrongful or negligent act or omission of CSC or the CSC Subcontractors. 
Textron shall provide property insurance to cover Textron’s risk of loss under
this Section 20.3.

 


21.          FORCE MAJEURE


 


21.1        FORCE MAJEURE EVENTS


 


21.1.1         SUBJECT TO SECTION 21.1.2, NEITHER PARTY SHALL BE LIABLE FOR ANY
BREACH, OR DELAY IN PERFORMANCE, OF ITS OBLIGATIONS UNDER THIS AGREEMENT IF, AND
TO THE EXTENT THAT:


 

(A)       THE BREACH OR DELAY IS DIRECTLY CAUSED BY:

 

(I)        FIRE, FLOOD, EARTHQUAKE OR ACT OF GOD;

(II)       WAR, RIOT, REBELLION, TERRORISM, CIVIL DISORDER OR REVOLUTION;

(III)      EPIDEMIC OR OUTBREAK OF DISEASE;

(IV)      STRIKES, LOCKOUTS OR LABOR DISPUTES (BUT IN EACH CASE, OTHER THAN OF
THE NON-PERFORMING PARTY’S EMPLOYEES); OR

(V)       OTHER CAUSES SIMILAR TO THE ABOVE THAT ARE BEYOND ITS REASONABLE
CONTROL; AND

 

58

--------------------------------------------------------------------------------


 

(B)       SUCH BREACH OR DELAY:

 

(I)        IS NOT THE FAULT OF THE NON-PERFORMING PARTY; AND

(II)       COULD NOT HAVE BEEN PREVENTED BY THE NON-PERFORMING PARTY TAKING
REASONABLE PRECAUTIONS,

(III)      (EACH A “FORCE MAJEURE EVENT”).

 


21.1.2         UPON THE OCCURRENCE OF A FORCE MAJEURE EVENT, THE NON-PERFORMING
PARTY SHALL:


 

(A)       IMMEDIATELY NOTIFY THE OTHER PARTY OF THE OCCURRENCE OF THE FORCE
MAJEURE EVENT, DESCRIBING THE CIRCUMSTANCES CAUSING SUCH DELAY OF PERFORMANCE TO
A REASONABLE LEVEL OF DETAIL, AND GIVING AN ESTIMATE OF WHEN PERFORMANCE WILL
RECOMMENCE; AND

 

(B)       USE COMMERCIALLY REASONABLE EFFORTS TO PERFORM (OR RECOMMENCE
PERFORMING) ITS OBLIGATIONS AS SOON AS, AND TO THE EXTENT, POSSIBLE, INCLUDING
THROUGH THE USE OF ALTERNATIVE SOURCES, WORKAROUNDS, PLANS AND, IN THE CASE OF
CSC, COMPLYING WITH ITS OBLIGATIONS TO PERFORM DISASTER RECOVERY SERVICES AS
DESCRIBED IN THIS AGREEMENT.

 


21.2        ALLOCATION OF RESOURCES


 


21.2.1         IF A FORCE MAJEURE EVENT CAUSES CSC TO ALLOCATE LIMITED RESOURCES
BETWEEN CSC’S CUSTOMERS, CSC SHALL NOT PLACE TEXTRON OR ANY SERVICE RECIPIENT
LOWER IN PRIORITY TO ANY OTHER SIMILARLY-AFFECTED CUSTOMER.


 


21.2.2         CSC SHALL NOT REDEPLOY OR REASSIGN ANY PERSON IN A KEY CSC
POSITION TO ANOTHER CUSTOMER ACCOUNT IN THE EVENT OF A FORCE MAJEURE EVENT.


 


21.3        SUBCONTRACTORS


 

The failure of any of the CSC Subcontractors to perform any obligation owed to
CSC shall only constitute a Force Majeure Event with respect to CSC’s
performance of its obligations under this Agreement if, and to the extent that,
the failure by the CSC Subcontractor is directly caused by a Force Majeure
Event.

 


21.4        TEXTRON OPTION


 


21.4.1         IF A FORCE MAJEURE EVENT SUBSTANTIALLY PREVENTS OR DELAYS
PERFORMANCE OF ANY OF THE SERVICES, CSC SHALL ATTEMPT TO RESTORE SUCH SERVICES
OR PROCURE SUCH SERVICES FROM AN ALTERNATIVE SOURCE, AS FOLLOWS:


 

(A)       IF THE PREVENTED OR DELAYED SERVICES ARE COVERED BY A DISASTER
RECOVERY PLAN, WITHIN THE TIME, AND TO THE EXTENT, SPECIFIED IN AN APPLICABLE
DISASTER RECOVERY PLAN;

 

(B)       IF THE PREVENTED OR DELAYED SERVICES ARE NOT COVERED BY A DISASTER
RECOVERY PLAN, BUT ARE REASONABLY IDENTIFIED TO CSC IN WRITING BY TEXTRON AS
CRITICAL, WITHIN [***] AFTER THE FORCE MAJEURE EVENT; OR

 

(C)       FOR ALL OTHER PREVENTED OR DELAYED SERVICES,  WITHIN [***] AFTER THE
FORCE MAJEURE EVENT.

 

CSC shall be liable for payment for Services procured from an alternate source
for not less than [***] and thereafter, at CSC’s election, Textron shall
reimburse CSC for the amount such Services; provided, however that for so long
during the Term as CSC

 

59

--------------------------------------------------------------------------------


 

procures substitute Services, Textron shall continue to pay CSC’s Service
Charges for the Services.

 


21.4.2         TO THE EXTENT THAT THE FORCE MAJEURE EVENT REQUIRES TEMPORARY OR
PERMANENT REPLACEMENT OF A TEXTRON FACILITY OR COMPONENTS OF THE SUPPORTED
INFRASTRUCTURE SYSTEM THAT ARE LOCATED AT A TEXTRON FACILITY, TEXTRON SHALL BE
LIABLE FOR PAYMENT OF COSTS FOR PROCURING SUCH COMPONENTS FROM AN ALTERNATIVE
SOURCE.


 


21.4.3         IF CSC FAILS TO RESTORE, OR PROCURE FROM AN ALTERNATIVE SOURCE,
IN ACCORDANCE WITH SECTION 21.4.1, OR FAILS TO MAINTAIN SUBSTITUTED SERVICES, OR
REQUIRES TEXTRON TO REIMBURSE CSC FOR ANY SUBSTITUTED SERVICES, FOR ANY SERVICES
THAT ARE PREVENTED OR DELAYED BY A FORCE MAJEURE OCCURRENCE, TEXTRON MAY, AT ITS
OPTION [***], (A) [***]; OR (B) [***].


 


21.5        NO COMPENSATION


 

Except as provided in the disaster recovery plan or Sections 21.4.1 and 21.4.3
above, CSC shall not have the right to any additional payments from Textron as a
result of any Force Majeure Event or the performance of its obligations under
this Section 21.

 


22.          DISPUTE RESOLUTION AND CHOICE OF LAW


 

Any dispute between the Parties arising out of or relating to this Agreement
will be resolved as provided in this Section 22 and Schedule K (Governance).

 


22.1        INFORMAL DISPUTE RESOLUTION


 


22.1.1         SUBJECT TO SECTION 22.1.2 AND SECTION 22.4 BELOW, THE PARTIES
WILL ATTEMPT TO RESOLVE DISPUTES BETWEEN THE PARTIES ARISING OUT OF OR RELATING
TO THIS AGREEMENT USING THE INFORMAL DISPUTE RESOLUTION PROCEDURE AS SET FORTH
IN THIS SECTION 22.1 AND SCHEDULE K (GOVERNANCE) PRIOR TO THE INITIATION OF THE
FORMAL DISPUTE RESOLUTION PROCEDURES SET FORTH IN SECTION 22.4.


 


22.1.2         NOTHING IN THIS SECTION 22.1 WILL, AT ANY TIME WHILE THE INFORMAL
DISPUTE RESOLUTION OR ALTERNATIVE DISPUTE RESOLUTION PROCEDURES DESCRIBED IN
SECTION 22.2 ARE IN PROGRESS OR BEFORE OR AFTER THEY ARE INVOKED, RESTRICT
EITHER PARTY’S FREEDOM TO COMMENCE LEGAL PROCEEDINGS TO PRESERVE ANY LEGAL RIGHT
OR REMEDY OR TO PROTECT ITS CONFIDENTIAL INFORMATION OR ITS INTELLECTUAL
PROPERTY RIGHTS.


 


22.1.3         SUBJECT TO SECTION 22.1.2, DISPUTES THAT CANNOT BE RESOLVED BY
THE TEXTRON PROGRAM EXECUTIVE AND THE CSC PROGRAM EXECUTIVE SHALL FOLLOW THE
PROCEDURES AS SET FORTH BELOW AND IN SCHEDULE K (GOVERNANCE). THE POLICY AND
PROCEDURES MANUAL WILL SET FORTH ANY ESCALATION PROCEDURES FOR DISPUTES ARISING
BETWEEN THE PARTIES AND WILL GOVERN HOW THE DISPUTE IS ESCALATED TO THE TEXTRON
PROGRAM EXECUTIVE AND THE CSC PROGRAM EXECUTIVE. NOTHING SET FORTH IN THE POLICY
AND PROCEDURES MANUAL WILL SUPERSEDE THE PROVISIONS SET FORTH IN THIS AGREEMENT
NOR PREVENT EITHER PARTY FROM ESCALATING A DISPUTE TO THE TEXTRON PROGRAM
EXECUTIVE AND THE CSC PROGRAM EXECUTIVE, AS APPLICABLE.


 


22.1.4         UPON THE WRITTEN REQUEST OF A PARTY, EACH PARTY WILL APPOINT A
DESIGNATED REPRESENTATIVE WHO DOES NOT DEVOTE SUBSTANTIALLY ALL OF HIS OR HER
TIME TO PERFORMANCE UNDER THIS AGREEMENT, WHOSE TASK IT WILL BE TO MEET WITH
EACH OTHER AND WITH THE APPROPRIATE REPRESENTATIVES OF EACH PARTY, AS SET FORTH
IN SCHEDULE K (GOVERNANCE), FOR THE PURPOSE OF ATTEMPTING TO RESOLVE SUCH
DISPUTE.

 

60

--------------------------------------------------------------------------------


 


22.1.5         THE DESIGNATED REPRESENTATIVES WILL HOLD AN INITIAL MEETING
WITHIN [***] OF THEIR APPOINTMENT TO ATTEMPT TO RESOLVE THE DISPUTE AND
THEREAFTER MEET AS OFTEN AS THE PARTIES REASONABLY DEEM NECESSARY IN ORDER TO
GATHER AND FURNISH TO THE OTHER ALL INFORMATION WITH RESPECT TO THE MATTER IN
ISSUE THAT THE PARTIES BELIEVE TO BE APPROPRIATE AND GERMANE IN CONNECTION WITH
ITS RESOLUTION.  THE DESIGNATED  REPRESENTATIVES WILL DISCUSS THE DISPUTE AND
ATTEMPT TO RESOLVE THE DISPUTE WITHOUT UNREASONABLE DELAY AND WITHOUT THE
NECESSITY OF ANY FORMAL PROCEEDING.  IF THE UNRESOLVED DISPUTE IS HAVING A
MATERIAL EFFECT ON THE SERVICES, THE PARTIES WILL USE THEIR RESPECTIVE BEST
EFFORTS TO REDUCE THE ELAPSED TIME IN REACHING A RESOLUTION OF THE DISPUTE.


 


22.1.6         DURING THE COURSE OF DISCUSSION, ALL REASONABLE REQUESTS MADE BY
EITHER PARTY FOR NON-PRIVILEGED INFORMATION REASONABLY RELATED TO THIS AGREEMENT
WILL BE HONORED IN ORDER THAT EACH OF THE PARTIES MAY BE FULLY ADVISED OF THE
OTHER’S POSITION.


 


22.1.7         EACH PARTY WILL USE ALL COMMERCIALLY REASONABLE EFFORTS TO REACH
A NEGOTIATED RESOLUTION THROUGH THE ABOVE DISPUTE RESOLUTION PROCEDURE. THE
SPECIFIC FORMAT FOR SUCH RESOLUTION WILL BE LEFT TO THE REASONABLE DISCRETION OF
THE PARTIES, BUT MAY INCLUDE THE PREPARATION AND SUBMISSION OF STATEMENTS OF
FACT OR OF POSITION.


 


22.2        ALTERNATIVE DISPUTE RESOLUTION


 


22.2.1         IF THE DISPUTE IS NOT RESOLVED PURSUANT TO SECTION 22.1, EITHER
PARTY MAY PROPOSE TO THE OTHER IN WRITING THAT STRUCTURED NEGOTIATIONS ARE
ENTERED INTO WITH THE ASSISTANCE OF A NEUTRAL ADVISOR OR MEDIATOR (“NEUTRAL
ADVISER”).


 


22.2.2         THE NEUTRAL ADVISER WILL EITHER BE AGREED UPON BY THE PARTIES OR,
IN THE ABSENCE OF AGREEMENT WITHIN [***] OF THE WRITTEN PROPOSAL DESCRIBED IN
SECTION 22.2.1, APPOINTED BY THE AMERICAN ARBITRATION ASSOCIATION (“AAA”).


 


22.2.3         WITHIN [***] OF THE APPOINTMENT OF THE NEUTRAL ADVISER, THE
PARTIES WILL MEET WITH HIM OR HER IN ORDER TO AGREE ON A PROGRAM FOR THE
EXCHANGE OF ANY RELEVANT INFORMATION AND THE STRUCTURE TO BE ADOPTED FOR THE
NEGOTIATIONS.


 


22.2.4         UNLESS CONCLUDED WITH A WRITTEN LEGALLY BINDING AGREEMENT, ALL
NEGOTIATIONS CONNECTED WITH THE DISPUTE WILL BE CONDUCTED IN CONFIDENCE AND
WITHOUT PREJUDICE TO THE RIGHTS OF THE PARTIES IN ANY FUTURE PROCEEDINGS.


 


22.2.5         THE PARTIES MAY REQUEST THE NEUTRAL ADVISER TO ISSUE WRITTEN
RECOMMENDATIONS AND IF THE NEUTRAL ADVISER IS WILLING TO MAKE SUCH
RECOMMENDATIONS AND THE PARTIES ACCEPT SUCH RECOMMENDATIONS OR OTHERWISE REACH
AGREEMENT ON THE RESOLUTION OF THE DISPUTE, SUCH AGREEMENT WILL BE REDUCED TO
WRITING AND, ONCE IT IS SIGNED BY THE AUTHORIZED REPRESENTATIVES OF EACH PARTY,
WILL BE BINDING ON THE PARTIES.


 


22.2.6         IN THE EVENT THAT ALTERNATIVE DISPUTE RESOLUTION IN ACCORDANCE
WITH THIS SECTION 22.2 IS INITIATED AND THE PARTIES FAIL TO REACH AGREEMENT IN
THE STRUCTURED NEGOTIATIONS WITHIN [***] OF THE APPOINTMENT OF THE NEUTRAL
ADVISER OR OTHERWISE WITHDRAW FROM THE STRUCTURED NEGOTIATIONS, THEN ANY DISPUTE
OR DIFFERENCE BETWEEN THEM MAY BE REFERRED TO THE COURTS IN ACCORDANCE WITH
SECTION 22.3 OR SECTION 22.4.


 


22.2.7         UNLESS AGREED OTHERWISE BY THE PARTIES, EACH PARTY WILL BEAR ITS
OWN COSTS AND EXPENSES ASSOCIATED WITH PARTICIPATING IN THE DISPUTE RESOLUTION
PROCESS AND ANY THIRD PARTY COSTS, INCLUDING FEES PAYABLE TO THE NEUTRAL ADVISER
AND IN RELATION TO THE HIRING OF A VENUE, WILL BE SPLIT EQUALLY BETWEEN THE
PARTIES.

 

61

--------------------------------------------------------------------------------


 


22.3        SPECIAL PROCEDURE FOLLOWING A NOTICE OF TERMINATION


 

If a Party has delivered a notice of termination of this Agreement, the chief
executive officer (or his or her designee) of each Party shall meet within [***]
after the date of such delivery for the purpose of defining the scope of the
dispute, if any, that may be referred to formal dispute resolution.  Such chief
executive officers (or designees) may include as attendees at such meeting a
reasonable number of business managers and/or legal or other advisors as he or
she requires to assist in the purpose of such meeting.

 


22.4        FORMAL DISPUTE RESOLUTION


 


22.4.1         IN THE EVENT THAT THE PARTIES ARE UNABLE TO RESOLVE A DISPUTE BY
THE APPLICATION OF THE INFORMAL AND/OR ALTERNATIVE DISPUTE RESOLUTION PROCEDURES
AS SET FORTH IN AND IN ACCORDANCE WITH SECTION 22.1 AND SECTION 22.2
RESPECTIVELY OR THE PROVISIONS OF SECTION 22.1.1 APPLY, EITHER PARTY MAY ELECT
TO SEEK RECOURSE THROUGH THE STATE AND FEDERAL COURTS LOCATED IN THE STATE OF
DELAWARE WHICH WILL HAVE EXCLUSIVE JURISDICTION WITH RESPECT TO ANY SUCH
DISPUTES PROVIDED THAT NO EXCLUSIVITY AS TO JURISDICTION WILL APPLY WITH RESPECT
TO:


 

(A)       A PARTY SEEKING EQUITABLE, INJUNCTIVE OR OTHER SIMILAR RELIEF;

 

(B)       ENFORCEMENT OR OTHER SIMILAR PROCEEDINGS IN ANY COURT OF COMPETENT
JURISDICTION; OR

 

(C)       AN ACTION COMMENCED BY A THIRD PARTY OR IN WHICH THIRD-PARTY JOINDER
IS NECESSARY OR DESIRABLE AND THE THIRD PARTY IS NOT AMENABLE TO THE EXCLUSIVE
JURISDICTION OF THE COURTS LOCATED IN THE STATE OF DELAWARE.

 


22.4.2         NOTHING WILL PREVENT A PARTY FROM AT ANY TIME COMMENCING COURT
PROCEEDINGS RELATING TO ANY DISPUTE ARISING FROM THIS AGREEMENT AFTER HAVING
NOTIFIED THE OTHER PARTY IN WRITING OF ITS INTENTION TO WITHDRAW FROM A DISPUTE
RESOLUTION PROCESS SET FORTH IN SECTIONS 22.1 OR 22.2.


 


22.5        EQUITABLE RELIEF


 

Each Party may be entitled to equitable relief against the other Party (in
addition to any other rights available under this Agreement or applicable Laws)
for any breaches by the other Party of its obligations under this Agreement.

 


22.6        CONTINUED PERFORMANCE


 

The Parties agree to continue, without interruption, to honor their ongoing
obligations, if any, under this Agreement, including but not limited to
performance of Services and payment of amounts that are required to be paid. 
The Parties shall use good faith efforts and due diligence to expedite the final
resolution of any dispute.

 


22.7        GOVERNING LAW


 

The construction, performance and validity of this Agreement shall be governed
by the law of the State of Delaware, without reference to that state’s
provisions regarding choice of law.

 


22.8        WAIVER OF RIGHT TO TRIAL BY JURY


 

Each Party hereby waives its right to trial by jury for purposes of resolution
of any dispute in accordance with Section 22.4 or 22.5.

 

62

--------------------------------------------------------------------------------


 


23.          STEP-IN RIGHTS


 

If a breach by CSC of this Agreement substantially prevents or delays
performance of the Services necessary for the performance of a Textron function
reasonably identified by Textron as critical and the applicable Services are nor
restored by the later of the time specified in the disaster recovery plan for
restoration of such function(s) or if such functions are not covered by a
disaster recovery plan for more than [***], then without limiting any other
rights of Textron (whether in Law or under the Agreement), Textron may at its
option:

 


23.1.1         [***]; OR


 


23.1.2         [***]; OR


 


23.1.3         [***].


 


24.          TERMINATION


 


24.1        TERMINATION FOR CAUSE OR INSOLVENCY BY TEXTRON


 


24.1.1         WITHOUT PREJUDICE TO ANY OTHER RIGHTS OR REMEDIES IT MAY HAVE,
TEXTRON, BY GIVING WRITTEN NOTICE TO CSC, MAY TERMINATE THIS AGREEMENT, IN WHOLE
OR IN PART, AS OF THE DATE SPECIFIED IN THE NOTICE OF TERMINATION (AS THE SAME
MAY BE AMENDED IN ACCORDANCE WITH SECTION 24.5), WITHOUT FURTHER LIABILITY TO
CSC, IF ANY OF THE FOLLOWING CIRCUMSTANCES OCCUR OR EXIST:


 

(A)       CSC COMMITS A MATERIAL BREACH OF THIS AGREEMENT, WHICH BREACH IS NOT
CURED WITHIN [***] AFTER WRITTEN NOTICE OF THE BREACH FROM TEXTRON TO CSC, IF
REASONABLY CAPABLE OF BEING CURED IN SUCH TIME, AND IF NOT THEN CURED WITHIN
[***] AFTER WRITTEN NOTICE OF THE BREACH FROM TEXTRON TO CSC SO LONG AS CSC
MAKES CONTINUOUS, DILIGENT EFFORTS TO CURE SUCH BREACH THROUGHOUT THE EXTENDED
CURE PERIOD;

 

(B)       CSC COMMITS A MATERIAL BREACH OF THIS AGREEMENT OR A TOWER SERVICES
AGREEMENT WHICH IS NOT CAPABLE OF BEING CURED; OR

 

(C)        CSC COMMITS REPEATED BREACHES OF CSC’S OBLIGATIONS UNDER THIS
AGREEMENT OR A TOWER SERVICES AGREEMENT (WHETHER OF THE SAME OR DIFFERENT
OBLIGATIONS AND REGARDLESS OF WHETHER THESE BREACHES ARE CURED), THE CUMULATIVE
EFFECT OF WHICH IS A MATERIAL BREACH OF THIS AGREEMENT OR A TOWER SERVICES
AGREEMENT.

 


24.1.2         WITHOUT PREJUDICE TO ANY OF THE RIGHTS OR REMEDIES IT MAY HAVE,
TEXTRON, BY GIVING WRITTEN NOTICE TO CSC, MAY TERMINATE THIS AGREEMENT, AS OF
THE DATE SPECIFIED IN THE NOTICE OF TERMINATION (AS THE SAME MAY BE AMENDED IN
ACCORDANCE WITH SECTION 24.5) IF:


 

(A)       A VOLUNTARY OR INVOLUNTARY PETITION IS FILED FOR PROTECTION OF CSC
UNDER THE UNITED STATES BANKRUPTCY CODE AND IS NOT DISMISSED WITHIN [***] AFTER
FILING;

 

(B)       CSC ENTERS INTO AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS;

 

(C)       IS THE SUBJECT OF A VOLUNTARY OR INVOLUNTARY PETITION OR PROCEEDING
FOR CSC’S LIQUIDATION OR WINDING UP, WHICH PETITION, IF INVOLUNTARY, IS NOT
DISMISSED WITHIN [***]; OR

 

(D)       IF A RECEIVER, ADMINISTRATOR, EXAMINER, LIQUIDATOR, TRUSTEE OR SIMILAR
OFFICER IS APPOINTED FOR CSC OR FOR SUBSTANTIALLY ALL OF CSC’S ASSETS OR
BUSINESS AND SUCH APPOINTED OFFICER IS NOT DISCHARGED WITH [***] OF SUCH
APPOINTMENT.

 

63

--------------------------------------------------------------------------------


 


24.1.3         IF THIS AGREEMENT IS TERMINATED IN PART PURSUANT TO SECTION
24.1.1, THE SERVICE CHARGES SHALL BE EQUITABLY ADJUSTED WITH EFFECT FROM THE
TERMINATION DATE TO REFLECT THE TERMINATED SERVICES; PROVIDED, HOWEVER, THAT
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE AGREEMENT, RESOURCE UNIT PRICES
SHALL NOT BE ADJUSTED IN CONNECTION WITH TERMINATED SERVICES.


 


24.2        TERMINATION FOR CONVENIENCE BY TEXTRON


 


24.2.1         TEXTRON, BY GIVING AT LEAST [***] WRITTEN NOTICE TO CSC, MAY
TERMINATE THIS AGREEMENT, OR  ANY ONE OR MORE OF THE TOWER SERVICES AGREEMENTS,
FOR CONVENIENCE, AS OF THE DATE SPECIFIED IN THE NOTICE OF TERMINATION (AS THE
SAME MAY BE AMENDED IN ACCORDANCE WITH SECTION 24.5).


 


24.2.2         IF TEXTRON TERMINATES THIS AGREEMENT OR PART OF THE SERVICES
PURSUANT TO SECTION 24.2.1:


 

(A)        TEXTRON SHALL COMPLY WITH THE APPLICABLE TERMINATION PROVISIONS SET
FORTH IN SECTION 12 OF SCHEDULE D (PRICING); AND

 

(B)       TEXTRON’S TOTAL LIABILITY TO CSC ARISING FROM SUCH TERMINATION SHALL
BE LIMITED TO COMPLIANCE WITH SECTION (A).  IF A PURPORTED TERMINATION OF ALL OR
PART OF THIS AGREEMENT BY TEXTRON FOR CAUSE BY TEXTRON UNDER SECTION 24.1 IS
DETERMINED BY A COURT OF COMPETENT JURISDICTION NOT PROPERLY TO BE A TERMINATION
FOR CAUSE OR TERMINATION FOR CHANGE OF CONTROL, THEN SUCH TERMINATION SHALL BE
DEEMED TO BE A TERMINATION FOR CONVENIENCE FOR THE PURPOSE OF SECTION 24.2.

 


24.3        TERMINATION BY TEXTRON FOR CHANGE OF CONTROL OF CSC


 


24.3.1         TEXTRON, BY GIVING WRITTEN NOTICE TO CSC, MAY TERMINATE THIS
AGREEMENT AS OF THE DATE SPECIFIED IN THE NOTICE OF TERMINATION (AS THE SAME MAY
BE AMENDED IN ACCORDANCE WITH SECTION 24.5) IN THE EVENT OF A CHANGE OF CONTROL
OF CSC; PROVIDED, HOWEVER, THAT SUCH RIGHT OF TERMINATION SHALL ONLY BE
EXERCISABLE BY TEXTRON GIVING NOTICE OF SUCH TERMINATION WITHIN [***] OF THE
COMPLETION BY CSC OF THE TRANSACTION (OR IN THE CASE OF A SERIES OF RELATED
TRANSACTIONS, THE FINAL TRANSACTION) CONSTITUTING THE CHANGE OF CONTROL. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, CSC SHALL PROVIDE PROMPT
NOTICE TO TEXTRON IN THE EVENT OF A CHANGE OF CONTROL OF CSC, AND IN SUCH EVENT,
THE [***] PERIOD DURING WHICH TEXTRON HAS A RIGHT TO EXERCISE TERMINATION IN
ACCORDANCE WITH THIS SECTION 24.3.1 SHALL NOT COMMENCE UNTIL RECEIPT OF SUCH
NOTICE FROM CSC.  IF TEXTRON TERMINATES THIS AGREEMENT PURSUANT TO
SECTION 24.3.1, TEXTRON SHALL COMPLY WITH THE APPLICABLE TERMINATION PROVISIONS
IN SECTION 12 OF SCHEDULE D (PRICING).


 


24.3.2         TEXTRON’S TOTAL LIABILITY ARISING FROM TEXTRON TERMINATING THIS
AGREEMENT IN ACCORDANCE WITH THIS SECTION 24.3 SHALL BE LIMITED TO THE AMOUNT
PAYABLE IN ACCORDANCE WITH SECTION 24.3.1.


 


24.4        TERMINATION BY CSC FOR NON-PAYMENT


 


24.4.1         SUBJECT TO SECTION 24.4.2 BELOW, CSC, BY GIVING WRITTEN NOTICE TO
TEXTRON, MAY TERMINATE THE AGREEMENT AS OF THE DATE SPECIFIED IN THE NOTICE OF
TERMINATION, WHICH DATE SHALL NOT FALL BEFORE THE EXPIRATION OF THE [***] PERIOD
DESCRIBED IN SECTION 24.4.2 BELOW, IF:


 

(A)       TEXTRON FAILS TO PAY ANY UNDISPUTED SERVICE CHARGES OR PASS-THROUGH
EXPENSES (TO THE EXTENT THAT SUCH PASS-THROUGH EXPENSES HAVE BEEN PAID BY CSC)
WHEN

 

64

--------------------------------------------------------------------------------


 

DUE WITH RESPECT TO THE AGREEMENT WHICH EXCEED IN AGGREGATE [***] DOLLARS
($[***]), OR

 

(B)       WITHHOLDS ANY AMOUNT IN EXCESS OF THE TOTAL AMOUNT THAT TEXTRON IS
ENTITLED TO WITHHOLD IN ACCORDANCE WITH SECTION 6.8 IN CONNECTION WITH DISPUTED
PAYMENTS OR MAKES ANY OTHER DEDUCTION, WITHHOLDING OR SETOFF NOT PERMITTED BY
SECTION 6.8.

 


24.4.2         CSC SHALL NOT TERMINATE THIS AGREEMENT IN ACCORDANCE WITH
SECTION 24.4.1 ABOVE UNLESS CSC HAS GIVEN TEXTRON:


 

(A)       [***] OF NOTICE OF TEXTRON’S FAILURE TO MAKE SUCH PAYMENT; AND

 

(B)       A FURTHER WRITTEN NOTICE TO TEXTRON NOT LESS THAN [***] PRIOR TO THE
DATE OF TERMINATION.

 


24.4.3         CSC ACKNOWLEDGES AND AGREES THAT SECTION 24.4.1 SETS FORTH THE
ONLY GROUNDS UPON WHICH CSC MAY TERMINATE THIS AGREEMENT.


 


24.5        EFFECTIVE DATE OF TERMINATION


 

Textron may extend the Termination Date with respect to any notice of
termination, other than a notice of termination by CSC, given in accordance with
Section 24.1 [***] upon no less than [***] notice of such extension, provided
that the total of such extensions shall not exceed [***] from the date the
notice of termination was given.

 


24.6        TERMINATION CHARGES


 

Any Termination by Textron in accordance with this Section 24 shall not result
in the payment of any termination or other charges except as expressly provided
in Section 12 of Schedule D (Pricing).

 


24.7        EFFECT OF TERMINATION


 

Upon the expiration or termination of this Agreement or any Tower Services
Agreement, upon Textron’s request, CSC shall:

 


24.7.1         PROVIDE TO TEXTRON (OR TO THE SUCCESSOR SUPPLIER) ALL OF THE
FOLLOWING AS RELATED TO THE TERMINATED SERVICES:


 

(A)       TEXTRON DATA, TEXTRON MATERIALS, TEXTRON CONFIDENTIAL INFORMATION,
WORK PRODUCT, TEXTRON-OWNED OR LEASED EQUIPMENT, TEXTRON-OWNED OR LICENSED
SOFTWARE AND ANY ITEMS PROVIDED BY TEXTRON TO CSC THAT ARE CAPABLE OF BEING
RETURNED (“RETURNABLE MATERIAL”); AND

 

(B)       TAPES AND OTHER REMOVABLE COMPUTER-READABLE MEDIA WHICH CONTAIN ANY
RETURNABLE MATERIAL.

 


24.7.2         TRANSFER TO TEXTRON (OR TO THE SUCCESSOR SUPPLIER) ANY RETURNABLE
MATERIAL THAT IS CONTAINED ON ANY NON-REMOVABLE MEDIA, BY A MEANS AGREED BETWEEN
TEXTRON AND CSC AND, IF THEY CANNOT AGREE, BY ANY REASONABLE MEANS REQUESTED BY
TEXTRON;


 


24.7.3         PROMPTLY PROVIDE TO TEXTRON (OR TO THE SUCCESSOR SUPPLIER) ALL
DETAILS REASONABLY REQUESTED BY TEXTRON RELATING TO THE ASSETS USED BY CSC TO
PROVIDE THE SERVICES, SUBJECT TO CUSTOMARY OBLIGATIONS OF CONFIDENTIALITY AND
LIMITED USE;

 

65

--------------------------------------------------------------------------------


 


24.7.4         COOPERATE AS WITH TEXTRON TO ASSIST TEXTRON TO IDENTIFY THE
ASSETS NECESSARY FOR TEXTRON OR ITS THIRD PARTY SERVICE PROVIDER TO PROVIDE THE
TERMINATED SERVICES WITH CONTINUITY PRESERVED;


 


24.7.5         USE COMMERCIALLY REASONABLE EFFORTS TO TRANSFER, ASSIGN OR
SUBLICENSE TO TEXTRON, OR THE SUCCESSOR SUPPLIER, AS REQUIRED BY THE AGREEMENT,
THIRD PARTY SOFTWARE, AND OTHER THIRD PARTY AGREEMENTS USED TO PROVIDE THE
SERVICES AS OF THE DATE OF SUCH EXPIRATION OR TERMINATION, AT TEXTRON’S EXPENSE;


 


24.7.6         USE COMMERCIALLY REASONABLE EFFORTS TO TRANSFER OR ASSIGN TO
TEXTRON, OR THE SUCCESSOR SUPPLIER, ANY CONTRACTS APPLICABLE TO THE SERVICES
BEING PROVIDED TO TEXTRON AS OF THE DATE OF SUCH EXPIRATION OR TERMINATION,
INCLUDING MAINTENANCE SERVICES AND DISASTER RECOVERY SERVICES, SUBJECT TO
TEXTRON’S APPROVAL OF THE TERMS AND CONDITIONS APPLICABLE TO EACH SUCH CONTRACT,
AT TEXTRON’S EXPENSE;


 


24.7.7         INTRODUCE TEXTRON TO ANY VENDOR WHOSE CONTRACT CANNOT BE
TRANSFERRED OR ASSIGNED TO TEXTRON OR THE SUCCESSOR SUPPLIER IN ACCORDANCE WITH
SECTION 24.7.6 AND FACILITATE TEXTRON’S EFFORTS TO ENTER INTO A CONTRACT WITH
SUCH VENDOR FOR APPLICABLE PRODUCTS AND/OR SERVICES;


 


24.7.8         TRANSFER TO TEXTRON, OR THE SUCCESSOR SUPPLIER, THE TITLE TO OR
BENEFIT OF ALL OTHER TANGIBLE ASSETS USED DIRECTLY AND EXCLUSIVELY BY CSC TO
PROVIDE THE SERVICES, FREE AND CLEAR OF ALL LIENS, SECURITY INTERESTS OR OTHER
ENCUMBRANCES, AT NET BOOK VALUE, EXCEPT AS TO ASSETS CREATED OR ACQUIRED AT
TEXTRON’S EXPENSE, THE TRANSFER OF WHICH SHALL BE AT NO COST TO TEXTRON; AND


 


24.7.9         TAKE ALL ACTIONS REASONABLY REQUESTED BY TEXTRON TO EFFECTUATE
THE ASSIGNMENTS, SUBLICENSING AND TRANSFERS DESCRIBED IN THIS SECTION.


 

Notwithstanding anything to the contrary in this Section 24.7, CSC’s obligation
to transfer to Textron items other than Textron Data, derivative works based on
Textron Software and derivative works based on Textron Material shall be subject
to the provisions of Section 9.

 


24.8        TERMINATION ASSISTANCE


 


24.8.1         COMMENCING ON THE EARLIER OF:


 

(A)       [***] PRIOR TO EXPIRATION OF THIS AGREEMENT;

 

(B)       UPON ANY NOTICE OF TERMINATION OF THIS AGREEMENT (OR ANY PART OF THIS
AGREEMENT), (INCLUDING A TERMINATION NOTICE GIVEN BY CSC PURSUANT TO
SECTION 24.4); OR

 

(C)       ON SUCH EARLIER DATE AS TEXTRON MAY REQUEST,

 


AND FOR A PERIOD OF UP TO [***] FOLLOWING THE TERMINATION DATE (THE “TERMINATION
ASSISTANCE PERIOD”), CSC SHALL PROVIDE TO TEXTRON, OR AT TEXTRON’S REQUEST TO
THE SUCCESSOR SUPPLIER, THE REASONABLE TERMINATION ASSISTANCE REQUESTED BY
TEXTRON TO ALLOW THE SERVICES TO CONTINUE WITHOUT INTERRUPTION OR ADVERSE EFFECT
AND TO FACILITATE THE ORDERLY TRANSFER OF THE SERVICES TO TEXTRON OR THE
SUCCESSOR SUPPLIER (“TERMINATION ASSISTANCE”).


 


24.8.2         THE PURPOSES OF TERMINATION ASSISTANCE SHALL INCLUDE THE
FOLLOWING:

 

66

--------------------------------------------------------------------------------


 

(A)       TO ENABLE TEXTRON TO OBTAIN FROM A SUCCESSOR SUPPLIER, OR TO PROVIDE
FOR ITSELF, SERVICES TO SUBSTITUTE FOR OR REPLACE THOSE PROVIDED BY CSC;

 

(B)       FOR CSC TO ASSIST TEXTRON DURING THE TERMINATION ASSISTANCE PERIOD, SO
THAT TEXTRON OR ITS SUCCESSOR SUPPLIER CAN FROM THE END OF THE TERMINATION
ASSISTANCE PERIOD PERFORM IN SUBSTITUTION FOR CSC:

 

(I)        ALL OF THE SERVICES IN THE EVENT THIS AGREEMENT IS TERMINATED IN ITS
ENTIRETY OR THE TERM EXPIRES;

(II)       WITH RESPECT TO A PARTIAL TERMINATION OF THIS AGREEMENT, THOSE
SERVICES TERMINATED;

(III)      IF SERVICES ARE REMOVED FROM SCOPE, THOSE SERVICES; OR

(IV)      TO ELIMINATE OR MINIMIZE ANY DISRUPTION OR DETERIORATION OF THE
SERVICES, OR FAILURE TO ACHIEVE THE SERVICE LEVELS, DURING AND AS A RESULT OF
THE HANDOVER OF ANY OF THE TERMINATED OR REMOVED SERVICES.

 


24.8.3         REGARDLESS OF THE REASON FOR TERMINATION, TERMINATION ASSISTANCE
SHALL INCLUDE THE SERVICES AND ASSISTANCE SET FORTH IN SCHEDULE H (TERMINATION
ASSISTANCE), AND TEXTRON SHALL PAY CSC FOR TERMINATION ASSISTANCE SERVICES IN
ACCORDANCE WITH SCHEDULE H.


 


24.8.4         IN THE PROCESS OF EVALUATING WHETHER TO UNDERTAKE OR ALLOW
TERMINATION OR RENEWAL OF THIS AGREEMENT, TEXTRON MAY OBTAIN OFFERS FOR
PERFORMANCE OF SERVICES SIMILAR TO THE SERVICES FOLLOWING TERMINATION OF THIS
AGREEMENT FROM ONE OR MORE SUCCESSOR SUPPLIERS.  AS AND WHEN REASONABLY
REQUESTED BY TEXTRON FOR USE IN THIS PROCESS, CSC SHALL PROVIDE TO TEXTRON SUCH
INFORMATION AND OTHER COOPERATION REGARDING PERFORMANCE OF THE SERVICES AS WOULD
BE REASONABLY NECESSARY FOR A THIRD PARTY TO PREPARE AN INFORMED, NON-QUALIFIED
OFFER FOR SUCH SERVICES, AND FOR A THIRD PARTY NOT TO BE DISADVANTAGED COMPARED
TO CSC IF CSC WERE TO BE INVITED BY TEXTRON TO SUBMIT A PROPOSAL.  CSC’S SUPPORT
IN THIS RESPECT SHALL INCLUDE PROVIDING INFORMATION REGARDING INFRASTRUCTURE
SYSTEMS, STAFFING, AND OTHER MATTERS DESCRIBED IN SCHEDULE I.A (TRANSITION PLAN
AND MILESTONES) THAT IS SIMILAR TO THE KINDS OF INFORMATION PROVIDED TO CSC BY
TEXTRON PRIOR TO THE HANDOVER DATE(S), AS APPLICABLE TO THIS SECTION 24.8.4,
PROVIDED CSC SHALL NOT BE REQUIRED TO PROVIDE PROPRIETARY INFORMATION TO CSC
COMPETITOR.


 


24.8.5         TO THE EXTENT THAT CSC IS PROVIDING TERMINATION ASSISTANCE
SERVICES AFTER THE TERMINATION DATE, TEXTRON SHALL PAY FOR SUCH TERMINATION
ASSISTANCE SERVICES AT THE RATES FOR PROJECTS SET FORTH IN SCHEDULE D (PRICING).


 


24.9        EQUITABLE REMEDIES


 

CSC acknowledges that in the event it breaches (or attempts or threatens to
breach) its obligation to provide Termination Assistance to Textron as provided
in Section 24.8, provided customer is currently paying all charges due under
this Agreement, Textron may be irreparably harmed.  In such a circumstance,
Textron may proceed directly to court.  If a court of competent jurisdiction
finds that CSC has breached (or attempted or threatened to breach) any such
obligations, CSC agrees that without any additional findings of irreparable
injury, or other conditions to injunctive relief, CSC shall not oppose the entry
of an appropriate order compelling performance by CSC and restraining CSC from
any further breaches (or attempted or threatened breaches).

 


24.10      ACCRUED RIGHTS


 

Termination or expiration of this Agreement shall not affect any accrued rights
of either Party.

 

67

--------------------------------------------------------------------------------


 


24.11      SURVIVAL


 

The following Sections shall survive the Termination or expiration of this
Agreement:  1, 6, 7.5, 9, 11.8, 15.6, 16, 18, 19, 22, 24.5, 24.11 and 25 and any
other provision which by its nature should survive termination.

 


25.          GENERAL


 


25.1        NON-SOLICITATION OF EMPLOYEES


 

Subject to Paragraph 3 of Schedule E (Employees), during the Term and for a
period of [***] after the Termination Date of the Agreement (except in the event
of Termination by Textron in accordance with Section 24.1), neither Party shall
directly or indirectly solicit or attempt to solicit, without the prior written
consent of the other Party, (i) in the case of Textron, CSC employees employed
or engaged in the provision of the Services at the date of such solicitation or
attempted solicitation or who have been so employed or engaged during the
preceding [***], and (ii) in the case of CSC, Textron employees employed or
engaged in the provision of its information systems at the date of such
solicitation or attempted solicitation or who have been so employed or engaged
during the preceding [***].  For the purposes of this Section, ‘solicit’ means
an approach by a Party or a Third Party on its behalf to an individual with a
view to employ or engage or procure the employment or engagement of such person
as an employee, director, officer or independent contractor or consultant, other
than by way of general advertising.

 


25.2        PUBLIC STATEMENT


 


25.2.1         SUBJECT TO SECTIONS 25.2.2 AND 25.2.3, CSC SHALL:


 

(A)       SUBMIT TO TEXTRON ANY ADVERTISING, WRITTEN SALES PROMOTIONS, PRESS
RELEASES, PUBLIC ANNOUNCEMENTS AND OTHER PROMOTIONAL, MARKETING OR PUBLICITY
MATERIAL RELATING TO THIS AGREEMENT IN WHICH TEXTRON’S NAME, CORPORATE LOGO OR
TRADEMARK IS MENTIONED OR WHICH CONTAINS LANGUAGE FROM WHICH THE CONNECTION OF
SAID NAME, LOGO OR TRADEMARK MAY BE INFERRED OR IMPLIED (“PUBLICITY MATERIAL”);

 

(B)       NOT PUBLISH OR USE (OR AUTHORIZE THE PUBLICATION OR USE OF) ANY
PUBLICITY MATERIAL WITHOUT TEXTRON’S PRIOR WRITTEN CONSENT, WHICH MAY BE GRANTED
OR WITHHELD IN TEXTRON’S SOLE DISCRETION; AND

 

(C)       COORDINATE WITH TEXTRON ANY PRESS RELEASES OR PUBLIC ANNOUNCEMENT THAT
IT MAKES IN RELATION TO THIS AGREEMENT.

 


25.2.2         NOTWITHSTANDING SECTION 25.2.1, CSC MAY USE TEXTRON’S NAME FOR
THE PURPOSES OF INTERNAL ANNOUNCEMENTS WITHIN ITS ORGANIZATION, OR IN ACCORDANCE
WITH SECTION 16.5.2.


 


25.2.3         ANY PUBLICITY MATERIAL USED BY CSC SHALL MAKE CLEAR THAT TEXTRON
DOES NOT ENDORSE CSC OR ITS PROVISION OF THE SERVICES AND ANY DESCRIPTION OF THE
SERVICES IN SUCH PUBLICITY MATERIAL SHALL BE IN GENERAL TERMS ONLY.


 


25.3        NOTICES


 


25.3.1         NOTICES GIVEN UNDER THIS AGREEMENT SHALL BE:


 

(A)       IN WRITING IN THE ENGLISH LANGUAGE;

 

(B)       ADDRESSED TO THE ATTENTION OF TEXTRON PROGRAM EXECUTIVE OR CSC PROGRAM
EXECUTIVE, AS THE CASE MAY BE AT THE ADDRESS OF THE OTHER PARTY SPECIFIED IN THE

 

68

--------------------------------------------------------------------------------


 

PREAMBLE OF THIS AGREEMENT AS THE SAME MAY BE ALTERED BY NOTICE GIVEN IN
ACCORDANCE WITH THIS SECTION 25.3; AND

 

(C)        DELIVERED OR SENT IN THE MANNER SET FORTH IN SECTION 25.3.2.

 


25.3.2         A NOTICE GIVEN IN ACCORDANCE WITH SECTION 25.3.1 SHALL DEEMED TO
BE RECEIVED:


 

(A)       IF DELIVERED TO THE RECIPIENT’S ADDRESS DURING NORMAL BUSINESS HOURS,
ON THE DATE OF DELIVERY;

 

(B)       IF SENT BY PREPAID REGISTERED MAIL, RETURN RECEIPT REQUESTED, ON THE
DATE OF DELIVERY INDICATED ON THE RECEIPT; OR

 

(C)       IF SENT BY AN EXPRESS COURIER WITH A RELIABLE SYSTEM FOR TRACKING
DELIVERY, ON THE DATE OF DELIVERY TO THE RECIPIENT.

 


25.4        RELATIONSHIP OF PARTIES


 


25.4.1         CSC, IN FURNISHING THE SERVICES, WILL BE ACTING AS AN INDEPENDENT
CONTRACTOR.  NOTHING IN THIS AGREEMENT SHALL CREATE ANY RELATIONSHIP OF AGENT
AND PRINCIPAL, PARTNERSHIP, OR EMPLOYER AND EMPLOYEE BETWEEN THE PARTIES OR
BETWEEN ONE OF THE PARTIES AND THE OTHER PARTY’S EMPLOYEES.


 


25.4.2         NOTHING IN THIS AGREEMENT SHALL GIVE EITHER PARTY ANY AUTHORITY
TO ACT OR MAKE REPRESENTATIONS OR COMMITMENTS ON BEHALF OF THE OTHER PARTY OR TO
CREATE ANY CONTRACTUAL LIABILITY TO A THIRD PARTY ON BEHALF OF THE OTHER PARTY.


 


25.5        NO SECURITY


 

CSC shall not give or purport to give any security interest in any of its rights
to receive payment from Textron under this Agreement without Textron’s prior
written consent.

 


25.6        WAIVERS, CONSENTS AND APPROVAL


 


25.6.1         THE FAILURE OF EITHER PARTY TO INSIST UPON STRICT PERFORMANCE OF
ANY PROVISION OF THIS AGREEMENT, OR THE DELAY OR FAILURE OF EITHER PARTY TO
EXERCISE ANY RIGHT TO WHICH IT IS ENTITLED HEREUNDER, SHALL NOT CONSTITUTE:


 

(A)       A WAIVER OR DIMINUTION OF THAT RIGHT OR ANY OTHER RIGHT HEREUNDER; OR

 

(B)       A WAIVER WITH RESPECT TO ANY SUBSEQUENT BREACH BY THE OTHER PARTY.

 


25.6.2         A WAIVER BY EITHER PARTY OF ANY OF THE TERMS OF THIS AGREEMENT
SHALL NOT BE EFFECTIVE UNLESS AND TO THE EXTENT SUCH WAIVER IS EXPRESSLY STATED
IN WRITING AND EXECUTED BY THE DULY AUTHORIZED REPRESENTATIVE OF SUCH PARTY.


 


25.6.3         THE WAIVER BY EITHER PARTY OF A BREACH OR DEFAULT OF ANY OF THE
PROVISIONS OF THIS AGREEMENT BY THE OTHER PARTY SHALL NOT BE CONSTRUED AS A
WAIVER WITH RESPECT TO ANY SUBSEQUENT BREACH OF THE SAME OR OTHER PROVISIONS,
UNLESS EXPRESSLY STATED BY THE WAIVING PARTY IN WRITING AND THEN ONLY TO THE
EXTENT OF SUCH WRITING.


 


25.6.4         ANY WRITTEN CONSENT GIVEN BY A PARTY UNDER THIS AGREEMENT SHALL
NOT RELIEVE THE OTHER PARTY FROM RESPONSIBILITY FOR COMPLYING WITH THE
REQUIREMENTS OF THIS AGREEMENT, NOR SHALL SUCH CONSENT BE CONSTRUED AS A WAIVER
OF ANY RIGHTS UNDER THIS AGREEMENT, EXCEPT AS, AND TO THE EXTENT, EXPRESSLY SO
PROVIDED IN SUCH WRITTEN CONSENT.

 

69

--------------------------------------------------------------------------------


 


25.6.5         EXCEPT WHERE EXPRESSLY PROVIDED IN THIS AGREEMENT, WHERE
AGREEMENT, APPROVAL, ACCEPTANCE, CONSENT, OR SIMILAR ACTION BY EITHER PARTY IS
REQUIRED UNDER THIS AGREEMENT, SUCH ACTION SHALL NOT BE UNREASONABLY DELAYED,
CONDITIONED OR WITHHELD.


 


25.7        ENTIRE AGREEMENT


 


25.7.1         THIS AGREEMENT, TOGETHER WITH ALL APPENDICES, SCHEDULES AND
EXHIBITS HERETO, THE TOWER SERVICES AGREEMENTS AND THE LOCAL ENABLING
AGREEMENTS, TOGETHER WITH ALL APPENDICES, SCHEDULES AND EXHIBITS THERETO:


 

(A)       CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES AS TO ITS SUBJECT
MATTER; AND

 

(B)       IN RELATION TO THAT SUBJECT MATTER, AND IN THE ABSENCE OF FRAUD,
SUPERSEDES ANY PRIOR WARRANTIES, INDEMNITIES, UNDERTAKINGS, CONDITIONS,
UNDERSTANDINGS, COMMITMENTS OR AGREEMENTS BETWEEN THE PARTIES, WHETHER ORAL,
WRITTEN OR IMPLIED.

 


25.8        AMENDMENTS


 

No amendment or variation to this Agreement shall be effective unless it is in
writing and signed by a duly authorized representative of each Party.

 


25.9        COUNTERPARTS


 

This Agreement may be executed in counterparts, each of which shall be deemed to
be an original but all of which taken together shall constitute one single
agreement between the Parties; provided that no one Party shall be bound hereby
unless and until it has received a properly executed copy of this Agreement from
the other Party.

 


25.10      CUMULATIVE RIGHTS


 

Except as otherwise expressly provided herein, a right, power, remedy,
entitlement or privilege given or granted to a Party under this Agreement is
cumulative with, without prejudice to, and not exclusive of any other right,
power, remedy, entitlement or privilege granted or given under this Agreement or
by Law and may be exercised concurrently or separately.

 


25.11      SEVERABILITY, ETC.


 


25.11.1       IF A PROVISION OF THIS AGREEMENT IS REASONABLY CAPABLE OF AN
INTERPRETATION WHICH WOULD MAKE THAT PROVISION VALID AND ENFORCEABLE AND AN
ALTERNATIVE INTERPRETATION THAT WOULD MAKE SUCH PROVISION VOID, ILLEGAL, INVALID
OR OTHERWISE UNENFORCEABLE, THEN THAT PROVISION SHALL BE INTERPRETED, SO FAR AS
IS POSSIBLE, TO THE EXTENT NECESSARY TO MAKE THE PROVISION VALID AND
ENFORCEABLE.


 


25.11.2       SUBJECT TO SECTION 25.11.1, IF ANY PROVISION OF THIS AGREEMENT IS
PROHIBITED BY LAW OR FOUND BY A COURT OR AUTHORITY OF COMPETENT JURISDICTION TO
BE VOID, ILLEGAL, INVALID OR OTHERWISE UNENFORCEABLE, SUCH PROVISION SHALL BE
SEVERED AND THE REMAINDER OF THIS AGREEMENT SHALL CONTINUE IN FULL FORCE AND
EFFECT TO THE FULLEST EXTENT PERMITTED BY LAW.  THE PARTIES AGREE TO NEGOTIATE
IN GOOD FAITH IN ORDER TO SUBSTITUTE FOR ANY INVALID OR UNENFORCEABLE PROVISION
A VALID OR ENFORCEABLE PROVISION WHICH ACHIEVES TO THE GREATEST EXTENT POSSIBLE
THE ECONOMIC, LEGAL AND COMMERCIAL OBJECTIVES OF THE INVALID OR UNENFORCEABLE
PROVISION.

 

70

--------------------------------------------------------------------------------


 


25.12      COSTS


 

Each Party shall bear its own legal and other costs and expenses of, and
incidental to, the preparation, negotiation, execution, completion and, if
applicable, notification and/or registration of this Agreement and of any
related documents or instruments.  CSC shall pay any stamp duty payable on
execution of this Agreement or any related documents or instruments.

 


25.13      THIRD PARTY RIGHTS


 

Except as expressly provided in any provision that sets forth an express
indemnification obligation, nothing in this Agreement shall be deemed to grant
any rights or benefits to any person or entity other than the Parties and their
respective permitted successors and assigns (a “Third Party”) to enforce any
provision hereof.

 


25.14      FURTHER ASSURANCES


 

The Parties shall, and shall ensure that their contractors, Subcontractors and
Personnel shall do all things reasonably necessary, including executing any
additional documents and instruments, to give full effect to the terms and
conditions of this Agreement.

 


25.15      ASSIGNMENT


 


25.15.1       THIS AGREEMENT SHALL BE BINDING ON AND INURE TO THE BENEFIT OF THE
PARTIES AND THEIR RESPECTIVE PERMITTED SUCCESSORS AND ASSIGNS.


 


25.15.2       THIS AGREEMENT IS PERSONAL TO CSC.  CSC SHALL NOT ASSIGN, NOVATE
OR OTHERWISE TRANSFER OR DISPOSE OF ANY OF CSC’S RIGHTS OR OBLIGATIONS UNDER
THIS AGREEMENT WITHOUT PRIOR WRITTEN CONSENT OF TEXTRON, AND ANY ATTEMPT BY CSC
TO ASSIGN, NOVATE OR OTHERWISE TRANSFER OR DISPOSE OF CSC’S RIGHTS OR
OBLIGATIONS IN VIOLATION HEREOF SHALL BE NULL AND VOID AS BETWEEN THE PARTIES,
PROVIDED THAT AGREEMENTS FOR THE PROVISION OF A PORTION OF THE SERVICES BY
SUBCONTRACTORS OR AFFILIATES SHALL NOT BE DEEMED TO VIOLATE THE FOREGOING
CONSTRAINTS.


 


25.15.3       TEXTRON MAY NOT ASSIGN, NOVATE, SUBCONTRACT OR OTHERWISE DISPOSE
OF AND BE RELEASED FROM ANY OR ALL OF TEXTRON’S RIGHTS AND/OR OBLIGATIONS UNDER
THIS AGREEMENT EXCEPT TO AN AFFILIATE OF TEXTRON OR ANY ENTITY WHICH ACQUIRES
ALL OR SUBSTANTIALLY ALL OF THE BUSINESS OF TEXTRON TO WHICH THE AFFECTED
SERVICES RELATE OR ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF TEXTRON OR TO ANY
SUCCESSOR ENTITY IN A MERGER OR ACQUISITION OF TEXTRON, PROVIDED THAT TEXTRON’S
ASSIGNEE OR SUCCESSOR IN TITLE UNDERTAKES IN WRITING TO CSC TO BE BOUND BY THE
OBLIGATIONS OF TEXTRON UNDER THIS AGREEMENT.


 


25.15.4       NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT, EITHER PARTY MAY ALSO PROVIDE A COPY OF THIS AGREEMENT TO A
GOOD-FAITH PROSPECTIVE ASSIGNEE OR SUCCESSOR IN TITLE, PROVIDED THAT SUCH
ASSIGNEE OR SUCCESSOR IN TITLE IS SUBJECT TO A SUITABLE NON-DISCLOSURE AGREEMENT
CONTAINING OBLIGATIONS OF CONFIDENTIALITY AT LEAST EQUIVALENT TO THOSE CONTAINED
IN SECTION 16.


 


25.16      INTERPRETATION


 


25.16.1       IN THIS AGREEMENT, UNLESS THE CONTRARY INTENTION APPEARS:


 

(A)        WORDS SUGGESTING THE SINGULAR INCLUDE THE PLURAL, AND VICE VERSA;

 

(B)       WORDS SUGGESTING ANY GENDER INCLUDE ALL OTHER GENDERS;

 

71

--------------------------------------------------------------------------------


 

(C)        REFERENCES TO A PERSON OR ENTITY INCLUDE A COMPANY, CORPORATION,
FIRM, UNINCORPORATED OR INCORPORATED ASSOCIATION, OR STATUTORY AUTHORITY;

 

(D)       HEADINGS ARE FOR EASE OF REFERENCE ONLY AND SHALL NOT AFFECT THE
INTERPRETATION OF THIS AGREEMENT;

 

(E)        REFERENCES TO ANY SCHEDULE, EXHIBIT, ANNEX, AGREEMENT OR INSTRUMENT
ARE TO THAT SCHEDULE, EXHIBIT, ANNEX, AGREEMENT OR INSTRUMENT AS AMENDED OR
REPLACED FROM TIME TO TIME;

 

(F)        USE OF THE WORD “INCLUDING” (AND ITS DERIVATIVES SUCH AS “INCLUDES”
OR “INCLUDE”) MEANS “INCLUDING, WITHOUT LIMITATION;”

 

(G)       A REFERENCE TO ANY BODY IS:

 

(I)        IF THAT BODY IS REPLACED BY ANOTHER ORGANIZATION, DEEMED TO REFER TO
THAT ORGANIZATION; AND

(II)       IF THAT BODY CEASES TO EXIST, DEEMED TO REFER TO THE ORGANIZATION
WHICH MOST NEARLY OR SUBSTANTIALLY SERVES THE SAME PURPOSES AS THAT BODY; AND

 

(H)       REFERENCES TO ANY STATUTE, ENACTMENT, ORDER, REGULATION OR OTHER
SIMILAR INSTRUMENT SHALL BE CONSTRUED AS A REFERENCE TO THE STATUTE, ENACTMENT,
ORDER, REGULATION OR INSTRUMENT AS AMENDED BY ANY SUBSEQUENT STATUTE, ENACTMENT,
ORDER, REGULATION OR INSTRUMENT, OR AS CONTAINED IN ANY SUBSEQUENT ENACTMENT
THEREOF.

 


25.16.2       NO RULE OF CONSTRUCTION WILL APPLY IN THE INTERPRETATION OF ANY
PROVISION OF THIS AGREEMENT TO THE DISADVANTAGE OF ONE PARTY ON THE BASIS THAT
SUCH PARTY PUT FORWARD OR DRAFTED SUCH PROVISION.


 


25.17      PRECEDENCE


 

This Master Services Agreement, the Schedules and Annexes thereto, the
Attachments and Appendices thereto, and the other appended documents are to be
interpreted so that all of the provisions are given as full effect as possible. 
In the event of a conflict between the terms of any documents that comprise the
Agreement, the order of precedence shall be first, the Master Services
Agreement, second, any Schedule to the Master Services Agreement or any Annex
thereto; third, any Attachment or Appendix thereto.  All of the terms of the
Master Services Agreement, the Schedules and the Annexes thereto shall apply to
each Tower Services Agreement except to the extent that a Tower Services
Agreement or any Appendix thereto expressly specifies that a particular term is
intended to supersede, modify or negate a term in the Master Services Agreement
or a Schedule or Appendix thereto. Notwithstanding the foregoing, in the event
of a conflict between the terms of (a) any documents that comprise the Agreement
and (b) any mutually agreed upon Resource Unit Change Request, Systems Change
Request or Scope Change Request, the mutually agreed upon Resource Unit Change
Request, Systems Change Request or Scope Change Request shall prevail.

 


25.18      CONFLICTS OF INTEREST


 

In providing the Services, CSC shall use CSC’s best efforts not to do anything
or knowingly or negligently permit a situation to arise whereby a conflict may
be created between the interests of Textron and CSC.  CSC shall not accept
bribes, commissions or other improper financial inducements from any suppliers
or CSC Subcontractors in relation to the Services.

 

72

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have entered into this Agreement as of
the date first set forth above.

 

TEXTRON INC.

 

By:

 

 

Title:

 

 

 

By:

 

 

Title:

 

 

 

COMPUTER SCIENCES CORPORATION

 

By:

 

 

Title:

 

 

 

By:

 

 

Title:

 

 

 

73

--------------------------------------------------------------------------------


 

SCHEDULE A

 

DEFINITIONS

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Definitions

 

Term

 

Definition

 

 

 

Actual CPI Increase

 

has the meaning set forth in Section 6(c) of Schedule D (Pricing).

 

 

 

Actual RU Volume

 

has the meaning set forth in Section 2.1 of Schedule D (Pricing).

 

 

 

Ad Hoc Project

 

has the meaning set forth in Section 17.2.1 of Schedule B (Cross-Functional
Obligations).

 

 

 

Adjustment Date

 

has the meaning set forth in Section 6(c) of Schedule D (Pricing).

 

 

 

Adverse Impact

 

has the meaning set forth in Section 9.3 of Schedule K (Governance).

 

 

 

Affiliate

 

means, with respect to any entity, any other entity Controlling, Controlled by
or under common Control with such entity.

 

 

 

Agreement

 

means the MSA and all Schedules, Annexes, Appendices, Attachments and Exhibits
thereto.

 

 

 

Applicable Service Charges

 

mean those charges derived from multiplication of Resource Unit volumes used or
consumed by Textron by the applicable Resource Unit prices, and excludes all
other charges, including charges for transition and transformation, time and
materials charges, and Pass-Through Expenses).

 

 

 

Application Server

 

means any Midrange computer whose primary purpose is to serve Tier 3 Software
for which Textron has financial responsibility for the license, Tier 4 Software
and Tier 5 Software.

 

 

 

ASSIGNED CONTRACTS

 

HAS THE MEANING SET FORTH IN SECTION 8.3.1 OF THE MSA, AND ANY CHANGES THAT MAY
BE AGREED UPON BY THE PARTIES IN ACCORDANCE WITH THE CHANGE CONTROL PROCEDURE.

 

 

 

Audit

 

has the meaning set forth in Section 15.1.1 of the MSA.

 

 

 

Baseline RU Volume or
Baseline Usage Volume

 

means the usage volume for each Resource Unit, set forth in Attachments 1C, 2C,
3C, 4C or 5C, that is denominated as such.

 

 

 

Benchmarker

 

has the meaning set forth in Section 5.7.2 of the MSA.

 

 

 

Black Belt

 

means a person certified as a Six Sigma Black Belt.

 

 

 

Business Taxes

 

has the meaning set forth in Section 5.5.1(b) of the MSA.

 

 

 

Business Unit

 

means all or a portion of Textron or a Service Recipient or a group of Service
Recipients, as designated by Textron from time-to-time.

 

--------------------------------------------------------------------------------


 

Term

 

Definition

 

 

 

Campus

 

means any location within a twenty (20) mile radius of (a) a Textron or Service
Recipient facility where full-time CSC managed Workstation support personnel are
stationed or (b) a CSC Facility from which Workstation support Services are
provided. Changes of designation of a location from Campus to Non-Campus must be
coordinated with and approved by Textron.

 

 

 

Cascading

 

means any installation, de-installation, move or change to a single item of
Equipment or a group of Equipment items that causes a requirement for change to
another component of the Services, such as to another item of Equipment,
Software, support documentation, a procedure in the applicable Policy and
Procedures Manual or coordination with one or more Third Parties.

 

 

 

Cause

 

has the meaning set forth in Section 1.5 of Schedule E (Employees).

 

 

 

Change

 

has the meaning set forth in Section 5 of Schedule K (Governance).

 

 

 

Change Control Procedures

 

has the meaning set forth in Section 5 of Schedule K (Governance).

 

 

 

Change of Control

 

means with respect to either Party, Control of that Party is acquired by an
entity that was not, prior to that acquisition, an Affiliate of the Party, by
way of either a single transaction or series of related transactions.

 

 

 

Change Request

 

means any request for a Change.

 

 

 

Claim

 

has the meaning set forth in Section 18.1.1 of the MSA.

 

 

 

Completion Date

 

has the meaning set forth in Section 3.6.9(a)(iii) of the MSA.

 

 

 

CONFIDENTIAL INFORMATION

 

MEANS ALL INFORMATION OF A CONFIDENTIAL NATURE, WHETHER COMMERCIAL, FINANCIAL,
TECHNICAL OR OTHERWISE, WHETHER OR NOT DISCLOSED BY ONE PARTY TO THE OTHER
PARTY, WHICH INFORMATION MAY BE CONTAINED IN OR DISCERNIBLE FROM ANY FORM
WHATSOEVER (INCLUDING ORAL, DOCUMENTARY, MAGNETIC, ELECTRONIC, GRAPHIC OR
DIGITIZED FORM OR BY DEMONSTRATION OR OBSERVATION), WHETHER OR NOT THAT
INFORMATION IS MARKED OR DESIGNATED AS CONFIDENTIAL, WHETHER CREATED OR
OTHERWISE ARISING PRIOR TO OR DURING THE TERM, AND INCLUDING INFORMATION
BELONGING TO OR IN RESPECT OF TEXTRON, ANY OTHER SERVICE RECIPIENT OR CSC, ANY
OF THEIR AFFILIATES AND/OR ANY OF THEIR CUSTOMERS OR SUPPLIERS, WHICH CONTAINS
OR RELATES TO, INCLUDING WITHOUT LIMITATION, RESEARCH, DEVELOPMENT, TRADE
SECRETS, KNOW-HOW, IDEAS, CONCEPTS, FORMULAE, PROCESSES, DESIGNS,
SPECIFICATIONS, PAST, PRESENT AND PROSPECTIVE BUSINESS, CURRENT AND FUTURE
PRODUCTS AND SERVICES, INTERNAL MANAGEMENT, INFORMATION TECHNOLOGY AND
INFRASTRUCTURE AND REQUIREMENTS, FINANCES, MARKETING PLANS AND TECHNIQUES, PRICE
LISTS AND LISTS OF, AND INFORMATION ABOUT, CUSTOMERS AND EMPLOYEES, AND
INFORMATION BELONGING TO THIRD PARTIES IN RESPECT OF WHICH TEXTRON, ANY SERVICE
RECIPIENT OR CSC OR ANY OF THEIR AFFILIATES OR ANY OF THEIR CUSTOMERS OR
SUPPLIERS OWE OBLIGATIONS OF CONFIDENCE.

 

--------------------------------------------------------------------------------


 

Term

 

Definition

 

 

 

Contract Year

 

means the period commencing on, and including, the Signature Date and ending on
the anniversary of the first Handover Date and each immediately successive [***]
period.

 

 

 

Control or Controlled
or Controlling

 

means the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of any entity or person, whether
through the ownership of voting securities, by contract, or otherwise.

 

 

 

Core Service Level

 

means each Service Level designated as a “Core Service Level” in Annex B-2 to
Schedule B (Cross-Functional Obligations), Annex K-2 to Schedule K (Governance)
and Appendix B of each Tower Services Agreement.

 

 

 

CSC

 

has the meaning set forth in the preamble of the MSA.

 

 

 

CSC Competitor

 

means any company listed in Schedule L (Competitors) as it may be changed
unilaterally by CSC from time to time upon written notice to Textron.

 

 

 

CSC Facility

 

means any physical Facility used by CSC or any CSC Affiliate to provide any
portion of the Services.

 

 

 

CSC Laws

 

means (a) Laws applicable to CSC as a provider of information technology and
other outsourcing services, and (b) Laws with which CSC would be required to
comply without regard to CSC’s having entered into the Agreement with Textron,
excluding any Laws with which CSC would not be required to comply but for a
contractual obligation between CSC and a Third Party.

 

 

 

CSC Material

 

means Material owned by the CSC or its Affiliates (including Material in which
the Intellectual Property Rights are owned by the CSC) which is used to provide,
or which forms part of, the Services.

 

 

 

CSC Personnel

 

means employees (including for the avoidance of doubt all Transitioned
Employees) of CSC and CSC Subcontractors assigned to perform the Services, or
any part of the Services, pursuant to this Agreement.

 

 

 

CSC Program Executive

 

means the individual designated by the CSC to whom Textron shall communicate
issues related to the Agreement as set forth in Schedule K (Governance).

 

 

 

CSC Software

 

means any Software, the Intellectual Property Rights in which are owned by CSC
or its Affiliates.

 

 

 

CSC Subcontractor

 

means any subcontractor or agent of CSC that provides any of the Services, as
any part of the Services, to, or on behalf of, CSC, including the Material
Subcontractors.

 

--------------------------------------------------------------------------------


 

Term

 

Definition

 

 

 

CSC Wide Area
Network or CSC WAN

 

means the Equipment, Software, telecommunications facilities, lines,
interconnect devices, wiring, cabling and fiber that are used to create, connect
and transmit data, voice and video signals between a Textron location and CSC’s
Data Center, and between and among CSC locations, as required for CSC to provide
the Services. A WAN commences with the WAN Network interconnect Equipment at one
Textron location (e.g., router, dial-up modem, dial backup Equipment) and ends
with and includes the WAN Network interconnect Equipment (e.g., router, dial-up
modem, dial backup Equipment) at the applicable CSC location. For voice and data
circuits, a CSC WAN includes local access and interexchange and other long-haul
circuits, whether or not provided by a Third Party and used to transport voice
traffic and interconnect with the PSTN.

 

 

 

Database Server

 

has the meaning set forth in Appendix 2C to Attachment 2.

 

 

 

Data Center

 

means (a) before any applicable Transformation Completion Date, any Textron
Facility referenced in Section I.B (Transformation Plans and Milestones), and
(b) after any applicable Transformation Completion Date, in context, one or more
of the data centers of CSC located in Norwich, Conn. and Chesterfield, England
and the data centers of Textron located in Wichita, Kan., Hurst, Tex., and
Providence, R.I and any data center that may be substituted for any of the
foregoing data centers in accordance with the Change Control Procedures.

 

 

 

Data Network

 

means the Infrastructure Systems and other resources used to transport data
associated with data applications, including computer interconnectivity, email,
internet access and client server.

 

 

 

Data Network Services

 

means the Network Services as they relate to the Data Network.

 

 

 

Data Protection Laws

 

means all relevant data protection Laws, as applicable in each country in which
CSC provides Services to Textron.

 

 

 

Delaying Event

 

has the meaning set forth in Section 3.6.10 of the MSA.

 

 

 

Disclosing Party

 

has the meaning set forth in Section 16.1.1 of the MSA.

 

 

 

EQUIPMENT

 

MEANS ALL OF THE COMPUTER AND TELECOMMUNICATIONS EQUIPMENT, AND THE ASSOCIATED
PERIPHERALS AND CONNECTING EQUIPMENT, EITHER OWNED OR LEASED (WHETHER BY CSC,
TEXTRON OR A THIRD PARTY), AND USED BY CSC IN THE PROVISION OF THE SERVICES OR
USED BY TEXTRON OR ANY OTHER SERVICE RECIPIENT. EQUIPMENT INCLUDES THE
FOLLOWING: (I) COMPUTER EQUIPMENT AND ASSOCIATED ATTACHMENTS, FEATURES,
ACCESSORIES, FRONT-END PROCESSORS, STEP CONTROLLERS, SERVERS, AND PERIPHERAL
DEVICES; (II) TELECOMMUNICATIONS EQUIPMENT, INCLUDING PRIVATE BRANCH EXCHANGES
AND ASSOCIATED PERIPHERALS, MULTIPLEXORS, MODEMS, NETWORK HUBS, NETWORK BRIDGES,
NETWORK ROUTERS, AND NETWORK SWITCHES; AND SUPPORTED DEVICES.

 

 

 

END-STATE SERVICE
LEVELS OR SLA

 

HAS THE MEANING SET FORTH IN SECTION 11.3 OF SCHEDULE B.

 

--------------------------------------------------------------------------------


 

Term

 

Definition

 

 

 

END USER

 

MEANS AN EMPLOYEE OF (A) TEXTRON, (B) A SERVICE RECIPIENT; (C) A CONTRACTOR OF
TEXTRON OR A SERVICE RECIPIENT; OR (D) ANY OTHER INDIVIDUAL AUTHORIZED OR
PERMITTED BY TEXTRON OR A SERVICE RECIPIENT TO UTILIZE THE SERVICES.

 

 

 

Europe or EU

 

means any member country of the European Union and Switzerland and Norway.

 

 

 

Event Survey

 

has the meaning set forth in Section 12.1.2 of Schedule K (Governance).

 

 

 

Executive Survey

 

has the meaning set forth in Section 12.1.1(a) of Schedule K (Governance).

 

 

 

Existing Equipment

 

means Equipment existing on the Signature Date and utilized by Textron or
another Service Recipient, immediately prior to the Signature Date, in
performing functions that form part of the Services. Existing Equipment includes
Textron Owned Equipment, Textron Leased Equipment and the equipment located in
facilities identified in Schedule C (Textron Facilities).

 

 

 

Existing Equipment Leases

 

means those lease agreements pursuant to which a Third Party is, immediately
prior to the Signature Date, furnishing or providing the Existing Equipment to
Textron or another Service Recipient. Existing Equipment Leases are identified
as such in Schedule F (Existing Equipment and Software) as it may be changed in
accordance with the applicable Change Control Procedure.

 

 

 

Existing Interim Service Levels

 

has the meaning set forth in Section 11.1.1 of Schedule B (Cross-Functional
Obligations).

 

 

 

Extraordinary Event

 

has the meaning set forth in Section 3.7.2 of the MSA.

 

 

 

First Call Resolution

 

has the meaning set forth in Section 3.3 of Appendix 5B to Attachment 5.

 

 

 

Force Majeure Event

 

has the meaning set forth in Section 21.1.1 of the MSA.

 

 

 

Formal Survey

 

has the meaning set forth in Section 12.1.1 of Schedule K (Governance).

 

 

 

General Subsystem

 

means any software code that provides service to users or to other subsystems or
application code. “General Subsystems” comprise all executing programs that are
not the result of an individual user logging on to the computer.

 

 

 

General User Survey

 

has the meaning set forth in Section 12.1.1(b) of Schedule K (Governance).

 

 

 

Global Network

 

means interconnections between points spanning more than one continent.

 

 

 

Handover Date

 

means the date or dates on which the In-Scope Employees are transferred from
Textron to CSC and the date(s) on which CSC commences performing the Services.

 

 

 

Hard IMAC

 

means an IMAC that requires physical presence on-site at the End-User office or
Equipment location to complete the requested activity as further explained in
connection with its use.

 

--------------------------------------------------------------------------------


 

Term

 

Definition

 

 

 

Hours of Operation

 

means those hours of the day during which the facility is in normal operation as
set forth in Schedule C (Service Recipients) for each location listed in
Schedule C. Hours are expressed in the local time zone of each location listed.

 

 

 

IMAC

 

means install, move, add, and/or change.

 

 

 

IMS

 

means IBM’s transactional and hierarchical database management system for
on-line operational and e-business applications and data and all IBM supported,
un-supported, current, future and past releases of the product as well as all
additional features and functions that are used by the IBM product as part of
its operating environment.

 

 

 

Impact Analysis

 

means the analysis of the impact of any Change, as further described in
Section 9 of Schedule K (Governance).

 

 

 

Income Taxes

 

has the meaning set forth in Section 5.5.1(c) of the MSA.

 

 

 

Increased Impact
Service Level or
Increased Impact Level

 

means the required quantitative level or degree of performance by CSC specified
as the “Increased Impact Service Level” in the SLAs.

 

 

 

Indemnified Claim

 

has the meaning set forth in Section 18.5.1 of the MSA.

 

 

 

Indemnified Party

 

has the meaning set forth in Section 18.5.1 of the MSA.

 

 

 

Indemnifying Party

 

has the meaning set forth in Section 18.5.1 of the MSA.

 

 

 

Infrastructure Operations SubCommittee

 

means the management committee formed pursuant to Schedule K (Governance) and
identified therein as the “Infrastructure Operations SubCommittee.”

 

 

 

Infrastructure Server

 

means any Midrange computer whose primary purpose is to serve Tiers 1-2 Software
and/or Tier 3 Software for which CSC has financial responsibility for the
license.

 

 

 

Infrastructure System(s)
or Supported
Infrastructure System(s)

 

means all or any part of the Supported Networks, the Supported Equipment and the
Supported Software, exclusive of Software in Tier 3 (other than that which CSC
is financially responsible for the license), Tier 4 Software, Tier 5 Software
and any other Software for which CSC is not financially responsible.

 

 

 

In-Scope Employees

 

means the individuals to whom CSC will offer employment under Section 1.1 of
Schedule E.

 

--------------------------------------------------------------------------------


 

Term

 

Definition

 

 

 

Intellectual Property Rights

 

means patents (including patent applications; amendments, and continuations,
whether in whole or in part), registered designs, trademarks and service marks
(whether registered or otherwise), trade names, trade secrets, copyrights,
database rights, design rights, moral rights, and all other intellectual
property rights, including in other jurisdictions, that grant similar rights as
the foregoing, including those subsisting in inventions, drawings, performances,
software, semiconductor topographies, improvements, discussions, business names,
goodwill and the style of presentation of goods or services, and in applications
for the protection thereof, throughout the world.

 

 

 

Interim Service Levels

 

means Existing Interim Service Levels and New Interim Service Levels.

 

 

 

Key Textron Subcontracts

 

has the meaning set forth in Section 11.2.1 of the MSA.

 

 

 

Key Deliverable

 

means all or any of the specific items required to be provided by a Party under
this Agreement and designated as key in any relevant project plan related to the
deliverable, or otherwise material to the Services.

 

 

 

Key In-Scope Contractors

 

means the individuals identified in Annex E-3 to Schedule E (Employees);

 

 

 

Key Subcontracts

 

means the Key Textron Subcontracts and Key CSC Subcontracts listed at Schedule J
(Key Subcontracts and Material Subcontractors);

 

 

 

Key CSC Positions

 

means the positions listed in Annex E-2 to Schedule E (Employees), as the same
may be changed in accordance with Section 10.3 of the MSA.

 

 

 

Key CSC Subcontracts

 

has the meaning set forth in Section 11.2.2 of the MSA.

 

 

 

Law

 

means:

 

 

(a)          any statute, regulation, by-law, ordinance or subordinate
legislation in force from time to time to which a Party or its employees,
agents, Affiliates sub-contractors is subject;

 

 

(b)         the common law and the law of equity as applicable to the Parties
from time to time;

 

 

(c)          any binding court order, judgment or decree;

 

 

(d)         any applicable industry code, policy or standard enforceable by law;
or

 

 

(e)          any applicable direction, policy, rule or order that is binding on
a Party and that is made or given by any regulatory body having jurisdiction
over a Party or any of that Party’s assets, resources or business,

 

 

in any jurisdiction that is applicable to this Agreement.

 

 

 

Lease

 

means a contract between Textron and a Third Party pursuant to which Textron has
certain rights with respect to Equipment owned by a Third Party.

 

--------------------------------------------------------------------------------


 

Term

 

Definition

 

 

 

Legacy Software

 

means all Software in use by Textron and/or any Service Recipient on the
applicable Handover Date. Any Legacy Software, whether or not it is included in
the Annexes to Schedule F, that meets the foregoing description shall
nevertheless be treated as Legacy Software as provided for in Schedule B until,
as part of Transformation and in accordance with the Change Control Procedure,
such Legacy Software (i) is removed from use; or (ii) is added to one or more
SOEs, or (c) becomes Non-SOE Software.

 

 

 

Level 0 Support

 

means any automated service that allows the End User to resolve Service Problems
or submit Service Requests without contacting a live Service Desk agent

 

 

 

Level 1 Support

 

has the meaning given to it in Section 2, Appendix 5A to Attachment 5.

 

 

 

Level 2 Support

 

means assistance with the use or operation of a component of the Infrastructure
System which cannot be answered by reference to the applicable user
documentation and requires assistance from the applicable vendor or other Third
Party.

 

 

 

Level 3 Support

 

means (a) correction of any Problem or other failure by one or more components
of the Infrastructure System to operate in accordance with applicable
specifications and (b) securing updates, upgrades, patches, releases and Problem
resolutions that are generally provided to other similarly situated entities.

 

 

 

Local Area Network or LAN

 

means the Equipment, software, telecommunications facilities, lines,
interconnect devices (e.g., bridges, routers, hubs, switches, gateways), wiring,
cabling and fiber that are used to create, connect and transmit data, voice and
video signals within and among Textron’s (or Service Recipient’s) local area
Network segments. A LAN commences with the interface to a WAN Network
interconnect device (e.g., router) and ends with and includes the Network
interface points (e.g., Network interface cards that are in LAN-connected
Equipment (e.g., desktop Equipment, Servers).

 

 

 

Local Enabling Agreement

 

has the meaning set forth in Recital D of the MSA.

 

 

 

Losses

 

means all losses, liabilities, damages, costs, claims, actions and expenses
including reasonable legal fees and disbursements and costs of investigation,
litigation, settlement, judgment, interest and penalties.

 

 

 

LPAR

 

means the logical partition or division of a Mainframe or Server’s processing
resources into separate operating system instances where the Server is capable
of such partitioning or division on a dynamic basis to meet processing demand. A
Server without such capability is not capable of LPAR.

 

--------------------------------------------------------------------------------


 

Term

 

Definition

 

 

 

Mainframe or
Mainframe Technology

 

means any computing platform (inclusive of CPU) generally regarded by the
computing industry as being mainframe technology, including any system based on
the IBM System 390, architecture or any of its preceding or following technology
platforms as of the Signature Date, and all related/supporting peripherals
(e.g., channel extenders, front-end processors, DASD, tape storage) connected or
linked thereto.

 

 

 

Mainframe Services

 

has the meaning set forth in Attachment 1 (Tower Services Agreement for
Mainframe Services.)

 

 

 

Major Project

 

has the meaning set forth in Section 17.2.3 of Schedule B (Cross-Functional
Obligations)

 

 

 

Managed Contracts

 

means those contracts retained by Textron or any other Service Recipient and
managed by CSC, and set forth in Annex F-3 to Schedule F (Existing Equipment and
Software).

 

 

 

Material

 

means any material in whatever form (including written, magnetic, electronic,
graphic or digitized), including any methodologies, processes, know-how,
reports, specifications, business rules or requirements, manuals, user guides,
training materials and instructions and material relating to Software and/or its
design, development, Modification, operation, support or maintenance, but
excluding Software.

 

 

 

Material Subcontractor

 

has the meaning set forth in Section 11.1.1 of the MSA.

 

 

 

Measurement Period

 

means those hours of the day that performance against the Service Levels will be
measured.

 

 

 

Midrange or Midrange Technology

 

means any computing platform (inclusive of CPU, disk array, tape robot and other
devices) generally regarded by the computing industry as being midrange
technology, including any system based on the Intel or RISC architecture and all
related/supporting peripherals connected or linked thereto.

 

 

 

Midrange Services

 

has the meaning set forth in Attachment 2 (Tower Services Agreement for Midrange
Services).

 

 

 

Milestone Date

 

means the date in the Transition Plan or Transformation Plan for the delivery by
CSC to Textron of an item of Work Product or a Key Deliverable.

 

 

 

Minimum Service Level

 

means the required quantitative level or degree of performance by CSC specified
as the “Minimum Service Level “ in the SLAs. The Minimum Service Levels are the
minimally acceptable levels of service for the Services.

 

 

 

Modify

 

means to add to, enhance, reduce, change, replace, vary, prepare a derivative
work based on, improve, recast, transform or adopt, and “Modification” and
“Modified” have corresponding meanings.

 

--------------------------------------------------------------------------------


 

Term

 

Definition

 

 

 

MSA

 

means the Master Services Agreement between Textron and CSC to which this
Schedule A is attached.

 

 

 

Network

 

means the WANs and the LANs that, collectively constitute the in-scope network.
Network shall include Textron’s Data Network and Voice landline and wireless
Network.

 

 

 

Network Printer

 

means a printer that is connected to the Network and can be accessed by multiple
End Users on the Network.

 

 

 

Network Services

 

has the meaning set forth in Attachment 3 (the Tower Services Agreement for
Network Services), and shall include, collectively, Data Network Services and
Voice Network Services.

 

 

 

Network Software

 

means all Software embedded in or installed on Network Equipment, including
routers, switches, hubs and PBXs and that is necessary to their functionality.

 

 

 

Neutral Adviser

 

has the meaning set forth in Section 22.2.1 of the MSA.

 

 

 

New Interim Service Levels

 

has the meaning set forth in Section 11.1.2 of Schedule B.

 

 

 

Non-Campus

 

means any location that is not a Campus.

 

 

 

Non-SOE Software

 

means all Software, other than Legacy Software, that is installed on any
Supported Equipment at any time during the Term of the Agreement but is not
included in an SOE.

 

 

 

Notice of Claim

 

has the meaning set forth in Section 18.5.1 of the MSA.

 

 

 

Notice of Election

 

has the meaning set forth in Section 18.5.2 of the MSA.

 

 

 

Party or Parties

 

means either or both of Textron and CSC as the context requires.

 

 

 

Pass-Through Expense

 

means the pass-through expenses specified in Annex D-2 of Schedule D (Pricing).

 

 

 

Performance Standards

 

means, individually and collectively, the quantitative and qualitative
performance standards and commitments for the Services contained in this
Agreement, including those described in Section 4 of the MSA, the Service Levels
and any key performance indicators in the Service Level Agreements.

 

 

 

Personal Textron Data

 

has the meaning set forth in Section 15 of Schedule B (Cross-Functional
Obligations).

 

 

 

Personnel

 

means all employees of a Party, officers, consultants, contractors and agents
employed or engaged by a Party who are individuals.

 

 

 

Physical Database Management

 

means the Services required to install and upgrade the supported database
management software. Application of software fixes, management of the disk space
and tuning of system parameters in support of the database management software
is also included.

 

--------------------------------------------------------------------------------


 

Term

 

Definition

 

 

 

Planned Special Event

 

means an unusual business activity either during or outside normal business
hours or location.

 

 

 

Policy and Procedures
Manual or Procedures Manual

 

mean the overall policy and procedures manual or the policy and procedures
manual for a Tower of Services, Schedule B (Cross-Functional Obligations), or
Schedule K (Governance), each of which describes the manner in which CSC shall
perform and deliver the Services, as further described in Schedule B, Schedule K
or in the applicable Tower Services Agreement.

 

 

 

Predictive Dialer

 

means alert systems/applications that dial out to pagers/cell phones and
voicemail.

 

 

 

Problem

 

means any problem, issue, unscheduled downtime, unscheduled outage, or other
interruption in or delay or failure of, any Supported component(s) of the
Infrastructure Systems and/or the Services.

 

 

 

Problem Management and Escalation Procedures

 

means the problem management and escalation procedures developed pursuant to
Schedule B (Cross Functional Obligations).

 

 

 

Production

 

means the set of computer programs and all forms of computer system output that
are scheduled to run or requested to run on the computer system in order to
perform daily business requirements.

 

 

 

Project

 

has the meaning set forth in Section 17.1.1 of Schedule B.

 

 

 

Project Estimate

 

has the meaning set forth in Section 17.1.4 of Schedule B.

 

 

 

Project Hour

 

has the meaning set forth in Section 17.1.2 of Schedule B.

 

 

 

Project Pool

 

has the meaning set forth in Section 17.1.3 of Schedule B.

 

 

 

Project-Related Costs

 

has the meaning set forth in Section 17.1.5 of Schedule B.

 

 

 

Project Survey

 

has the meaning set forth in Section 12.1.1(c) of Schedule K (Governance).

 

 

 

Project Working Group

 

has the meaning set forth in Section 17.3.2 of Schedule B.

 

 

 

Property Interest

 

has the meaning set forth in Section 7.2.2 of the MSA.

 

 

 

Property Taxes

 

has the meaning set forth in Section 5.5.1(a) of the MSA.

 

 

 

Publicity Material

 

has the meaning set forth in Section 25.2.1(a) of the MSA.

 

--------------------------------------------------------------------------------


 

Term

 

Definition

 

 

 

Reasonable Currency

 

means, with respect to installation of updates and new versions of Software
installed on Supported Equipment, (a) maintaining such Software within one (1)
major release of the most current commercially released version available from
the Software supplier that includes changes to the architecture and/or adds new
features and functionality, usually but not necessarily identified by full
integer changes in numbering, such as from “7.0” to “8.0” behind the most recent
major release, and (b) promptly installing all other releases, usually but not
necessarily identified by a change in the decimal numbering of a release, such
as from “6.12” to “6.13.”

 

 

 

Recipient

 

has the meaning set forth in Section 16.1.1 of the MSA.

 

 

 

Refresh

 

means CSC’s scheduled technology change of Equipment with new Equipment or major
upgrades of Equipment components that materially affect the operational capacity
and/or life of the Equipment in accordance with this Agreement, including
Schedule N.

 

 

 

Regular Project

 

has the meaning set forth in Section 17.2.2 of Schedule B (Cross-Functional
Obligations)

 

 

 

Remote Access

 

means access to Textron or a Service Recipient’s Network or Infrastructure
Systems from any Remote Office.

 

 

 

Remote Offices

 

means End Users connecting from their home or other non-Textron or non-Service
Recipient locations.

 

 

 

Remote Server

 

means a Server (a) that is not located in a CSC Data Center in Norwich, Conn. or
Chesterfield, England or in a Textron Data Center in Wichita, Kan., Hurst, Tex.,
and Providence, R.I.(without regards to whether before or after any
Transformation Completion Date) or any data center that may be substituted for
any of the foregoing data centers in accordance with the Change Control
Procedures or (b) that is mutually agreed in writing to be managed by the CSC as
a Remote Server.

 

 

 

Reporting Period

 

means the required frequency for reporting Service Level compliance.

 

 

 

Required Consents

 

means such consents, approvals or authorizations as may be required, or that
Textron determines would be prudent to obtain, for the assignment to CSC, or the
grant to CSC of rights of access and use, of resources otherwise provided for in
this Agreement or in respect of a Termination as may be required for the
assignment to Textron; or the grant to Textron of rights of access and use of
resources used by CSC in the terminated Services and required for Textron to
continue those Services in accordance with the Termination Assistance provided
for under this Agreement.

 

 

 

Resolution Time

 

means the time defined as such in Section 3 of Schedule B.

 

 

 

Resource Unit or RU

 

means a unit of measurement specified as a “Resource Unit” in Schedule D
(Pricing) or Appendix C to any Tower Services Agreement. A Resource Unit may be
in the form of an item of Equipment, seat, port or other unit.

 

--------------------------------------------------------------------------------


 

Term

 

Definition

 

 

 

Resource Unit Change

 

has the meaning set forth in Section 5.1 of Schedule K (Governance).

 

 

 

Resource Unit Change Procedure

 

means the procedure for implementing a Resource Unit Change as set forth in
Section 6 of Schedule K (Governance).

 

 

 

Responsibility Matrix

 

means the listing of processes, activities, tasks and the accountable Party that
is included in each of the Tower Services Agreements, Schedule B
(Cross-Functional Obligations) and Schedule K (Governance).

 

 

 

Returnable Material

 

has the meaning set forth in Section 24.7.1 of the MSA.

 

 

 

Rights of Use

 

has the meaning set forth in Section 8.4.1 of the MSA.

 

 

 

Scope Change

 

has the meaning set forth in Section 5.3 of Schedule K (Governance).

 

 

 

Scope Change Procedure

 

means the procedure for implementing a Scope Change as set forth in Section 8 of
Schedule K (Governance).

 

 

 

Server or Midrange Server

 

means an Application Server, Database Server, Infrastructure Server, Remote
Server or Standalone Server, as well as related Equipment necessary to operate
the Server. For clarification, the term “Server” shall include any replacements
to Textron’s Servers (e.g., consolidation of Servers into new Servers).

 

 

 

Service Charges

 

means the charges payable by Textron to CSC pursuant to this Agreement, but
excluding the Pass-Through Expenses.

 

 

 

Service Credit or
Service Level Credit

 

means an amount calculated in accordance with Section 11.9 of Schedule B
(Cross-Functional Obligations) as a reduction of the Service Charges payable to
CSC as a result of CSC’s failure to meet a Service Level.

 

 

 

Service Description

 

means a service description set forth in Attachments 1A, 2A, 3A, 4A or 5A.

 

 

 

Service Desk

 

means a single point of contact for End Users to call to resolve Problems and
Service Requests pertaining to the Infrastructure Systems.

 

 

 

Service Desk Services

 

has the meaning set forth in Attachment 5 (Tower Services Agreement for Service
Desk Services).

 

 

 

Service Levels

 

means End-State Service Levels and/or the Interim Service Levels, as applicable.

 

 

 

Service Problem

 

has the meaning set forth in Section 4.4 of the MSA.

 

 

 

Service Recipient

 

means (a) Textron, (b) any entity that Controls, is Controlled by or is under
common Control with Textron, and (c) any entity that has a business relationship
with Textron or an entity that is under common Control with Textron and is
designated from time to time to receive Services in connection with such
business relationship. Service Recipients are listed in Schedule C (Service
Recipients), as such list may change in accordance with Section 3.4 of the MSA.

 

 

 

Service Request

 

means a request for Problem resolution or other inquiry, request or issue.

 

--------------------------------------------------------------------------------


 

Term

 

Definition

 

 

 

Services

 

means the services, functions and responsibilities identified in Section 3.1 of
the MSA.

 

 

 

Service Taxes

 

means any and all sales, use, excise, value-added, services, consumption and
other Taxes assessed on the provision of the Services as a whole or on any
particular Services.

 

 

 

Service Ticket

 

means a report of a Problem or a Service Request by any End User by means of the
applicable reporting process established by CSC and approved by Textron.

 

 

 

Severity Levels

 

has the meaning set forth Section 10.2 of Schedule B (Cross-Functional
Obligations).

 

 

 

Severity Weight

 

has the meaning set forth in Section 11.2 of Schedule B (Cross-Functional
Obligations)

 

 

 

Signature Date

 

has the meaning set forth in the preamble of this Agreement.

 

 

 

Site

 

means any Service Recipient location; provided that as used in Attachment 3,
Site means a service location identified in Appendix 3D to Attachment 3 (Network
Sites), as modified pursuant to Change Control Procedures, and with a connection
to the Textron WAN.

 

 

 

SOE or Standard
Operating Environment

 

means the Software in the Standard Operating Environments and listed as such in
Annex F-7 to Schedule F (Existing Equipment and Software), as such Annex may
thereafter be modified from time to time through the Change Control Procedure,
subject to Section 9.2 of Schedule B (Cross-Functional Obligations).

 

 

 

SOE Software

 

means Software that is included in any SOE.

 

 

 

Soft IMAC

 

means an IMAC that does not require physical presence on-site at the End-User
office or Equipment location to complete the requested activity.

 

 

 

Software

 

means any computer program (including source code and object code), related
documentation, tangible media, program interfaces and any Software Tools or
object libraries embedded in that Software, which is used to provide, or which
forms part of, the Services, or which is used in connection with the Services,
or is otherwise used by Textron or any other Service Recipient. For the
avoidance of doubt, Software includes any computer program embedded in or used
in connection with a Supported Device.

 

 

 

Software Tools

 

means any Software that is used for Software development or testing, data
capture, system maintenance, data search, analysis, project management,
measurement and monitoring, including related methodologies, processes and
know-how. Examples of Software Tools include compilers, interpreters,
assemblers, 4GLs, editors, debuggers, and application generators.

 

 

 

Speed to Answer

 

has the meaning given to it in Section 3 of Appendix 5B.

 

--------------------------------------------------------------------------------


 

Term

 

Definition

 

 

 

SPOC

 

means the Level 1 Support single point of contact for End Users.

 

 

 

Standalone Server

 

means a Server that is physically located in a CSC Data Center in Norwich, Conn.
or Chesterfield, England or in a Textron Data Center in Wichita, Kan., Hurst,
Tex., and Providence, R.I (without regards to whether before or after any
Transformation Completion Date.) or in any data center that may be substituted
for any of the foregoing data centers in accordance with the Change Control
Procedures.

 

 

 

Steering Committee

 

means the management committee formed pursuant to Schedule K (Governance) and
identified therein as the “Steering Committee.”

 

 

 

Successor Supplier

 

means a Third Party to whom, on the termination of this Agreement for any
reason, Textron proposes or intends to contract the Services or any part of the
Services or any other services as Textron may require in substitution for or in
addition to the Services.

 

 

 

Supported Device

 

means any device identified as such in Annex F-6 to Schedule F (Existing
Equipment and Software) and any similar device added to Annex F-6 in accordance
with a Change Control Procedure. A Supported Device may be in the form of a bar
code printer, plotter, scanner, projector, time clock, certain designated
cameras, certain designated PDAs, Blackberry, certain limited thin clients or
other electronic device designated by Textron.

 

 

 

Supported Equipment

 

means any Equipment for which Services are provided through a Resource Unit.

 

 

 

Supported Network

 

means the WANs, LANs and any other Network related Equipment for which Services
are provided through a Resource Unit.

 

 

 

Supported Peripheral

 

means any non-asset-tagged, Workstation-related peripheral device and may be in
the form of a PDA, local attached printer, zip drive, camera, or other similar
electronic device, but shall not include a display monitor, keyboard, mouse,
network printer, other pointing device or internal storage. Support for
Supported Peripherals will be provided as such support exists (both as to nature
and volume) as of the applicable Handover Date. Any new technology or increase
in support requirements will be subject to a Change Control Procedure.

 

 

 

Supported Software

 

means one or more programs in Tier 1 Software, Tier 2 Software, Tier 3 Software,
Tier 4 Software and Tier 5 Software; provided that no usage of this term in any
context shall be construed to alter, enlarge, or change in any way CSC’s
financial responsibility as set forth in Annex F-7 to Schedule F. In the event
of any conflict, this construction shall prevail.

 

 

 

Supported Workstation

 

means any Workstation for which a Resource Unit is payable. For purposes of
Appendix 4A, Appendix 4B and Schedule B (Cross-Functional Obligations), Network
Printers for which Textron incurs a Resource Unit charge shall be treated as
Supported Workstations, as applicable.

 

--------------------------------------------------------------------------------


 

Term

 

Definition

 

 

 

Systems Change

 

means any change in the manner in which the Services are performed or provided,
including changes in the Software, Equipment or systems used in the Service, as
further described in Schedule K (Governance).

 

 

 

Systems Change Procedure

 

means the procedures for implementing a Systems Change as set forth in Section 7
of Schedule K (Governance).

 

 

 

Systems Change Request

 

means any request for a Systems Change.

 

 

 

Tax or Taxes

 

means all forms of taxation, whenever created or imposed, whether domestic or
foreign (regardless of the identity of the taxing authority imposing such Tax),
and without limiting the generality of the foregoing shall include net income,
alternative or add-on minimum tax, gross income, sales, use, franchise, gross
receipts, value added, service, consumption, ad valorem, profits, license,
payroll, withholding, social security, unemployment insurance, employment,
property, transfer, recording, excise, severance, stamp, occupation, premium,
windfall profit, custom duty, capital stock or other tax, governmental fee or
other like assessment, levy or charge of any kind whatsoever, together with any
related interest, penalties or other additions to tax, or additional amounts
imposed by any such taxing authority. When the term “Tax” is used with a
specified form of taxation, e.g., “Business Tax,” it refers only to Taxes of the
specified type.

 

 

 

Technology Plan

 

has the meaning set forth in Section 13.3 of the MSA.

 

 

 

Term

 

has the meaning set forth in Section 2.1 of the MSA.

 

 

 

Termination

 

means the expiration of the Master Services Agreement or a Tower Services
Agreement at the end of its Term without renewal, or the expiration of its Term
after extending the applicable Agreement in accordance with Section 2.2 of the
MSA or the termination of the MSA in whole or in part in accordance with
Sections 21 or 24 of the MSA or termination of any Tower Services Agreement in
accordance with its terms.

 

 

 

Termination Assistance

 

has the meaning as set forth in Section 24.8.1 of the MSA and includes those
Services provided by CSC in connection with Termination as described in Sections
24.7 and 24.8 of the MSA and Schedule H (Termination Assistance).

 

 

 

Termination Assistance Period

 

has the meaning set forth in Section 24.8.1 of the MSA.

 

 

 

Termination Date

 

means the date of the Termination of the MSA or a Tower Services Agreement, in
whole or in part, howsoever occurring.

 

 

 

Termination Transfer Plan

 

has the meaning set forth in Section 3 of Schedule H (Termination Assistance).

 

--------------------------------------------------------------------------------


 

Term

 

Definition

 

 

 

Textron

 

has the meaning set forth in the preamble of the MSA.

 

 

 

Textron Assets

 

has the meaning set forth in Section 17.4.1 of the MSA.

 

 

 

Textron Audit Representatives

 

means Textron and its appointed contractors (including internal audit staff),
Textron’s external auditors and their appointed contractors and regulator(s)
and/or any other auditors, regulators, inspectors or contractors whom Textron
designates in writing from time to time to conduct Audits on Textron’s behalf.

 

 

 

Textron Competitor

 

means any company listed in Schedule L (Competitors) as it may be changed
unilaterally by Textron from time to time upon written notice to CSC.

 

 

 

Textron Confidential Information

 

means all Confidential Information of Textron or another Service Recipient, in
any form, furnished or made available directly or indirectly to CSC by Textron
or another Service Recipient or otherwise obtained or created by CSC.

 

 

 

Textron Data

 

means all information, whether or not confidential, entered in Software or
Equipment by or on behalf of Textron and information derived from such
information, including as stored in or processed through the Equipment or
Software.

 

 

 

Textron Facilities

 

has the meaning set forth in Section 7.1.1 of the MSA.

 

 

 

Textron Laws

 

means Laws with which Textron or a Service Recipient would be required to comply
without regard to Textron’s having entered into the Agreement with CSC.

 

 

 

Textron Information

 

means all information, other than Textron Confidential Information and Textron
Data, that relates to Textron, any Service Recipient, or any of its or their
Affiliates, employees, contractors, agents, customers, partners, suppliers or
joint venturers, including data or information about any of their operations,
facilities, personnel, assets, products and programs, customer-specific data
submitted to CSC by Textron or another Service Recipient, in whatever form that
information may exist.

 

 

 

Textron Leased Equipment

 

means Equipment leased by Textron or another Service Recipient from any Third
Party.

 

 

 

Textron Material

 

means Material owned by the Textron, a Service Recipient or any Affiliates of
the foregoing (including Material in which the Intellectual Property Rights are
owned by the Textron, a Service Recipient or an Affiliate) which is used to
provide, or which forms part of, the Services.

 

 

 

Textron Owned Equipment

 

means Equipment owned by Textron or another Service Recipient.

 

 

 

Textron Personnel

 

means all employees of Textron, of any Service Recipient or of any contractor of
Textron or any Service Recipient.

 

--------------------------------------------------------------------------------


 

Term

 

Definition

 

 

 

Textron Program Executive

 

means the individual designated by the Textron to whom CSC shall communicate
issues related to the Agreement, as set forth in Schedule K (Governance).

 

 

 

Textron Software

 

means any Software which is owned by or licensed (other than to the extent
provided in Sections 9.3.4 or 9.4.1 of the MSA) to Textron, another Service
Recipient or any of their respective Affiliates (including any Intellectual
Property Rights).

 

 

 

Textron-Retained Leases

 

means the Leases to Textron Leased Equipment that will be retained by Textron
and managed by CSC in accordance with Section 8.2 of the MSA, and as set forth
in Annex F-1 of Schedule F (Existing Equipment and Software).

 

 

 

Textron Wide Area
Network or Textron WAN

 

means the Equipment, Software, telecommunications facilities, lines,
interconnect devices, wiring, cabling and fiber that are used to create, connect
and transmit data, voice and video signals between and among: (i) Textron’s (or
a Service Recipient’s) LANs; (ii) Textron’s (or a Service Recipient’s) field
offices; (iii) other Textron (or Service Recipient) locations; (iv) non-Textron
locations that do business with Textron (or Service Recipient), excluding the
CSC WAN. A WAN commences with the WAN Network interconnect Equipment at one
Textron (or Service Recipient) location (e.g., router, dial-up modem, dial
backup Equipment) and ends with and includes the WAN Network interconnect
Equipment (e.g., router, dial-up modem, dial backup Equipment) at another
Textron (or such Service Recipient) location or non-Textron location that is
interconnected with the first location via the WAN. For voice and data circuits,
a Textron WAN includes local access and interexchange and other long-haul
circuits, whether or not provided by a Third Party and used to transport voice
traffic and interconnect with the public switch telephone network.

 

 

 

Third Party

 

has the meaning set forth in Section 25.13 of the MSA.

 

 

 

Third Party Contract

 

has the meaning set forth in Section 18.1.7 of the MSA.

 

 

 

Third Party Material

 

means Material used in connection with the Services which is not Textron
Material or CSC Material.

 

 

 

Third Party Service Contracts

 

means those agreements pursuant to which a Third Party is, immediately prior to
the Signature Date, furnishing or providing services to Textron similar to or
which form part of the Services. Third Party Service Contracts are limited to
those contracts included in Schedule F (Existing Equipment and Software) as it
may be changed from time to time in accordance with a Change Control Procedure.

 

 

 

Third Party Software

 

means the Software which is not Textron Software or CSC Software.

 

--------------------------------------------------------------------------------


 

Term

 

Definition

 

 

 

Third Party Software Contracts

 

means those agreements pursuant to which a Third Party is, immediately prior to
the Signature Date, furnishing or providing Third Party Software to Textron;
provided that Third Party Software Contracts are limited to those contracts
included in Schedule F (Existing Equipment and Software).

 

 

 

Third Party Systems Software

 

means software owned by a Third Party that is Tiers 1 — 3 Software.

 

 

 

Tier 1 Software

 

means Tier 1 Software for Mainframe and Midrange Technology and Tier 1 Software
for Workstations.

 

 

 

Tier 2 Software

 

means Tier 2 Software for Mainframe and Midrange Technology and Tier 2 Software
for Workstations

 

 

 

Tier 3 Software

 

means Tier 3 Software for Mainframe and Midrange Technology and Tier 3 Software
for Workstations

 

 

 

Tier 4 Software

 

means Tier 4 Software for Mainframe and Midrange Technology and Tier 4 Software
for Workstations.

 

 

 

Tier 5 Software

 

means Tier 5 Software for Mainframe and Midrange Technology and Tier 5 Software
for Workstations.

 

 

 

Tier 1 Software for Mainframe and Midrange Technology (collectively and Tier 1
Software for Mainframe Technology and Tier 1 Software for Midrange Technology
individually)

 

means those Software programs and programming (including supporting
documentation, media, on-line help facilities and tutorials) that perform
operating system, disk and file system and security hardening tasks. These types
of Software include Software that operates the hardware storage management to
create/modify/delete disk and swap space, and basic system security.
Notwithstanding the foregoing, Tier 1 Software for Mainframe and Midrange
Technology is limited to that Software identified as Tier 1 Software for
Mainframe and Midrange Technology in Annex F-7 to Schedule F (Existing Equipment
and Software), as such Annex may be modified from time to time through the
Change Control Procedure, subject to Section 9.2 of Schedule B (Cross-Functional
Obligations).

 

 

 

Tier 2 Software for Mainframe and Midrange Technology (collectively and Tier 2
Software for Mainframe Technology and Tier 2 Software for Midrange Technology
individually)

 

means those Software programs and programming (including the supporting
documentation, media, on-line help facilities and tutorials) that consist of
system management agents and products and tools and utilities, operational
management tools (such as job schedulers and printing environments), storage
administration and backup, network management, and session management tools.
These types of Software programs consist of agents such as monitoring, asset
management, and remote control. Software Tools include performance monitors and
data collection. Notwithstanding the foregoing, Tier 2 Software for Mainframe
and Midrange Technology is limited to that Software identified as Tier 2
Software for Mainframe and Midrange Technology in Annex F-7 to Schedule F
(Existing Equipment and Software) as such Annex may be modified from time to
time through the Change Control Procedure, subject to Section 9.2 of Schedule B
(Cross-Functional Obligations).

 

--------------------------------------------------------------------------------


 

Term

 

Definition

 

 

 

Tier 3 Software for Mainframe and Midrange Technology (collectively and Tier 3
Software for Mainframe Technology and Tier 3 Software for Midrange Technology
individually)

 

means those Software programs and programming (including the supporting
documentation, media, on-line help facilities and tutorials) that perform
transaction processing tasks (such as IMS and web-based environments), database
environments, and comprise the transaction processing environment, language
environments including development and execution, and middleware products (e.g.,
MQSeries, Citrix and WebSphere) and the middleware environment. Notwithstanding
the foregoing, Tier 3 Software for Mainframe and Midrange Technology is limited
to that Software identified as Tier 3 Software for Mainframe and Midrange
Technology in Annex F-7 to Schedule F (Existing Equipment and Software) as such
Annex may be modified from time to time through the Change Control Procedure,
subject to Section 9.2 of Schedule B (Cross-Functional Obligations).

 

 

 

Tier 4 Software for Mainframe and Midrange Technology (collectively and Tier 4
Software for Mainframe Technology and Tier 4 Software for Midrange Technology
individually)

 

means those Software programs and programming (including the supporting
documentation, media, on-line help facilities and tutorials) that perform the
execution of business logic and the processing of data specific to Textron’s
business processes (including purchased and business applications developed by
Textron or a Service Recipient) and application-specific standards. These types
of Software programs are generally business unit or regional specific.
Notwithstanding the foregoing, Tier 4 Software for Mainframe and Midrange
Technology is limited to that Software identified as Tier 4 Software for
Mainframe and Midrange Technology in Annex F-7 to Schedule F (Existing Equipment
and Software) as such Annex may be modified from time to time through the Change
Control Procedure, subject to Section 9.2 of Schedule B (Cross-Functional
Obligations).

 

 

 

Tier 5 Software for Mainframe and Midrange Technology (collectively and Tier 5
Software for Mainframe Technology and Tier 5 Software for Midrange Technology
individually)

 

means those Software programs and programming (including the supporting
documentation, media, on-line help facilities and tutorials) that perform the
execution of business logic and the processing of data specific to Textron’s
business processes (including purchased and business applications developed by
Textron or a Service Recipient) and application-specific standards (e.g., SAP,
PeopleSoft). Notwithstanding the foregoing, Tier 5 Software for Mainframe and
Midrange Technology is limited to that Software identified as Tier 5 Software
for Mainframe and Midrange Technology in Annex F-7 to Schedule F (Existing
Equipment and Software) as such Annex may be modified from time to time through
the Change Control Procedure subject to Section 9.2 of Schedule B
(Cross-Functional Obligations).

 

--------------------------------------------------------------------------------


 

Term

 

Definition

 

 

 

Tier 1 Software for Workstations

 

means those Software programs and programming (including the supporting
documentation, media, on-line help facilities and tutorials) that perform
operating system functions and includes systems utilities, bios and firmware.
These types of Software programs consist of the software that operates the
hardware, storage management to create/modify/delete disk and swap space, basic
system security as well as internet browsers and Microsoft terminal services and
agents to deploy/manage the Supported Software. Notwithstanding the foregoing,
Tier 1 Software for Workstations is limited to that Software identified as Tier
1 Software for Workstations in Annex F-7 to Schedule F (Existing Equipment and
Software) as such Annex may be modified from time to time through the Change
Control Procedure, subject to Section 9.2 of Schedule B (Cross-Functional
Obligations).

 

 

 

Tier 2 Software for Workstations

 

means those Software programs and programming (including the supporting
documentation, media, on-line help facilities and tutorials) that consist of
multi-account software and Software Tools that are common across business units.
These types of Software programs consist of media player, electronic mail,
instant messaging, virus protection, productivity applications (i.e., MS
Office), zip tools, and readers. Software Tools include performance monitors and
data collection tools. Notwithstanding the foregoing, Tier 2 Software for
Workstations is limited to that Software identified as Tier 2 Software for
Workstations in Annex F-7 to Schedule F (Existing Equipment and Software) as
such Annex may be modified from time to time through the Change Control
Procedure, subject to Section 9.2 of Schedule B (Cross-Functional Obligations).

 

 

 

Tier 3 Software for Workstations

 

means those Software programs and programming (including the supporting
documentation, media, on-line help facilities and tutorials) that perform
account specific functions. These types of Software programs consist of
Dial-in/RAS capabilities, secure network access, and security software.
Notwithstanding the foregoing, Tier 3 Software for Workstations is limited to
that Software identified as Tier 3 Software for Workstations in Annex F-7 to
Schedule F (Existing Equipment and Software) as such Annex may be modified from
time to time through the Change Control Procedure, subject to Section 9.2 of
Schedule B (Cross-Functional Obligations).

 

--------------------------------------------------------------------------------


 

Term

 

Definition

 

 

 

Tier 4 Software for Workstations

 

means those Software programs and programming (including the supporting
documentation, media, on-line help facilities and tutorials) that perform
Business Unit specific functions. These types of Software programs consist of
middleware clients. These types of Software programs will consist of some of the
2000 applications designated by Textron in Annex F-7 to Schedule F (Existing
Equipment and Software) to be included in one or more SOEs. Notwithstanding the
foregoing, Tier 4 Software for Workstations is limited to that Workstation
Software identified as Workstation Tier 4 in Annex F-7 to Schedule F as such
Annex may be modified from time to time through the Change Control Procedure,
subject to Section 9.2 of Schedule B (Cross-Functional Obligations).

 

 

 

Tier 5 Software for Workstations

 

means those Software programs and programming (including the supporting
documentation, media, on-line help facilities and tutorials) that perform
End-user specific functions. These are limited to the 2000 applications
designated by Textron in Annex F-7 to Schedule F (Existing Equipment and
Software) to be included in one or more SOEs. Notwithstanding the foregoing,
Tier 5 Software for Workstations is limited to that Software identified as Tier
5 Software for Workstations in Annex F-7 to Schedule F as such Annex may be
modified from time to time through the Change Control Procedure, subject to
Section 9.2 of Schedule B (Cross-Functional Obligations).

 

 

 

Token Authentication

 

means authentication through the use of a challenge system where a user must
enter a response to the challenge provided by the token device — usually a
numerical sequence.

 

 

 

Tower of Services

 

has the meaning set forth in Recital A of the MSA.

 

 

 

Tower Services Agreement

 

has the meaning set forth in Recital D of the MSA.

 

 

 

Transfer Clauses

 

means the clauses set forth in Annex B-3 to Schedule B (Cross-Functional
Obligations) for the transfer of personal data (as contained in the Textron Data
or Textron Information) to data processors in third countries that do not ensure
an adequate level of data protection pursuant to Articles 26.2 and 26.4 of
Directive 95/46/EC.

 

 

 

Transferred Equipment

 

means the Equipment set forth in Annex F-4 of Schedule F (Existing Equipment and
Software).

 

 

 

Transformation

 

means the performance of the activities described in Section I.B (Transformation
Plans and Milestones).

 

 

 

Transformation
Completion Date

 

means, for each Tower of Services, the date on which the activities described in
the Transformation Plan for that Tower of Services have been completed.

 

 

 

Transformation Plan

 

has the meaning given in Section 3.6.2 of the MSA.

 

--------------------------------------------------------------------------------


 

Term

 

Definition

 

 

 

Transformation Period

 

means the period between the first Handover Date and the last Transformation
Completion Date

 

 

 

Transformation Survey

 

is described in Section 12.3 of Schedule K (Governance).

 

 

 

Transition

 

means the performance of the activities described in Schedule I.A(Transition
Plan and Milestones).

 

 

 

Transition Period

 

means the period between the Signature Date and the date on which the activities
described in the Transition Plan are substantially complete.

 

 

 

Transition Survey

 

is described in Section 12.3 of Schedule K (Governance).

 

 

 

Transition Plan

 

has the meaning set forth in Section 3.6.1(a) of the MSA.

 

 

 

Transitioned Employee

 

has the meaning set forth in Section 1.2 of Schedule E.

 

 

 

TSO

 

means the IBM product “Time Sharing Option” and all IBM supported, un-supported,
current, future and past releases of the product as well as all additional
features and functions that are used by the IBM product as part of its operating
environment.

 

 

 

Turnover Rate

 

has the meaning set forth in Section 10.6 of the MSA.

 

 

 

Virus

 

means:

(a) any program code or programming instructions constructed with the ability to
damage, interfere with or otherwise adversely affect computer programs, data
files, Software, Equipment or operations; or

(b) any other code typically designated to be a virus, worm, time or logic bomb,
disabling code or routine, backdoor or similar program.

 

 

 

Voice Network

 

means the infrastructure and other Network resources used to transport voice
traffic associated with voice applications, including telephony, wireless,
landline, voice over IP and voicemail.

 

 

 

Voice Network Services

 

means the Network Services as they relate to the Voice Network.

 

 

 

WAN

 

means a Textron WAN or a CSC WAN as applicable.

 

 

 

Web Hosting

 

means the provision of those web hosting services described in Attachment 2
(Tower Services Agreement for Midrange Services.)

 

 

 

Work Product

 

means any output (in whatever form), including any Software (including any
source code), Material or Textron Data, which may be created, developed or
Modified by or on behalf of CSC in the course of the performance of the
Services, whether solely or jointly by CSC, CSC Subcontractors or any other
Third Parties, including any Modifications to any Textron Software, Textron
Material, CSC Software, CSC Material, Third Party Software or Third Party
Material.

 

 

 

Workstation

 

means a device that consists of a system unit, a display monitor, a keyboard, a
mouse, other pointing device and internal storage, including Supported Software,
but excluding Supported Devices and Supported

 

--------------------------------------------------------------------------------


 

Term

 

Definition

 

 

 

 

 

Peripherals. For the avoidance of doubt, a Workstation may be in the form of a
desktop computer, a laptop computer, a UNIX (RISC — reduced instruction set
computer) computer, or a fully functioning thin client (a device used to access
a backend server running applications to support the End User).

 

 

 

Workstation Services

 

has the meaning set forth in Attachment 4 (Tower Services Agreement for
Workstation Services).

 

--------------------------------------------------------------------------------